ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_00_FR.txt.                       INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                        CASE CONCERNING
                        MARITIME DISPUTE
                             (PERU v. CHILE)


                      JUDGMENT OF 27 JANUARY 2014




                             2014
                      COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                           AFFAIRE
                    DU DIFFÉREND MARITIME
                            (PÉROU c. CHILI)


                        ARRÊT DU 27 JANVIER 2014




5 CIJ1057.indb 1                                       1/12/14 08:59

                                              Official citation :
                                 Maritime Dispute (Peru v. Chile), Judgment,
                                          I.C.J. Reports 2014, p. 3




                                            Mode officiel de citation :
                                  Différend maritime (Pérou c. Chili), arrêt,
                                           C.I.J. Recueil 2014, p. 3




                                                                                1057
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071173-9




5 CIJ1057.indb 2                                                                       1/12/14 08:59

                                        27 JANUARY 2014

                                          JUDGMENT




                    MARITIME DISPUTE
                      (PERU v. CHILE)




                   DIFFÉREND MARITIME
                     (PÉROU c. CHILI)




                                        27 JANVIER 2014

                                            ARRÊT




5 CIJ1057.indb 3                                          1/12/14 08:59

                                                                                                      3




                                              TABLE DES MATIÈRES

                                                                                             Paragraphes

                   Qualités                                                                       1-15
                      I. Géographie                                                                 16
                     II. Contexte historique                                                     17-21
                    III. Positions respectives des Parties                                       22-23
                    IV. Question de savoir s’il existe une frontière maritime convenue          24-151
                         1. Les proclamations chilienne et péruvienne de 1947                    25-44
                         2. La déclaration de Santiago de 1952                                   45-70
                         3. Les divers accords de 1954                                           71-95
                               A. La convention complémentaire à la déclaration de
                                  ­Santiago de 1952                                              74-77
                               B. La convention relative aux mesures de surveillance
                                   et de contrôle dans les espaces maritimes des pays
                                   ­signataires                                                  78-79
                               C. L’accord relatif à une zone frontière maritime spéciale        80-95

                         4. Les arrangements de 1968-1969 relatifs aux phares                    96-99
                         5. La nature de la frontière maritime convenue                        100-102
                         6. L’étendue de la frontière maritime convenue                        103-151
                               A. Le potentiel et l’activité halieutiques                      104-111
                               B. L’évolution du droit de la mer à l’époque considérée         112-118
                               C. La pratique législative                                      119-122
                               D. Le protocole d’adhésion de 1955                              123-125
                               E. Les mesures d’exécution                                      126-129
                               F. Les arrangements de 1968-1969 relatifs aux phares                130
                               G. Les négociations avec la Bolivie (1975-1976)                 131-133
                               H. Les positions des Parties au cours de la troisième
                                   ­conférence des Nations Unies sur le droit de la mer        134-135
                                I. Le mémorandum Bákula de 1986                                136-142
                               J. La pratique postérieure à 1986                               143-148
                               K. L’étendue de la frontière maritime convenue : conclusion     149-151
                     V. Le point de départ de la frontière maritime convenue                   152-176
                    VI. Le tracé de la frontière maritime à partir du point A                  177-195
                   VII. Conclusion                                                             196-197
                   Dispositif                                                                      198


                                                                                                      4




5 CIJ1057.indb 5                                                                                           1/12/14 08:59

                                                                                                     4




                                   COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2014                                               2014
                                                                                                           27 janvier
                                                    27 janvier 2014                                       Rôle général
                                                                                                            no 137


                                      DIFFÉREND MARITIME
                                                 (PÉROU c. CHILI)



                      Géographie — Contexte historique — Traité de Lima de 1929 entre le Chili et
                   le Pérou — Proclamations chilienne et péruvienne de 1947 — Douze instruments
                   négociés par le Chili, l’Equateur et le Pérou.

                                                            *
                      Nulle frontière maritime internationale établie par les proclamations de 1947 —
                   Absence de manière commune, de la part des Parties, d’envisager la délimitation
                   maritime — Nécessité pour les Parties d’établir à l’avenir les limites latérales de
                   leurs zones maritimes.
                      Déclaration de Santiago de 1952 constituant un traité international — Règles
                   d’interprétation — Absence de référence expresse à la délimitation des frontières
                   maritimes — Certains éléments toutefois pertinents pour la délimitation mari­
                   time — Sens ordinaire du paragraphe IV — Zones maritimes générées par des
                   territoires insulaires — Portée de la déclaration de Santiago de 1952 réduite à un
                   accord concernant les limites entre certaines zones maritimes générées par des îles
                   et celles générées par les côtes continentales — Objet et but — Moyens complé­
                   mentaires d’interprétation confirmant que la déclaration de Santiago de 1952 n’a
                   opéré aucune délimitation maritime générale — Manière commune et plus générale
                   d’envisager la question des frontières maritimes ayant pu exister, dans une certaine
                   mesure, entre les Parties — Déclaration de Santiago de 1952 n’ayant pas établi de
                   frontière maritime latérale suivant le parallèle entre le Chili et le Pérou.
                      Accords de 1954 — Convention complémentaire à la déclaration de Santiago
                   de 1952 — Objectif principal consistant à réaffirmer les revendications de souve­
                   raineté et de juridiction formulées par les Etats signataires en 1952 — Convention
                   relative aux mesures de surveillance et de contrôle dans les espaces maritimes —
                   Nulle indication quant à l’emplacement et à la nature des limites maritimes —
                   Accord relatif à une zone frontière maritime spéciale — Application non limitée à
                   la frontière maritime entre l’Equateur et le Pérou — Ratification tardive sans inci­
                   dence sur la portée et les effets de l’accord — Reconnaissance de l’existence d’une
                   frontière maritime convenue — Accord tacite — Accord tacite consacré par l’ac­
                   cord de 1954 relatif à une zone frontière maritime spéciale — Nulle indication

                                                                                                     5




5 CIJ1057.indb 7                                                                                                 1/12/14 08:59

                                             différend maritime (arrêt)                                5

                   quant à la nature et à l’étendue de la frontière maritime — Avis Bazán de 1964 —
                   Conclusion de la Cour s’agissant de l’existence d’une frontière maritime convenue
                   demeurant inchangée.
                      Arrangements de 1968-1969 relatifs aux phares — Objectif et portée géogra­
                   phique limités — Absence de référence à un traité de limites préexistant — Arran­
                   gements fondés sur la préexistence d’une frontière maritime suivant le parallèle
                   au-delà de 12 milles marins — Nulle indication quant à l’étendue et à la nature de
                   la frontière maritime.
                      Nature de la frontière maritime convenue — Frontière maritime à vocation
                   générale.
                      Etendue de la frontière maritime convenue — Examen de la pratique des Parties
                   antérieure à 1954 — Potentiel et activités halieutiques — Espèces pêchées au
                   début des années 1950 se trouvant généralement dans un rayon de 60 milles marins
                   de la côte — Orientation de la côte — Emplacement des principaux ports de la
                   région — Zone de tolérance le long du parallèle pour les bateaux de pêche de petite
                   taille — Activités halieutiques principalement menées au moyen de navires de
                   petite taille — Activités halieutiques en elles-mêmes non décisives en ce qui
                   concerne l’étendue de la frontière — Parties n’ayant vraisemblablement pas
                   envisagé la frontière maritime convenue comme s’étendant jusqu’à la limite
                   ­
                   des 200 milles marins — Evolution du droit de la mer à l’époque considérée —
                   Pratique des Etats — Travaux de la Commission du droit international —
                   Non-conformité au droit international de l’époque de la revendication formulée
                   dans la déclaration de Santiago de 1952 — Absence d’élément de preuve permet­
                   tant de conclure que la frontière maritime convenue suivant le parallèle s’étendait
                   au-delà de 80 milles marins.
                      Analyse de la pratique pertinente des Parties postérieure à 1954 — Pratique
                   législative des Parties — Protocole d’adhésion de 1955 à la déclaration de San­
                   tiago de 1952 — Mesures d’exécution — Arrangements de 1968-1969 relatifs aux
                   phares — Négociations avec la Bolivie (1975-1976) — Positions des Parties au
                   cours de la troisième conférence des Nations Unies sur le droit de la mer — Mémo­
                   randum Bákula de 1986 — Pratique postérieure à 1986 — Absence de raison per­
                   mettant de remettre en cause la conclusion antérieure de la Cour.
                      Au vu de l’ensemble des éléments de preuve pertinents présentés à la Cour, fron­
                   tière maritime convenue entre les Parties s’étendant sur une distance de 80 milles
                   marins le long du parallèle.

                                                             *
                      Point de départ de la frontière maritime convenue — Traité de Lima de 1929 —
                   Cour n’étant pas appelée à déterminer l’emplacement du point de départ de la fron­
                   tière terrestre appelé « Concordia » — Borne frontière no 1 — Arrangements de
                   1968-1969 relatifs aux phares attestant de manière convaincante que la frontière
                   maritime convenue suit le parallèle passant par la borne frontière no 1 —
                   Point Concordia pouvant ne pas coïncider avec le point de départ de la frontière
                   maritime — Point de départ de la frontière maritime défini comme l’intersection du
                   parallèle de latitude passant par la borne frontière no 1 avec la laisse de basse mer.

                                                             *
                     Délimitation à effectuer commençant au point terminal de la frontière maritime
                   convenue (point A) — Méthode de délimitation — Démarche en trois étapes.

                                                                                                       6




5 CIJ1057.indb 9                                                                                            1/12/14 08:59

                                             différend maritime (arrêt)                                6

                       Première étape — Construction d’une ligne d’équidistance provisoire à partir du
                    point A — Détermination des points de base — Ligne d’équidistance provisoire
                    s’étendant jusqu’à la limite des 200 milles marins mesurée à partir des lignes de
                    base chiliennes (point B).
                       Second point des conclusions finales du Pérou sans objet — Nul besoin pour la
                    Cour d’y statuer.
                       Tracé de la frontière maritime à partir du point B — Frontière longeant la
                    limite des 200 milles marins mesurée à partir des lignes de base du Chili jusqu’au
                    point d’intersection des limites des 200 milles marins des Parties (point C).
                       Deuxième étape — Circonstances pertinentes appelant l’ajustement de la ligne
                    d’équidistance provisoire — Absence de raison justifiant l’ajustement de la ligne
                    d’équidistance provisoire.
                       Troisième étape — Critère de proportionnalité — Calcul ne visant pas à la pré­
                    cision — Absence de preuve d’une disproportion marquée remettant en question le
                    caractère équitable de la ligne d’équidistance provisoire.

                                                             *
                       Tracé de la frontière maritime — Coordonnées géographiques à déterminer par
                    les Parties conformément à l’arrêt.



                                                         ARRÊT

                    Présents : M. Tomka,     président ;    M. Sepúlveda-Amor, vice-président ;
                                MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                                M. Bhandari, juges ; MM. Guillaume, Orrego Vicuña, juges ad
                                hoc ; M. Couvreur, greffier.

                      En l’affaire du différend maritime,
                      entre
                    la République du Pérou,
                    représentée par
                       S. Exc. M. Allan Wagner, ambassadeur du Pérou auprès du Royaume des
                          Pays-Bas, ancien ministre des relations extérieures, ancien ministre de la
                          défense, ancien secrétaire général de la Communauté andine,
                       comme agent ;
                       S. Exc. M. Rafael Roncagliolo, ministre des relations extérieures,
                       comme envoyé spécial ;
                       S. Exc. M. José Antonio García Belaunde, ambassadeur, ancien ministre des
                          relations extérieures,
                       S. Exc. M. Jorge Chávez Soto, ambassadeur, membre de la délégation péru-
                          vienne à la troisième conférence des Nations Unies sur le droit de la mer,
                          ancien conseiller du ministre des relations extérieures sur les questions rela-
                          tives au droit de la mer,

                                                                                                       7




5 CIJ1057.indb 11                                                                                           1/12/14 08:59

                                          différend maritime (arrêt)                               7

                    comme coagents ;
                    M. Rodman Bundy, avocat à la Cour d’appel de Paris, membre du barreau
                       de New York, cabinet Eversheds LLP, Paris,
                    M. Vaughan Lowe, Q.C., membre du barreau d’Angleterre, professeur émé-
                       rite de droit international à l’Université d’Oxford, membre associé de l’Ins-
                       titut de droit international,
                    M. Alain Pellet, professeur à l’Université Paris Ouest, Nanterre-La Défense,
                       ancien membre et ancien président de la Commission du droit internatio-
                       nal, membre associé de l’Institut de droit international,
                    M. Tullio Treves, professeur à la faculté de droit de l’Université de Milan,
                       ancien juge du Tribunal international du droit de la mer, conseiller princi-
                       pal, cabinet Curtis, Mallet-Prevost, Colt et Mosle, Milan, membre de l’Ins-
                       titut de droit international,
                    sir Michael Wood, K.C.M.G, membre du barreau d’Angleterre, membre de
                       la Commission du droit international,
                    comme conseils et avocats ;
                    M. Eduardo Ferrero, membre de la Cour permanente d’arbitrage, ancien
                       ministre des relations extérieures, membre de la délégation péruvienne à la
                       troisième conférence des Nations Unies sur le droit de la mer,
                    M. Vicente Ugarte del Pino, ancien président de la Cour suprême de justice,
                       ancien président de la Cour de justice de la Communauté andine, ancien
                       bâtonnier, barreau de Lima,
                    M. Roberto MacLean, ancien juge de la Cour suprême de justice, ancien
                       membre de la Cour permanente d’arbitrage,
                    S. Exc. M. Manuel Rodríguez Cuadros, ambassadeur du Pérou auprès de
                       l’UNESCO, ancien ministre des relations extérieures,
                    comme avocats de l’Etat ;
                    Mme Marisol Agüero Colunga, LL.M., ministre-conseiller et ancien conseiller
                       du ministre des relations extérieures sur les questions relatives au droit de
                       la mer, coordonnateur de la délégation péruvienne,
                    S. Exc. M. Gustavo Meza-Cuadra, MIPP, ambassadeur, conseiller du minis-
                       tère des relations extérieures sur les questions relatives au droit de la mer,
                    M. Juan José Ruda, membre de la Cour permanente d’arbitrage, conseiller
                       juridique du ministère des relations extérieures,
                    comme conseils ;
                    M. Benjamin Samson, chercheur au Centre de droit international de Nanterre
                       (CEDIN), Université Paris Ouest, Nanterre-La Défense,
                    M. Eran Sthoeger, LL.M., faculté de droit de l’Université de New York,
                    comme conseils adjoints ;
                    le vice-amiral (en retraite) Carlos Enrique Gamarra, hydrographe, conseiller
                       auprès du bureau du droit de la mer du ministère des relations extérieures,
                    comme conseiller spécial ;
                    M. Ramón Bahamonde, M.A., bureau du droit de la mer du ministère des
                       relations extérieures,
                    M. Alejandro Deustua, M.A., bureau du droit de la mer du ministère des
                       relations extérieures,
                    M. Pablo Moscoso de la Cuba, LL.M., bureau du droit de la mer du minis-
                       tère des relations extérieures,

                                                                                                   8




5 CIJ1057.indb 13                                                                                       1/12/14 08:59

                                            différend maritime (arrêt)                             8

                      comme conseillers juridiques ;
                      M. Scott Edmonds, cartographe, International Mapping,
                      le capitaine de corvette (en retraite) Jaime Valdez, cartographe de la déléga-
                         tion péruvienne,
                      le capitaine de vaisseau (en retraite) Aquiles Carcovich, cartographe,
                      M. Thomas Frogh, cartographe, International Mapping,
                      comme conseillers techniques ;
                      M. Paul Duclos, ministre-conseiller, LL.M., M.A., bureau du droit de la mer
                         du ministère des relations extérieures,
                      M. Alfredo Fortes, conseiller, LL.M., ambassade du Pérou au Royaume des
                         Pays-Bas,
                      M. José Antonio Torrico, conseiller, M.A., ambassade du Pérou au Royaume
                         des Pays-Bas,
                      M. César Talavera, premier secrétaire, M.Sc., ambassade du Pérou au
                         Royaume des Pays-Bas,
                      comme conseillers ;
                      Mme Evelyn Campos Sánchez, ambassade du Pérou au Royaume des Pays-
                         Bas, doctorante à l’Amsterdam Center for International Law, Université
                         d’Amsterdam,
                      Mme Charis Tan, avocat et solicitor (Singapour), membre du barreau de New
                         York, solicitor (Angleterre et pays de Galles), cabinet Eversheds LLP,
                      M. Raymundo Tullio Treves, doctorant à l’International Max Planck
                         Research School, section spécialisée dans le règlement des différends inter-
                         nationaux, Heidelberg,
                      comme assistants,
                      et
                    la République du Chili,
                    représentée par
                       S. Exc. M. Albert van Klaveren Stork, ambassadeur, ancien vice-ministre des
                           relations extérieures, professeur à l’Université du Chili,
                       comme agent ;
                       S. Exc. M. Alfredo Moreno Charme, ministre des relations extérieures du Chili,
                       comme membre du Gouvernement ;
                       S. Exc. M. Juan Martabit Scaff, ambassadeur du Chili auprès du Royaume
                           des Pays-Bas,
                       S. Exc. Mme María Teresa Infante Caffi, directeur national, frontières et
                           limites, ministère des relations extérieures, professeur à l’Université du
                           Chili, membre de l’Institut de droit international,
                       comme coagents ;
                       M. Pierre-Marie Dupuy, professeur à l’Institut de hautes études inter­
                          nationales et du développement de Genève et à l’Université Paris II
                          ­(Panthéon-Assas), membre associé de l’Institut de droit international,
                       M. James R. Crawford, S.C., LL.D., F.B.A., professeur de droit international
                           à l’Université de Cambridge, titulaire de la chaire Whewell, membre de
                           l’Institut de droit international, avocat, Matrix Chambers,

                                                                                                   9




5 CIJ1057.indb 15                                                                                       1/12/14 08:59

                                          différend maritime (arrêt)                               9

                    M. Jan Paulsson, président du Conseil international pour l’arbitrage commer-
                       cial, président du Tribunal administratif de l’OCDE, cabinet Freshfields
                       Bruckhaus Deringer LLP,
                    M. David A. Colson, avocat, cabinet Patton Boggs LLP, Washington (D.C.),
                       membre des barreaux de l’Etat de Californie et du district de Columbia,
                    M. Luigi Condorelli, professeur de droit international à l’Université de Flo-
                       rence,
                    M. Georgios Petrochilos, avocat à la Cour et à la Cour suprême grecque,
                       cabinet Freshfields Bruckhaus Deringer LLP,
                    M. Samuel Wordsworth, Q.C., membre des barreaux d’Angleterre et de Paris,
                       Essex Court Chambers,
                    M. Claudio Grossman, doyen, professeur titulaire de la chaire R. Geraldson,
                       American University, faculté de droit de Washington,
                    comme conseils et avocats ;
                    S. Exc. M. Hernan Salinas, ambassadeur, conseiller juridique au ministère des
                       relations extérieures, professeur à l’Université catholique du Chili,
                    S. Exc. M. Luis Winter, ambassadeur, ministère des relations extérieures,
                    M. Enrique Barros Bourie, professeur à l’Université du Chili,
                    M. Julio Faúndez, professeur à l’Université de Warwick,
                    Mme Ximena Fuentes Torrijo, professeur à l’Université du Chili,
                    M. Claudio Troncoso Repetto, professeur à l’Université du Chili,
                    M. Andres Jana, professeur à l’Université du Chili,
                    Mme Mariana Durney, conseiller juridique au ministère des relations extérieures,
                    M. John Ranson, conseiller juridique, professeur de droit international,
                       marine chilienne,
                    M. Ben Juratowitch, solicitor (Angleterre et pays de Galles), cabinet Fresh-
                       fields Bruckhaus Deringer LLP,
                    M. Motohiro Maeda, solicitor (Angleterre et pays de Galles), cabinet Fresh-
                       fields Bruckhaus Deringer LLP,
                    M. Coalter G. Lathrop, conseiller spécial, Sovereign Geographic, membre du
                       barreau de Caroline du Nord,
                    S. Exc. M. Luis Goycoolea, ministère des relations extérieures,
                    M. Antonio Correa Olbrich, conseiller à l’ambassade du Chili au Royaume
                       des Pays-Bas,
                    M. Javier Gorostegui Obanoz, deuxième secrétaire de l’ambassade du Chili
                       au Royaume des Pays-Bas,
                    Mme Kate Parlett, solicitor (Angleterre et pays de Galles, et Queensland (Aus-
                       tralie)),
                    Mme Nienke Grossman, professeur adjoint à l’Université de Baltimore (Mary-
                       land), membre des barreaux de l’Etat de Virginie et du district de Columbia,
                    Mme Alexandra van der Meulen, avocat à la Cour et membre du barreau de
                       l’Etat de New York,
                    M. Francisco Abriani, membre du barreau de Buenos Aires,
                    M. Paolo Palchetti, professeur de droit international à l’Université de Macerata,
                    comme conseillers ;
                    M. Julio Poblete, division nationale des frontières et des limites, ministère des
                       relations extérieures,
                    Mme Fiona Bloor, services hydrographiques du Royaume-Uni,
                    M. Dick Gent, Marine Delimitation Ltd.,
                    comme conseillers techniques,

                                                                                                  10




5 CIJ1057.indb 17                                                                                       1/12/14 08:59

                                               différend maritime (arrêt)                              10

                      La Cour,
                      ainsi composée,
                      après délibéré en chambre du conseil,
                      rend l’arrêt suivant :
                       1. Le 16 janvier 2008, la République du Pérou (dénommée ci-après le
                    « Pérou ») a déposé au Greffe de la Cour une requête introductive d’instance
                    contre la République du Chili (dénommée ci-après le « Chili ») au sujet d’un dif-
                    férend portant, d’une part, sur « la délimitation de la frontière entre les zones
                    maritimes des deux Etats dans l’océan Pacifique, à partir d’un point situé sur la
                    côte [et] appelé Concordia, … point terminal de la frontière terrestre telle qu’éta-
                    blie conformément au traité … du 3 juin 1929 », et, d’autre part, sur la recon-
                    naissance de l’appartenance au Pérou d’une « zone maritime qui, située dans la
                    limite de 200 milles marins de la côte du Pérou », devrait donc lui revenir, « mais
                    que le Chili considère comme faisant partie de la haute mer ».
                       Dans sa requête, le Pérou entend fonder la compétence de la Cour sur l’ar-
                    ticle XXXI du traité américain de règlement pacifique, signé le 30 avril 1948 et
                    dénommé officiellement, aux termes de son article LX, « pacte de Bogotá »
                    (ci-après ainsi désigné).
                       2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, le
                    greffier a immédiatement communiqué la requête au Gouvernement du Chili ;
                    conformément au paragraphe 3 du même article, il en a également informé tous
                    les autres Etats admis à ester devant la Cour.
                       3. Conformément aux instructions données par la Cour en vertu de l’ar-
                    ticle 43 de son Règlement, le greffier a adressé les notifications prévues au para-
                    graphe 1 de l’article 63 du Statut aux Etats parties au pacte de Bogotá. En appli-
                    cation des dispositions du paragraphe 3 de l’article 69 du Règlement, le greffier
                    a en outre adressé la notification prévue au paragraphe 3 de l’article 34 du Sta-
                    tut à l’Organisation des Etats américains (dénommée ci-après l’« OEA »).
                    Conformément au paragraphe 3 de l’article 69 du Règlement, le Greffe a com-
                    muniqué les pièces de procédure écrite à l’OEA et lui a demandé de lui faire
                    savoir si elle entendait présenter des observations écrites au sens de cette dispo-
                    sition. L’OEA a déclaré qu’elle n’avait pas l’intention de présenter de telles
                    observations.
                       4. Conformément aux instructions données par la Cour en vertu du para-
                    graphe 3 de l’article 69 de son Règlement, le greffier a adressé à la Commission
                    permanente du Pacifique Sud (dénommée ci-après la « CPPS », selon l’acronyme
                    espagnol de « Comisión Permanente del Pacífico Sur ») la notification prévue au
                    paragraphe 3 de l’article 34 du Statut en ce qui concerne la déclaration sur la
                    zone maritime, signée à Santiago le 18 août 1952 par le Chili, l’Equateur et le
                    Pérou (dénommée ci-après la « déclaration de Santiago de 1952 »), et l’accord
                    relatif à une zone frontière maritime spéciale, signé par les mêmes Etats à Lima
                    le 4 décembre 1954 (dénommé ci-après l’« accord de 1954 relatif à une zone fron-
                    tière maritime spéciale »). La CPPS a répondu qu’elle n’entendait pas présenter
                    d’observations écrites au sens du paragraphe 3 de l’article 69 du Règlement de
                    la Cour.
                       5. Conformément aux instructions données par la Cour en vertu de l’article 43
                    de son Règlement, le greffier a adressé la notification prévue au paragraphe 1 de
                    l’article 63 du Statut à l’Equateur, en sa qualité d’Etat partie à la déclaration de
                    Santiago de 1952 et à l’accord de 1954 relatif à une zone frontière maritime spéciale.

                                                                                                       11




5 CIJ1057.indb 19                                                                                            1/12/14 08:59

                                              différend maritime (arrêt)                                11

                       6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’article 31
                    du Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire. Le
                    Pérou a désigné M. Gilbert Guillaume et le Chili, M. Francisco Orrego Vicuña.
                       7. Par une ordonnance en date du 31 mars 2008, la Cour a fixé au 20 mars 2009
                    la date d’expiration du délai pour le dépôt du mémoire du Pérou et au
                    9 mars 2010 la date d’expiration du délai pour le dépôt du contre-mémoire du
                    Chili. Ces pièces ont été dûment déposées dans les délais ainsi prescrits.
                       8. Par une ordonnance en date du 27 avril 2010, la Cour a autorisé la présen-
                    tation d’une réplique par le Pérou et d’une duplique par le Chili, et fixé au
                    9 novembre 2010 et au 11 juillet 2011, respectivement, les dates d’expiration des
                    délais pour le dépôt de ces pièces. La réplique et la duplique ont été dûment
                    déposées dans les délais ainsi prescrits.
                       9. Les Gouvernements de la Colombie, de l’Equateur et de la Bolivie, s’ap-
                    puyant sur le paragraphe 1 de l’article 53 du Règlement, ont demandé à recevoir
                    communication des pièces de procédure et documents y annexés, produits en
                    l’espèce. La Cour, s’étant renseignée auprès des Parties conformément à cette
                    même disposition, a décidé de faire droit à la demande de chacun de ces Etats.
                    Le greffier a dûment communiqué les décisions de la Cour auxdits gouverne-
                    ments et aux Parties.
                       10. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
                    Cour, après s’être renseignée auprès des Parties, a décidé que des exemplaires
                    des pièces de procédure et documents annexés seraient rendus accessibles au
                    public à l’ouverture de la procédure orale.
                       11. Des audiences publiques ont été tenues entre le 3 et le 14 décembre 2012,
                    au cours desquelles ont été entendus en leurs plaidoiries et réponses :
                    Pour le Pérou : S. Exc. M. Allan Wagner,
                                     M. Alain Pellet,
                                     M. Rodman Bundy,
                                     M. Tullio Treves,
                                     sir Michael Wood,
                                     M. Vaughan Lowe.
                    Pour le Chili :	S. Exc. M. Albert van Klaveren Stork,
                                     M. Pierre-Marie Dupuy,
                                     M. David Colson,
                                     M. James Crawford,
                                     M. Jan Paulsson,
                                     M. Georgios Petrochilos,
                                     M. Luigi Condorelli,
                                     M. Samuel Wordsworth.
                       12. A l’audience, un membre de la Cour a posé aux Parties une question, à
                    laquelle celles-ci ont répondu oralement, conformément au paragraphe 4 de l’ar-
                    ticle 61 du Règlement de la Cour.

                                                              *
                      13. Dans la requête, les demandes ci-après ont été formulées par le Pérou :
                           « Le Pérou prie la Cour de déterminer le tracé de la frontière entre les
                         zones maritimes des deux Etats conformément au droit international … et

                                                                                                        12




5 CIJ1057.indb 21                                                                                             1/12/14 08:59

                                             différend maritime (arrêt)                              12

                         de dire et juger qu’il possède des droits souverains exclusifs dans la
                         zone maritime située dans la limite de 200 milles marins de sa côte, mais
                         en dehors de la zone économique exclusive ou du plateau continental du
                         Chili.
                           Le Gouvernement du Pérou se réserve en outre le droit de compléter ou
                         de modifier la présente requête au cours de la procédure. »
                       14. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
                    tées par les Parties :
                    Au nom du Gouvernement du Pérou,
                    dans le mémoire et la réplique :
                            « Pour les motifs exposés [dans son mémoire et sa réplique], la Répu-
                         blique du Pérou prie la Cour de dire et juger :
                         1) que la ligne délimitant les espaces maritimes entre les Parties commence
                             au « point Concordia » (défini comme l’intersection avec la laisse de
                             basse mer d’un arc de cercle de 10 kilomètres de rayon ayant pour centre
                             le premier pont du chemin de fer Arica-La Paz enjambant la rivière Lluta),
                             est équidistante des lignes de base des Parties et s’étend jusqu’à un point
                             situé à 200 milles marins de ces lignes de base ; et

                         2) que, au-delà du point terminal de la frontière maritime commune,
                             elle peut prétendre à l’exercice de droits souverains exclusifs sur l’es-
                             pace maritime s’étendant jusqu’à 200 milles marins depuis ses lignes de
                             base.
                            La République du Pérou se réserve le droit de modifier ces conclusions
                         selon le cas au cours de la présente procédure. »
                    Au nom du Gouvernement du Chili,
                    dans le contre-mémoire et la duplique :
                           « Le Chili prie respectueusement la Cour :
                         a) de rejeter l’intégralité des conclusions du Pérou ;
                         b) de dire et juger :
                               i) que les espaces maritimes respectifs des Parties ont été intégralement
                                  délimités par voie d’accord ;
                              ii) que la frontière délimitant ces espaces maritimes suit le parallèle de
                                  latitude passant par la borne marquant la frontière terrestre entre
                                  les Parties la plus proche de la mer, connue sous le nom de borne no 1
                                  et située par 18° 21´ 00˝ de latitude sud selon le système de réfé-
                                  rence WGS 84 ; et
                             iii) que le Pérou ne peut prétendre à aucun espace maritime au sud de
                                  ce parallèle. »
                      15. Lors de la procédure orale, les Parties ont présenté les mêmes conclusions
                    que celles qui figuraient dans leurs pièces de procédure écrite.

                                                              *
                                                          *       *



                                                                                                     13




5 CIJ1057.indb 23                                                                                          1/12/14 08:59

                                            différend maritime (arrêt)                          13

                                                   I. Géographie

                       16. Le Pérou et le Chili sont situés sur la façade occidentale de l’Amé-
                    rique du Sud, et leurs côtes continentales font face à l’océan Pacifique. Le
                    Pérou partage une frontière terrestre avec l’Equateur au nord et avec le
                    Chili au sud. Dans la zone faisant l’objet de la présente instance, à partir
                    du point de départ, sur la côte pacifique, de la frontière terrestre entre les
                    Parties, la côte péruvienne prend la direction du nord-ouest, tandis que la
                    côte chilienne suit généralement une orientation nord-sud. Pour l’essen-
                    tiel, les côtes des deux Etats n’y présentent aucune complication et sont
                    relativement régulières, n’étant marquées par aucun promontoire ni
                    aucune autre caractéristique particulière. (Voir croquis no 1 : Contexte
                    géographique, p. 14.)

                                             II. Contexte historique

                       17. Le Chili obtint son indépendance de l’Espagne en 1818 et le Pérou,
                    en 1821. Il ne s’agissait pas à l’époque d’Etats voisins, puisqu’ils étaient
                    séparés par le Charcas, colonie espagnole qui devint en 1825 la Répu-
                    blique de Bolivie. En 1879, le Chili déclara la guerre au Pérou et à la
                    Bolivie, déclenchant ainsi ce que l’histoire a appelé la guerre du Pacifique.
                    En 1883, le traité d’Ancón mit officiellement fin aux hostilités entre le
                    Chili et le Pérou, le second cédant au premier la province côtière de Tara-
                    pacá. Le Chili se vit également attribuer les provinces péruviennes de
                    Tacna et Arica pour une durée de dix ans, les parties étant convenues que,
                    au terme de cette période, un plébiscite serait organisé pour déterminer la
                    souveraineté sur ces provinces. Après la signature, par la Bolivie et le
                    Chili, de l’accord de trêve de 1884 ainsi que du traité de paix et d’amitié
                    de 1904, l’intégralité de la côte bolivienne revint au Chili.

                       18. Le Chili et le Pérou ne parvinrent toutefois pas à s’entendre sur les
                    conditions du plébiscite susmentionné et, à la suite des efforts de média-
                    tion déployés par le président des Etats-Unis d’Amérique, finirent par
                    signer, le 3 juin 1929, le traité réglant le différend relatif à Tacna et Arica
                    (ci-après le « traité de Lima de 1929 ») et son protocole complémentaire,
                    aux termes desquels Tacna devait être rétrocédée au Pérou, tandis que le
                    Chili conserverait Arica. Le traité de Lima de 1929 fixait également la
                    frontière terrestre entre les deux pays et, en son article 3, prévoyait la
                    constitution d’une commission mixte de démarcation chargée de détermi-
                    ner et de marquer la frontière convenue au moyen de bornes (« hitos » en
                    espagnol). Dans son rapport final de 1930, la commission mixte de 1929-
                    1930 consigna les emplacements précis des 80 bornes qu’elle avait placées
                    sur le terrain afin de marquer la frontière terrestre.
                       19. En 1947, chacune des Parties proclama unilatéralement certains droits
                    en mer sur une distance de 200 milles marins depuis ses côtes (les deux pro-
                    clamations seront ci-après dénommées les « proclamations de 1947 »). Ainsi,
                    le 23 juin 1947, le président du Chili fit une déclaration concernant la reven-

                                                                                                14




5 CIJ1057.indb 25                                                                                     1/12/14 08:59

                                                       - 13 -




                                            différend maritime (arrêt)                              14




                                                                   QUITO
                                                                              COLOMBIE
                                                                ÉQUATEUR
                           Croquis n° 1:
                    Contexte géographique
                          Ce croquis a été établi
                         à seule fin d'illustration.                                      BRÉSIL
                    Projection de Mercator (20° S)
                                 WGS 84                               PÉROU

                                                                       LIMA




                                                                                              BOLIVIE

                                                                                 Ilo Tacna

                                                                                    Arica


                                                                                    Iquique




                                                                                       CHILI
                                OCÉAN

                              PACIFIQUE




                                                                               SANTIAGO




                                                                                     ARGENTINE




                                                                                                    15




5 CIJ1057.indb 27                                                                                        1/12/14 08:59

                                            différend maritime (arrêt)                             15

                    dication de son pays (ci-après la « déclaration de 1947 » ou la « déclaration
                    chilienne de 1947 », reproduite au paragraphe 37 ci-dessous). Le 1er août 1947,
                    le président du Pérou prit à son tour le décret suprême no 781, par lequel il
                    revendiquait les droits de son pays (ci-après le « décret de 1947 » ou le « décret
                    péruvien de 1947 », reproduit au paragraphe 38 ci-dessous).
                       20. Au cours des années 1952, 1954 et 1967, le Chili, l’Equateur et le
                    Pérou négocièrent douze instruments auxquels les Parties ont fait réfé-
                    rence en l’espèce. Quatre d’entre eux furent adoptés à Santiago en
                    août 1952 au cours de la conférence sur l’exploitation et la conservation
                    des ressources maritimes du Pacifique Sud (la réglementation de la pêche
                    dans les eaux du Pacifique Sud, la déclaration conjointe relative aux pro-
                    blèmes de la pêche dans le Pacifique Sud, la déclaration de Santiago et
                    l’accord relatif à l’organisation de la commission permanente de la confé-
                    rence sur l’exploitation et la conservation des ressources maritimes du
                    Pacifique Sud). Six autres furent adoptés à Lima en décembre 1954 (la
                    convention complémentaire à la déclaration de souveraineté sur la zone
                    maritime de deux cents milles marins, la convention sur le système de
                    sanctions, la convention relative aux mesures de surveillance et de contrôle
                    dans les espaces maritimes des pays signataires, la convention sur l’octroi
                    de permis pour l’exploitation des ressources du Pacifique Sud, la conven-
                    tion sur l’assemblée annuelle de la Commission permanente du Pacifique
                    Sud et l’accord relatif à une zone frontière maritime spéciale). Enfin, deux
                    accords portant sur le fonctionnement de la CPPS furent signés à Quito
                    en mai 1967.

                       21. Le 3 décembre 1973, le jour même de l’ouverture de la troisième
                    conférence des Nations Unies sur le droit de la mer, les trois Etats signa-
                    taires présentèrent les douze instruments au Secrétariat de l’Organisation
                    des Nations Unies pour enregistrement au titre de l’article 102 de la
                    Charte. Les quatre instruments de 1952 (y compris la déclaration de
                    Santiago) furent enregistrés le 12 mai 1976 (Recueil des traités des
                    ­
                    Nations Unies (RTNU), vol. 1006, p. 301, 315, 323 et 331, nos I-14756 à
                    I-14759). Le Recueil des traités des Nations Unies précise que les quatre
                    accords de 1952 sont entrés en vigueur au moment de leur signature,
                    le 18 août 1952. L’accord de 1954 relatif à une zone frontière maritime
                    spéciale fut enregistré par le Secrétariat de l’Organisation des
                    Nations Unies le 24 août 2004 (RTNU, vol. 2274, p. 527, no I-40521).
                    Le Recueil des traités des Nations Unies indique en outre que ce même
                    accord est entré en vigueur le 21 septembre 1967, lors de l’échange des ins-
                    truments de ratification. En ce qui concerne les deux accords de 1967,
                    le Secrétariat fut informé en 1976 que les Etats signataires s’étaient
                    mis d’accord pour ne pas insister sur l’enregistrement de ces textes, du
                    fait que ceux-ci traitaient exclusivement de questions d’organisation
                    interne.
                       Les représentants des trois Etats signèrent également, en 1955, l’accord
                    concernant la réglementation des permis d’exploitation des ressources du
                    Pacifique Sud, qu’ils ratifièrent ultérieurement. Ce traité ne fut toutefois

                                                                                                   16




5 CIJ1057.indb 29                                                                                        1/12/14 08:59

                                           différend maritime (arrêt)                         16

                    présenté pour enregistrement à l’Organisation des Nations Unies ni
                    en 1973 avec les douze instruments ni à aucun autre moment.


                                      III. Positions respectives des Parties

                        22. Dans la présente affaire, le Pérou et le Chili ont adopté des posi-
                    tions diamétralement opposées. Le Pérou soutient qu’il n’existe pas de
                    frontière maritime convenue entre eux et prie la Cour de procéder à la
                    délimitation en utilisant la méthode de l’équidistance afin de parvenir à
                    un résultat équitable. Le Chili fait valoir quant à lui que la déclaration de
                    Santiago de 1952 a établi une frontière maritime internationale suivant
                    sur une distance d’au moins 200 milles marins le parallèle de latitude pas-
                    sant par le point de départ de la frontière terrestre le séparant du Pérou.
                    Il invoque également plusieurs accords et la pratique subséquente comme
                    preuve de l’existence de cette frontière, frontière qu’il prie en conséquence
                    la Cour de confirmer. (Voir croquis no 2 : Frontières maritimes revendi-
                    quées respectivement par le Pérou et le Chili, p. 17.)
                        Le Pérou soutient par ailleurs que, au-delà du point terminal de la
                    frontière maritime commune, il peut prétendre à l’exercice de droits sou-
                    verains exclusifs sur un espace maritime s’étendant jusqu’à 200 milles
                    marins depuis ses lignes de base. (Cet espace maritime est représenté sur
                    le croquis no 2 en bleu plus foncé.) Le Chili répond que le Pérou n’a droit
                    à aucun espace maritime au sud du parallèle de latitude que suit, selon le
                    Chili, la frontière maritime internationale.
                        23. Le Chili avance que la règle pacta sunt servanda et le principe de
                    stabilité des frontières s’opposent à ce qu’il puisse être demandé à la Cour
                    de revoir le tracé d’une frontière déjà convenue. Il ajoute que les Parties
                    ont grandement tiré profit de la stabilité de la frontière maritime établie
                    de longue date entre elles. Le Pérou soutient pour sa part que la ligne de
                    délimitation défendue par le Chili revêt un caractère tout à fait inéqui-
                    table en ce qu’elle attribue à celui-ci le plein bénéfice d’une projection
                    maritime de 200 milles marins, tandis que lui subit un important effet
                    d’amputation. Il est à son avis assez singulier que le Chili cherche à qua-
                    lifier de stable et avantageuse pour le Pérou une ligne frontière qui accor-
                    derait au Chili un espace maritime plus de deux fois supérieur à celui qui
                    serait attribué au Pérou.


                               IV. Question de savoir s’il existe une frontière
                                            maritime convenue

                       24. Afin de résoudre le différend qui lui est soumis, la Cour doit tout
                    d’abord rechercher si, comme le soutient le Chili, il existe déjà une fron-
                    tière maritime convenue. Lorsqu’elles ont abordé cette question, les Par-
                    ties ont analysé la portée des proclamations de 1947, de la déclaration de
                    Santiago de 1952 et de divers accords conclus en 1952 et en 1954, pour

                                                                                              17




5 CIJ1057.indb 31                                                                                   1/12/14 08:59

5 CIJ1057.indb 33
                                           Croquis n° 2:
                             Frontières maritimes revendiquées
                           respectivement par le Pérou et le Chili                                                                PÉROU
                                          Ce croquis a été établi
                                         à seule fin d'illustration.
                                  Projection de Mercator (18° 20' S)
                                               WGS 84                                                                                                              BOLIVIE
                                                                                                                           Ilo

                                                                                                                                                 Tacna
                                                                         Frontière maritime suivant le parallèle,
                                                                           telle que revendiquée par le Chili

                                                                                                                                                   Arica

                                                                                                                                            e,
                                                                                                                                          nc
                                                                                                                                    sta
                                                                                                                              ui di
                                                                                                                            q
                                                                                                                         d'é érou
                                                                                                                      ne
                                                                                                             t l a lig r le P
                         Limite des 200 milles marins                                                                pa
                                                                                                          van ée
                           depuis la côte du Pérou                                                   e sui diqu
                                                                                                    m     en
                                                                                                riti rev
                                                                                           e m a qu e
                                                                                         r
                                                                                                                                                                             différend maritime (arrêt)




                                                                                      tiè telle
                                                                                   on
                                       OCÉAN                                  Fr                                                                           CHILI

                                     PACIFIQUE


                                          Limite des 200 milles marins
                                            depuis la côte du Chili
                                                                                                                                                                             17




                    18




1/12/14 08:59

                                            différend maritime (arrêt)                             18

                    ensuite faire état de la pratique qu’elles ont suivie postérieurement à la
                    déclaration de Santiago de 1952. La Cour examinera tour à tour ces dif-
                    férents points.

                                1. Les proclamations chilienne et péruvienne de 1947
                       25. Comme il a été mentionné ci-dessus (voir le paragraphe 19), le Chili
                    et le Pérou ont, par les proclamations de 1947, revendiqué unilatérale-
                    ment certains droits en mer sur une distance de 200 milles marins depuis
                    leurs côtes respectives.
                       26. Les Parties sont en accord sur le contexte historique ayant entouré
                    ces proclamations, lequel comprend un certain nombre de proclamations
                    comparables, dont deux des Etats-Unis d’Amérique en date du 28 sep-
                    tembre 1945, exposant la politique américaine concernant à la fois les
                    ressources naturelles du fond et du sous-sol du plateau continental et la
                    pêche côtière dans certaines parties de la haute mer, une des Etats-Unis
                    du Mexique sur le plateau continental en date du 29 octobre 1945 et une
                    de la République argentine affirmant la souveraineté de celle-ci sur la mer
                    épicontinentale et le plateau continental en date du 11 octobre 1946. Les
                    Parties sont en accord sur l’importance que revêtent pour leur économie
                    les ressources halieutiques et baleinières. Elles exposent que, à la suite des
                    proclamations émanant des Etats-Unis d’Amérique, des pressions accrues
                    s’étaient exercées sur l’exploitation commerciale des zones de pêche
                    situées au large de la côte pacifique des pays d’Amérique latine, ce qui a
                    conduit à l’adoption des proclamations de 1947.
                       27. Au-delà de ce contexte, les Parties sont en désaccord sur le contenu
                    et la portée juridique des proclamations de 1947.

                       28. D’après le Pérou, la déclaration chilienne de 1947 était l’énoncé
                    initial et novateur d’une revendication appelée à évoluer et concernant
                    une juridiction dont l’exercice dépendait de l’adoption de mesures ulté-
                    rieures ; rien n’y indiquait l’intention, de la part du Chili, d’aborder la
                    question des frontières maritimes latérales avec les Etats voisins. Le Pérou
                    présente son propre décret de 1947 comme tout aussi provisoire, affir-
                    mant qu’il constituait un premier pas et n’était pas destiné à fixer définiti-
                    vement les limites de la juridiction péruvienne.
                       Le Pérou soutient que, même si la zone péruvienne de contrôle et de pro-
                    tection y est décrite comme celle « comprise entre [la] côte et une ligne ima-
                    ginaire parallèle à celle-ci et située en mer à une distance de deux cents
                    (200) milles marins mesurée le long des parallèles géographiques », il s’agit là
                    d’une simple référence à la méthode servant à tracer la limite vers le large de
                    l’espace maritime revendiqué, sans la moindre intention d’établir des limites
                    latérales par rapport aux Etats voisins. Il fait par ailleurs valoir que, selon le
                    sens qui lui était donné à l’époque, la « souveraineté » dont il était question
                    dans son décret de 1947 ne visait que l’exercice de droits sur les ressources.
                       29. De son côté, le Chili perçoit les proclamations de 1947 comme beau-
                    coup plus significatives et les considère comme des « déclarations unilaté-

                                                                                                   19




5 CIJ1057.indb 35                                                                                        1/12/14 08:59

                                            différend maritime (arrêt)                            19

                    rales concordantes, chacune portant revendication de souveraineté sur une
                    zone s’étendant jusqu’à 200 milles marins », et comme étant, « dans leurs
                    forme, contenu et portée, … largement similaires ». Il fait observer que cha-
                    cune des Parties a ainsi proclamé sa souveraineté sur le plateau continental
                    adjacent à ses côtes, ainsi que sur la colonne d’eau, se réservant en outre le
                    droit de repousser la limite extérieure de son espace maritime.
                       30. Le Pérou conteste le caractère « concordant » que le Chili attribue
                    aux proclamations de 1947, soulignant que, si la déclaration chilienne
                    de 1947 et le décret péruvien de 1947 étaient étroitement liés par leur
                    concomitance et leur communauté d’objet, ils n’étaient le fruit ni d’une
                    coordination ni d’un accord entre les Parties.
                       31. Le Chili soutient en outre que les proclamations de 1947 ont claire-
                    ment délimité les espaces maritimes dont il y est question. Il avance que la
                    méthode utilisée dans le décret péruvien de 1947, consistant à recourir à
                    un parallèle géographique pour mesurer la limite vers le large de l’espace
                    maritime, devait aussi nécessairement présider à l’établissement des limites
                    latérales septentrionale et méridionale des espaces en question, le long des
                    mêmes parallèles géographiques. D’après le Chili, la référence que
                    contient sa propre déclaration de 1947 au « périmètre » et à la « parallèle
                    mathématique » pourrait également être interprétée comme indiquant le
                    recours à la méthode du tracé parallèle pour déterminer le périmètre de
                    l’espace qu’il revendique.
                       32. Le Chili ajoute qu’il était courant pour les Etats américains d’avoir
                    recours aux parallèles géographiques. Le Pérou répond que, dans les
                    exemples évoqués par le Chili de recours aux parallèles géographiques par
                    d’autres Etats américains, il ne s’agissait pas d’établir des frontières mari-
                    times internationales.
                       33. Pour le Chili, l’importance première des proclamations de 1947
                    tient à ce qu’elles ont ouvert la voie à la déclaration de Santiago de 1952.
                    Il les présente également en tant que circonstances dans lesquelles la
                    déclaration de Santiago de 1952 et l’accord de 1954 relatif à une zone
                    frontière maritime spéciale ont été conclus, au sens de l’article 32 de la
                    convention de Vienne sur le droit des traités. Il soutient que les proclama-
                    tions de 1947, en particulier le fait que le Pérou ait précisé que l’étendue
                    de sa projection serait mesurée « le long d’un parallèle géographique »,
                    excluaient, en 1952, toute controverse concernant la délimitation mari-
                    time, puisque aucune délimitation ne pouvait être moins sujette à contro-
                    verse que celle qui donnait lieu, entre deux Etats adjacents, à des espaces
                    maritimes parfaitement contigus, mais ne se chevauchant pas. Le Chili
                    précise toutefois qu’il ne considère pas que les proclamations de 1947
                    aient en elles-mêmes établi une frontière maritime entre les Parties.
                       34. Le Pérou met en doute l’argument du Chili selon lequel les espaces
                    maritimes adjacents seraient parfaitement contigus, faisant observer que les
                    proclamations de 1947 ne contiennent aucune coordonnée ni aucune réfé-
                    rence à des frontières internationales. S’agissant de la relation entre la
                    déclaration de Santiago de 1952 et les proclamations de 1947, le Pérou fait
                    valoir que celles-ci ne sauraient être considérées, au sens de l’article 32 de la

                                                                                                  20




5 CIJ1057.indb 37                                                                                       1/12/14 08:59

                                                     différend maritime (arrêt)                                                      20

                    convention de Vienne sur le droit des traités, comme des circonstances dans
                    lesquelles a été conclue la déclaration, puisqu’elles la précèdent d’environ
                    cinq ans. Il met également en doute l’affirmation du Chili selon laquelle les
                    proclamations de 1947 constituent des circonstances dans lesquelles l’ac-
                    cord de 1954 relatif à une zone frontière maritime spéciale a été conclu.
                       35. Les vues des Parties divergent également en ce qui concerne la
                    nature juridique des proclamations de 1947, en particulier celle de la
                    déclaration chilienne. Le Chili affirme que chacune des proclamations
                    de 1947 a immédiatement produit ses effets, sans qu’il ait été besoin d’au-
                    cune mesure législative ou autre formalité. Le Pérou conteste cette affir-
                    mation et avance que la déclaration chilienne de 1947 n’avait aucune
                    valeur juridique. A cet égard, il signale que celle-ci était seulement parue
                    dans un quotidien et n’avait pas été publiée au journal officiel chilien.
                       36. En réponse à ces arguments, le Chili soutient que la valeur de la
                    déclaration de 1947 en droit interne n’est pas concluante en ce qui
                    concerne sa valeur en droit international, et souligne qu’il s’agissait d’une
                    revendication internationale émanant du président chilien et adressée à la
                    communauté internationale. Il signale que les Parties s’étaient à l’époque
                    mutuellement notifié les proclamations de 1947, et argue de l’absence de
                    protestation de part et d’autre pour conclure que chacune reconnaissait la
                    souveraineté revendiquée par l’autre, notamment quant au périmètre de
                    l’espace visé. Ce que conteste le Pérou.

                                                                            *
                      37. Les paragraphes pertinents de la déclaration chilienne de 1947 sont
                    ainsi libellés :
                            « Considérant :
                        1. Que les Gouvernements des Etats-Unis d’Amérique, des Etats-
                             Unis du Mexique et de la République argentine, au moyen de
                             déclarations présidentielles datant respectivement des 28 sep-
                             tembre 1945, 29 octobre 1945 et 11 octobre 1946,
                        �����������������������������������������������������������������������������������������������������������������
                        2. Ont proclamé expressément, en ce qui les concerne, les droits de
                             l’Etat de protéger, préserver, réglementer et contrôler les entre-
                             prises de pêche, afin d’empêcher l’exercice d’activités illicites sus-
                             ceptibles d’entamer ou de détruire les ressources naturelles
                             considérables que renferment les eaux baignant leurs côtes et qui
                             sont indispensables au bien-être et au développement de la popu-
                             lation ; et que ces prétentions sont indiscutablement justes ;
                        3. Qu’il est manifestement opportun, pour la République du Chili, de
                             faire une proclamation de souveraineté analogue, non seulement
                             parce qu’elle possède et exploite déjà des ressources naturelles qui
                             sont essentielles à la vie de la nation et que renferme le plateau
                             continental, comme les houillères exploitées sur le continent et sous
                             la mer, mais également parce que, compte tenu de sa topographie

                                                                                                                                      21




5 CIJ1057.indb 39                                                                                                                            1/12/14 08:59

                                                     différend maritime (arrêt)                                                      21

                             et de l’étroitesse de son territoire continental, la vie du pays est
                             tributaire de la mer et de toutes les richesses présentes et à venir de
                             celle-ci, et ce, davantage que ne l’est celle de tout autre pays ;
                        �����������������������������������������������������������������������������������������������������������������
                        1) L’Etat chilien confirme et proclame sa souveraineté sur tout le
                             plateau continental adjacent aux côtes continentales et insulaires
                             du territoire national, quelle que soit la profondeur à laquelle il se
                             trouve, et revendique en conséquence toutes les ressources natu-
                             relles qui se trouvent sur ledit plateau, sur son sol ou dans son
                             sous-sol, actuellement connues ou à découvrir.
                        2) L’Etat chilien confirme et proclame sa souveraineté sur les eaux
                             adjacentes à ses côtes, quelle qu’en soit la profondeur, sur toute
                             l’étendue nécessaire pour sauvegarder, protéger, conserver et
                             exploiter les ressources naturelles de toute nature qui se trouvent
                             à la surface de ces eaux, dans celles-ci ou dans le sous-sol corres-
                             pondant, et assujettit spécifiquement à son autorité la pêche sous
                             toutes ses formes et la chasse à la baleine, en vue d’empêcher que
                             ces richesses ne soient exploitées de façon préjudiciable aux habi-
                             tants du Chili, ou ne soient entamées ou détruites au détriment du
                             pays et du continent américain.
                        3) La démarcation des zones protégées pour la chasse à la baleine et
                             la pêche en eaux profondes dans les espaces maritimes continen-
                             taux et insulaires qui sont sous l’autorité de l’Etat chilien sera
                             effectuée conformément à la présente déclaration de souveraineté,
                             lorsque le Gouvernement le jugera opportun, cette démarcation
                             pouvant à l’avenir être confirmée, étendue ou modifiée de toute
                             manière jugée nécessaire en fonction des connaissances, des décou-
                             vertes, des études et des intérêts du Chili. Sont d’ores et déjà pla-
                             cées sous lesdites autorité et protection les eaux situées à l’intérieur
                             du périmètre délimité par les côtes chiliennes et par une parallèle
                             mathématique projetée en mer à une distance de 200 milles marins
                             de ces côtes. Il sera tenu compte des îles chiliennes dans cette
                             démarcation, l’espace maritime contigu auxdites îles étant établi
                             par projection de ladite parallèle à une distance de 200 milles
                             marins de leurs côtes.
                        4) La présente déclaration de souveraineté ne porte pas atteinte aux
                             droits légitimes de même nature des autres Etats, à charge de réci-
                             procité, ni aux droits de libre navigation en haute mer. »
                      38. Les paragraphes pertinents du décret péruvien de 1947 sont ainsi
                    rédigés :
                           « Le président de la République,
                            Considérant :
                        �����������������������������������������������������������������������������������������������������������������
                            Que le plateau renferme certaines ressources naturelles qui doivent
                        être revendiquées comme constituant notre patrimoine national ;

                                                                                                                                      22




5 CIJ1057.indb 41                                                                                                                            1/12/14 08:59

                                                 différend maritime (arrêt)                                                      22

                        Qu’il est également jugé nécessaire que l’Etat veille à la protection, à
                    la conservation et au contrôle des ressources naturelles, notamment
                    halieutiques, contenues dans les eaux épicontinentales qui couvrent le
                    plateau immergé et dans les eaux continentales adjacentes, afin que ces
                    ressources, si indispensables pour la vie de notre nation, puissent conti-
                    nuer d’être exploitées à l’avenir de telle manière que l’économie de
                    notre pays et sa production alimentaire ne subissent aucun préjudice ;
                    �����������������������������������������������������������������������������������������������������������������
                        Que le droit de proclamer la souveraineté et la juridiction natio-
                    nales sur l’intégralité du plateau immergé ainsi que sur les eaux épi-
                    continentales qui le recouvrent et les eaux qui leur sont adjacentes,
                    sur toute la superficie nécessaire à la conservation et à la surveillance
                    des ressources qui y sont contenues, a été revendiqué par d’autres
                    pays et admis de fait en droit international (déclaration du président
                    des Etats-Unis d’Amérique en date du 28 septembre 1945 ; déclara-
                    tion du président du Mexique en date du 29 octobre 1945 ; décret du
                    président de l’Argentine en date du 11 octobre 1946 ; déclaration du
                    président du Chili en date du 23 juin 1947) ;
                    �����������������������������������������������������������������������������������������������������������������
                       Sur l’avis du conseil des ministres,
                       Décrète ce qui suit :
                    1. Il est déclaré que la souveraineté et la juridiction nationales
                       s’étendent au plateau continental et insulaire immergé qui est
                       adjacent aux côtes continentales et insulaires du territoire natio-
                       nal, quelles que soient la profondeur et l’étendue dudit plateau.
                    2. La souveraineté et la juridiction nationales s’exercent également
                       sur les eaux adjacentes aux côtes du territoire national, quelle que
                       soit leur profondeur et dans les limites nécessaires pour sauvegar-
                       der, protéger, conserver et exploiter les ressources et richesses natu-
                       relles de toute nature qui se trouvent dans ces eaux ou au-dessous.
                    3. En conséquence des déclarations antérieures, l’Etat se réserve le
                       droit de délimiter les zones de contrôle et de protection des richesses
                       nationales dans les espaces maritimes continentaux et insulaires
                       assujettis à son autorité, et de modifier cette délimitation en fonc-
                       tion des circonstances découlant des nouvelles découvertes, de
                       l’évolution de la recherche et des intérêts nationaux qui pourraient
                       se faire jour à l’avenir. Il déclare en outre qu’il exercera cette auto-
                       rité et cette protection sur les eaux adjacentes à la côte péruvienne
                       dans la zone comprise entre cette côte et une ligne imaginaire paral-
                       lèle à celle-ci et située en mer à une distance de deux cents (200)
                       milles marins mesurée le long des parallèles géographiques. En ce
                       qui concerne les îles appartenant au territoire national, il sera tenu
                       compte dans cette délimitation des espaces maritimes adjacents à
                       leurs côtes jusqu’à une distance de deux cents (200) milles marins
                       calculée depuis chaque point de leur pourtour.

                                                                                                                                  23




5 CIJ1057.indb 43                                                                                                                        1/12/14 08:59

                                            différend maritime (arrêt)                          23

                         4. La présente déclaration est sans effet sur le droit de libre naviga-
                            tion des navires, quel que soit leur pavillon, conformément au
                            droit international. »
                       39. La Cour constate que les Parties sont d’accord pour considérer que
                    les proclamations de 1947 n’établissent pas, en elles-mêmes, de frontière
                    maritime internationale. Elle ne s’y intéressera donc que pour rechercher
                    si elles permettent de déterminer si et comment les Parties envisageaient la
                    délimitation d’une future frontière maritime entre elles.

                       40. La Cour remarque que le paragraphe 3 de la déclaration chilienne
                    de 1947 faisait référence à une « parallèle mathématique » projetée en mer
                    à une distance de 200 milles marins depuis la côte chilienne. Cette paral-
                    lèle mathématique limitait l’étendue de la projection vers le large, mais
                    n’en fixait pas les limites latérales. La déclaration de 1947 précisait cepen-
                    dant qu’elle portait sur le plateau continental et sur les eaux « adjacentes »
                    aux côtes chiliennes. Cela impliquait que soient fixées, à l’avenir, les
                    limites latérales de la juridiction que le Chili cherchait à établir dans le
                    périmètre spécifié. La Cour constate par ailleurs que le Pérou, au para-
                    graphe 3 de son décret de 1947, a eu recours pour sa part aux « parallèles
                    géographiques » pour définir son espace maritime. La description des
                    espaces maritimes visés dans les proclamations de 1947 semble s’appuyer
                    sur la méthode du tracé parallèle. Toutefois, l’utilisation de cette méthode
                    ne suffit pas à démontrer l’intention claire, de la part des Parties, de faire
                    correspondre leur frontière maritime future à un parallèle.
                       41. La Cour rappelle que le paragraphe 3 de la déclaration chilienne
                    de 1947 prévoyait l’établissement de zones de protection pour la chasse à
                    la baleine et la pêche en eaux profondes, ces zones pouvant « à l’avenir
                    être … modifiée[s] de toute manière jugée nécessaire en fonction des
                    connaissances, des découvertes, des études et des intérêts du Chili ». Cette
                    formulation conditionnelle ne saurait être regardée comme constituant un
                    engagement de la part du Chili en faveur de telle ou telle méthode pour
                    délimiter sa frontière latérale avec les Etats voisins ; elle marque plutôt son
                    intention de procéder à la création d’une zone de protection et de contrôle
                    en vue de l’exploitation et de la préservation des ressources naturelles.
                       42. Les termes employés dans le décret péruvien de 1947 sont tout
                    aussi conditionnels. Au paragraphe 3, le Pérou se réserve le droit de
                    modifier les limites de ses « zones de contrôle et de protection » en fonc-
                    tion des « intérêts nationaux qui pourraient se faire jour à l’avenir ».
                       43. A la lumière de ce qui précède, le libellé des proclamations de 1947
                    ainsi que leur caractère provisoire ne permettent pas de les interpréter
                    comme reflétant une manière commune, de la part des Parties, d’envisa-
                    ger la délimitation maritime. La Cour observe également que les
                    proclamations de 1947 entretiennent certaines similitudes quant aux
                    droits et à la juridiction respectivement revendiqués par les deux Etats
                    dans les zones maritimes, ce qui rendait nécessaire d’établir, à l’avenir, les
                    limites latérales de ces zones.

                                                                                                24




5 CIJ1057.indb 45                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                            24

                       44. Etant parvenue à cette conclusion, la Cour n’a pas à examiner l’ar-
                    gument avancé par le Chili concernant la pertinence de la communication
                    inter se des proclamations de 1947, ni la réponse du Pérou à cet argument.
                    Elle constate néanmoins que chacune des Parties n’a fait qu’accuser
                    réception de l’envoi de l’autre, sans aborder la question de la délimitation
                    d’une éventuelle frontière maritime internationale entre elles.

                                       2. La déclaration de Santiago de 1952
                       45. Comme la Cour l’a mentionné précédemment (voir le paragraphe 20),
                    la déclaration de Santiago a été signée par le Chili, l’Equateur et le Pérou pen-
                    dant la conférence sur l’exploitation et la conservation des ressources mari-
                    times du Pacifique Sud, qui s’est tenue en 1952 à Santiago du Chili.
                       46. Selon le Chili, la déclaration de Santiago de 1952 a toujours été un
                    traité et les Etats signataires l’ont toujours envisagée comme étant juridi-
                    quement contraignante. Il signale en outre que, selon ce qu’indique le
                    Recueil des traités des Nations Unies, la déclaration de Santiago de 1952 est
                    entrée en vigueur à la date de sa signature, soit le 18 août 1952, et qu’il n’est
                    fait aucune mention d’une quelconque opposition du Pérou à cet égard.
                       47. Le Pérou considère que la déclaration de Santiago de 1952 n’a pas
                    été conçue comme un traité, mais bien comme une proclamation de la
                    politique maritime internationale des trois Etats. Il soutient qu’elle n’était
                    donc que de nature « déclaratoire », mais reconnaît qu’elle a, par la suite,
                    acquis valeur de traité après avoir été ratifiée par chacun des Etats signa-
                    taires (à savoir par le Chili en 1954, et par l’Equateur et le Pérou en 1955)
                    et enregistrée comme telle au Secrétariat de l’Organisation des Nations
                    Unies le 12 mai 1976, conformément au paragraphe 1 de l’article 102 de
                    la Charte des Nations Unies.

                                                           *
                       48. A la lumière de qui précède, la Cour relève qu’il n’est plus contesté
                    que la déclaration de Santiago de 1952 constitue un traité international. Il
                    lui incombe à présent de rechercher si ladite déclaration a établi une fron-
                    tière maritime entre les Parties.
                       49. La déclaration de Santiago de 1952 est ainsi libellée :
                       « 1. Chaque gouvernement a l’obligation d’assurer à son peuple les
                            conditions de subsistance qui lui sont nécessaires et de lui donner
                            les moyens de se développer économiquement.
                         2. En conséquence, il lui incombe de veiller à la conservation et à la
                            protection de ses ressources naturelles et d’en réglementer l’utili-
                            sation afin que le pays en tire le meilleur parti.

                         3. Cela étant, il est également de son devoir d’empêcher qu’une
                            exploitation desdits biens en dehors de sa juridiction ne mette en
                            péril l’existence, l’intégrité et la conservation de ces ressources au

                                                                                                  25




5 CIJ1057.indb 47                                                                                       1/12/14 08:59

                                       différend maritime (arrêt)                          25

                        détriment des peuples qui, par leur situation géographique, pos-
                        sèdent dans leurs mers des moyens de subsistance irremplaçables
                        et des ressources économiques qui leur sont vitales.
                      C’est pourquoi les Gouvernements du Chili, de l’Equateur et du
                    Pérou, résolus à conserver et à assurer à leurs peuples respectifs les
                    ressources naturelles des zones maritimes qui baignent leurs côtes,
                    formulent la déclaration suivante :
                      I. Les facteurs géologiques et biologiques qui conditionnent l’exis-
                         tence, la conservation et le développement de la faune et de la
                         flore maritimes dans les eaux qui baignent les côtes des pays
                         signataires de la présente Déclaration sont tels que l’étendue pre-
                         mière des eaux territoriales et la zone contiguë ne suffisent pas à
                         la conservation, au développement et à l’utilisation de ces res-
                         sources, auxquelles les pays côtiers ont droit.
                     II. En conséquence, les Gouvernements du Chili, de l’Equateur et du
                         Pérou fondent leur politique internationale maritime sur la sou-
                         veraineté et la juridiction exclusives qu’a chacun d’eux sur la mer
                         qui baigne les côtes de son pays jusqu’à 200 milles marins au
                         moins à partir desdites côtes.
                    III. La juridiction et la souveraineté exclusives sur la zone maritime
                         indiquée entraînent également souveraineté et juridiction exclu-
                         sives sur le sol et le sous-sol de ladite zone.
                    IV. S’agissant d’un territoire insulaire, la zone de 200 milles marins
                         s’étendra autour de l’île ou du groupe d’îles. Si une île ou un
                         groupe d’îles appartenant à l’un des pays signataires de la pré-
                         sente Déclaration se trouve à moins de 200 milles marins de la
                         zone maritime générale qui se trouve sous la juridiction d’un autre
                         d’entre eux, la zone maritime de l’île ou du groupe d’îles en ques-
                         tion sera limitée par le parallèle passant par le point où aboutit
                         en mer la frontière terrestre des Etats en cause.
                     V. La présente Déclaration ne signifie pas que les Etats signataires
                         méconnaissent les limitations nécessaires à l’exercice de la souve-
                         raineté et de la juridiction établies par le droit international en
                         faveur du passage inoffensif des navires de toutes les nations dans
                         la zone spécifiée.
                    VI. Les Gouvernements du Chili, de l’Equateur et du Pérou se pro-
                         posent de conclure, en vue de l’application des principes spécifiés
                         dans la présente Déclaration, des accords ou des conventions
                         dans lesquels seront établies les normes générales qui serviront à
                         réglementer et à protéger la chasse et la pêche à l’intérieur de leur
                         propre zone maritime, ainsi qu’à régler et à coordonner l’exploi-
                         tation et l’utilisation de tout autre type de produit ou ressource
                         naturelle existant dans lesdites eaux et présentant un intérêt com-
                         mun pour les pays signataires. »

                                                     *

                                                                                           26




5 CIJ1057.indb 49                                                                                1/12/14 08:59

                                            différend maritime (arrêt)                           26

                       50. Le Pérou affirme que la déclaration de Santiago de 1952 ne présente
                    pas les caractéristiques que revêt habituellement un traité de limites,
                    puisqu’elle n’en a pas la forme, ne contient aucune définition ou description
                    de frontière ni aucun document cartographique, et ne prévoit aucun méca-
                    nisme de ratification. Le Chili conteste l’argumentation du Pérou concer-
                    nant les caractéristiques des traités de limites et fait observer qu’un traité
                    opérant délimitation d’une frontière peut revêtir n’importe quelle forme.
                       51. Selon le Chili, il découle du paragraphe IV de la déclaration de San-
                    tiago de 1952 que la frontière maritime entre Etats parties voisins est
                    constituée par le parallèle de latitude passant par le point où leur frontière
                    terrestre aboutit en mer. Il affirme que le paragraphe IV délimite à la fois
                    les zones maritimes générales et insulaires des Etats parties, arguant que la
                    référence aux îles qui figure dans cette disposition résulte de l’application
                    spécifique d’une règle généralement acceptée et s’explique par l’importance
                    particulière des îles dans la géographie de l’Equateur. A l’appui de cet
                    argument, il invoque le procès-verbal de la conférence de 1952, en date du
                    11 août 1952. Le représentant de l’Equateur avait alors, selon le Chili,
                    demandé qu’il soit précisé que la ligne frontière délimitant l’espace mari-
                    time de chacun des pays corresponde au parallèle passant par le point où
                    la frontière le séparant du pays voisin rencontre ou atteint la mer, ce à
                    quoi tous les Etats auraient souscrit. Il avance que cette manière d’envisa-
                    ger ladite frontière, telle qu’elle ressort du procès-verbal, constitue, au sens
                    de l’alinéa a) du paragraphe 2 de l’article 31 de la convention de Vienne
                    sur le droit des traités, un accord intervenu à l’occasion de la conclusion de
                    la déclaration de Santiago de 1952. Même s’il reconnaît que la question
                    des îles intéressait particulièrement l’Equateur, le Chili souligne qu’il existe
                    des îles à considérer aux alentours de la frontière le séparant du Pérou.
                       52. Le Chili soutient qu’il faut interpréter le rapport entre les zones
                    maritimes générales et insulaires à la lumière du fait que la délimitation
                    d’une zone maritime insulaire à l’aide d’un parallèle n’est cohérente et
                    utile que si la zone maritime générale correspondante est également déli-
                    mitée au moyen d’un tel parallèle. Il relève en outre que, pour savoir si
                    une île se trouve à moins de 200 milles marins de la zone maritime géné-
                    rale d’un autre Etat partie à la déclaration de Santiago de 1952, encore
                    faut-il que le périmètre de cette zone maritime générale ait déjà été défini.
                       53. Le Pérou avance que, s’agissant des côtes continentales des Etats
                    parties, la déclaration de Santiago de 1952 n’a fait qu’exprimer la revendi-
                    cation d’une zone maritime s’étendant sur une distance minimale de
                    200 milles marins, dont elle n’envisageait que les limites vers le large et non
                    les limites latérales. Selon lui, le paragraphe IV de la déclaration ne traite
                    que des droits générés par certaines îles et non de ceux générés par les côtes
                    continentales ; la question des îles ne présente pour lui d’intérêt que dans les
                    rapports entre l’Equateur et le Pérou et non dans ceux entre le Pérou et le
                    Chili. Le Pérou soutient que, même s’il se trouve quelques îlots dans la zone
                    frontalière, ceux-ci sont à proximité immédiate de la côte, n’ouvrent droit à
                    aucun espace maritime distinct de ceux que génère la côte elle-même, et
                    n’étaient pas source de préoccupation lors de la conférence de 1952.

                                                                                                 27




5 CIJ1057.indb 51                                                                                      1/12/14 08:59

                                            différend maritime (arrêt)                            27

                       54. Le Pérou rejette l’argument du Chili selon lequel il faut présumer
                    une délimitation maritime générale au paragraphe IV pour que la réfé-
                    rence à une délimitation insulaire ait un sens. Il met également en doute
                    qu’une frontière maritime puisse tirer son origine d’une prétendue pra-
                    tique qui en sous-entendrait ou présupposerait l’existence. Il avance que,
                    si des parallèles avaient été retenus comme frontières maritimes interna-
                    tionales avant 1952, il n’aurait pas été nécessaire d’inclure le para-
                    graphe IV dans la déclaration, car ces frontières auraient déjà réglé la
                    question de l’étendue des espaces maritimes générés par les îles. Il ajoute
                    que le paragraphe IV visait à préserver les droits à des espaces maritimes
                    générés par les îles de sorte que toute délimitation maritime ultérieure ne
                    puisse empiéter sur ces droits tels que garantis par le parallèle mentionné
                    au texte. Enfin, il conteste l’interprétation que donne le Chili du procès-­
                    verbal de la conférence de 1952, arguant en outre que celui-ci ne saurait
                    être considéré comme ayant de quelque façon constaté un accord et pour-
                    rait tout au plus s’apparenter à des travaux préparatoires.
                       55. Selon le Chili, l’objet et le but de la déclaration de Santiago de 1952
                    peuvent être exprimés avec divers degrés de précision. Au niveau le plus
                    général, il s’agissait pour les Etats parties de « conserver et [d’]assurer à
                    leurs peuples respectifs les ressources naturelles des zones maritimes qui
                    baignent leurs côtes » ; à un niveau plus spécifique, d’établir des zones de
                    « souveraineté et juridiction exclusives ». Cet objet et ce but impliquaient
                    naturellement la détermination du périmètre de l’espace maritime à l’inté-
                    rieur duquel sont appelées à s’exercer la souveraineté et la juridiction de
                    chaque Etat. Le Chili souligne en outre que, même si la déclaration de
                    Santiago de 1952 constituait une proclamation conjointe de souveraineté,
                    elle n’en émanait pas moins de chacun des trois Etats parties, emportant
                    pour lui revendication de souveraineté sur un espace maritime distinct de
                    ceux auxquels prétendaient les deux autres.
                       56. Le Pérou est d’accord avec le Chili pour considérer que la déclaration
                    de Santiago de 1952 constituait une action conjointe consistant, pour les
                    Etats parties, à revendiquer des droits en mer sur une distance minimale de
                    200 milles marins à partir de leurs côtes, afin de protéger et de préserver les
                    ressources naturelles adjacentes à leurs territoires. Il insiste néanmoins sur le
                    fait que le but de la conférence de 1952 était d’aborder collectivement le pro-
                    blème de la chasse à la baleine dans les eaux du Pacifique Sud et soutient que,
                    pour cela, il était nécessaire que les Etats participant à la conférence assurent,
                    « entre eux », le maintien de l’ordre dans l’ensemble de leurs zones de
                    200 milles marins. Selon le Pérou, l’objet et le but de la déclaration de San-
                    tiago de 1952 n’étaient pas le partage des lieux de pêche entre les Etats parties
                    d’une zone constituant « une seule et même unité biologique », conçue pour
                    faire face à la menace que posait la chasse à la baleine pratiquée par des
                    navires étrangers. Il rappelle à cet égard que la déclaration de Santiago
                    de 1952 ne contient aucune disposition quant à la manière dont les espaces
                    maritimes des Etats parties sont délimités les uns par rapport aux autres.

                                                           *
                                                                                                  28




5 CIJ1057.indb 53                                                                                        1/12/14 08:59

                                            différend maritime (arrêt)                            28

                       57. La tâche qui s’impose à la Cour consiste à analyser le texte de la
                    déclaration de Santiago de 1952 conformément au droit international
                    coutumier relatif à l’interprétation des traités, tel que reflété aux articles 31
                    et 32 de la convention de Vienne sur le droit des traités (voir Plates-formes
                    pétrolières (République islamique d’Iran c. Etats-Unis d’Amérique), excep­
                    tion préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 812, par. 23 ; Différend
                    territorial (Jamahiriya arabe libyenne/Tchad), arrêt, C.I.J. Recueil 1994,
                    p. 21‑22, par. 41). La Cour a appliqué ces règles à l’interprétation de trai-
                    tés antérieurs à la convention de Vienne sur le droit des traités (Différend
                    relatif à des droits de navigation et des droits connexes (Costa Rica c. Nica­
                    ragua), arrêt, C.I.J. Recueil 2009, p. 237, par. 47 ; Souveraineté sur
                    Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J.
                    Recueil 2002, p. 645‑646, par. 37-38 ; Ile de Kasikili/Sedudu (Botswana/
                    Namibie), arrêt, C.I.J. Recueil 1999 (II), p. 1059, par. 18).
                       58. La Cour examinera tout d’abord le sens ordinaire à attribuer aux
                    termes de la déclaration de Santiago de 1952 dans leur contexte, confor-
                    mément au paragraphe 1 de l’article 31 de la convention de Vienne sur le
                    droit des traités. Le texte de la déclaration de Santiago de 1952 ne contient
                    aucune référence expresse à la délimitation des frontières maritimes entre
                    les espaces générés par les côtes continentales des Etats parties. A cela
                    vient s’ajouter l’absence d’informations que l’on pourrait s’attendre à
                    trouver dans un traité délimitant une frontière maritime, à savoir des
                    coordonnées précises ou des documents cartographiques. La déclaration
                    de Santiago de 1952 contient néanmoins (en son paragraphe IV) certains
                    éléments pertinents pour la question de la délimitation maritime (voir
                    le paragraphe 60 ci-dessous).
                       59. La Cour note que, au paragraphe II, les Etats parties déclarent
                    « fonde[r] leur politique internationale maritime sur la souveraineté et la
                    juridiction exclusives qu’a chacun d’eux sur la mer qui baigne les côtes de
                    son pays jusqu’à 200 milles marins au moins à partir desdites côtes ». Cette
                    disposition ne fait qu’exprimer une revendication vers le large, sans réfé-
                    rence aucune à la nécessité de déterminer les limites latérales des espaces
                    maritimes de chacun des Etats parties. Le paragraphe III stipule que « [l]a
                    juridiction et la souveraineté exclusives sur la zone maritime indiquée
                    entraînent également souveraineté et juridiction exclusives sur le sol et le
                    sous-sol de ladite zone ». Cette référence à la juridiction et à la souverai-
                    neté n’exige pas nécessairement que la délimitation ait déjà été effectuée.
                    Le paragraphe VI exprime l’intention des Etats parties d’établir à l’avenir,
                    par voie d’accord, les normes générales de réglementation et de protection
                    applicables dans leurs zones maritimes respectives. En conséquence, même
                    si la mention de l’étendue des zones revendiquées et de l’exercice de la
                    juridiction et de la souveraineté semble indiquer que les Etats parties
                    n’ignoraient pas l’existence de questions de délimitation générale, la Cour
                    conclut que ni le paragraphe II ni le paragraphe III ne font expressément
                    référence aux limites latérales des zones maritimes de 200 milles marins
                    proclamées et que l’emploi des termes de juridiction et de souveraineté ne
                    supposait pas nécessairement l’établissement de telles limites.

                                                                                                  29




5 CIJ1057.indb 55                                                                                       1/12/14 08:59

                                           différend maritime (arrêt)                          29

                       60. La Cour examinera à présent le paragraphe IV de la déclaration de
                    Santiago de 1952. La première phrase de ce paragraphe précise que les
                    zones de 200 milles marins revendiquées s’étendent également autour des
                    territoires insulaires. La seconde traite de la situation où une île ou un
                    groupe d’îles appartenant à l’un des Etats parties sont situés à moins de
                    200 milles marins de la zone maritime générale d’un autre Etat partie. En
                    pareil cas, la limite séparant les zones maritimes des Etats en cause est
                    constituée par le parallèle passant par le point où aboutit en mer leur
                    frontière terrestre. La Cour observe que cette disposition, la seule de la
                    déclaration de Santiago de 1952 où il soit question des limites des zones
                    maritimes des Etats parties, est muette en ce qui concerne les limites laté-
                    rales de celles qui ne sont pas générées par des territoires insulaires et qui
                    ne leur sont pas contiguës.
                       61. La Cour n’est pas convaincue par l’argument du Chili selon lequel
                    le paragraphe IV ne peut être compris que s’il est considéré comme déli-
                    mitant non seulement les zones maritimes générées par les îles, mais éga-
                    lement l’intégralité de la zone maritime générale des Etats parties. Le sens
                    ordinaire du paragraphe IV révèle une préoccupation particulière relative
                    aux zones maritimes générées par les îles, préoccupation à prendre en
                    compte même si la zone maritime générale n’a pas encore été déterminée.
                    Il semble donc bien que les Etats parties aient entendu résoudre une diffi-
                    culté spécifique manifestement susceptible de créer, à l’avenir, des ten-
                    sions entre eux, en convenant à cette fin que le parallèle limiterait les
                    zones générées par les îles.
                       62. Compte tenu de ce qui précède, la Cour conclut que le para-
                    graphe IV, lu selon son sens ordinaire et dans son contexte, ne fait qu’éta-
                    blir l’accord des Parties concernant les limites entre certaines zones
                    maritimes générées par des îles et celles générées par les côtes continen-
                    tales qui sont contiguës à ces zones maritimes insulaires.
                       63. La Cour examinera à présent l’objet et le but de la déclaration de
                    Santiago de 1952. Elle rappelle à cet égard que les deux Parties les défi-
                    nissent de manière restrictive. Le Pérou avance que la déclaration visait
                    essentiellement à faire face aux problèmes engendrés par la chasse à la
                    baleine à grande échelle, tandis que le Chili soutient qu’elle peut être plus
                    précisément comprise comme portant sur la détermination du périmètre de
                    la zone maritime revendiquée par chacun des Etats parties. La Cour relève
                    que le préambule de la déclaration de Santiago de 1952 est axé sur la conser-
                    vation et la protection des ressources naturelles nécessaires à la subsistance
                    et au développement économique des peuples du Chili, de l’Equateur et du
                    Pérou, par l’extension des espaces maritimes adjacents à leurs côtes.
                       64. La Cour considère en outre qu’il n’est pas nécessaire qu’elle s’at-
                    tarde sur la présence d’îlots à proximité de la côte, dans la région de la
                    frontière terrestre entre le Pérou et le Chili. Le dossier démontre que la
                    question des zones insulaires, dans le contexte de la déclaration de San-
                    tiago de 1952, est née des inquiétudes exprimées par l’Equateur. Il ressort
                    également du dossier que le Pérou et le Chili ne semblent pas s’être préoc-
                    cupés de ces îlots. Comme le Chili l’a indiqué dans sa duplique, faisant

                                                                                               30




5 CIJ1057.indb 57                                                                                    1/12/14 08:59

                                            différend maritime (arrêt)                            30

                     référence à ces îlots : « [a]ucun d’entre eux n’a été évoqué dans les comptes
                     rendus des négociations ayant abouti à la déclaration de Santiago
                     de 1952 … Les seules îles mentionnées dans le contexte de cette déclara-
                    tion sont les îles équatoriennes des Galápagos. » Le Pérou n’a pas contesté
                    ce point.
                        65. La Cour rappelle que, selon le Chili, le procès-verbal de la confé-
                    rence de 1952 constitue, aux termes de l’alinéa a) du paragraphe 2 de
                    l’article 31 de la convention de Vienne sur le droit des traités, un « accord
                    ayant rapport au traité et … intervenu entre toutes les parties à l’occasion
                    de la conclusion du traité ». La Cour estime que ledit procès-verbal résume
                    les discussions ayant abouti à l’adoption de la déclaration de Santiago de
                    1952, davantage qu’il ne constate un accord intervenu entre les Etats
                    ayant participé à la négociation. Par conséquent, il convient de le regar-
                    der comme relevant des travaux préparatoires, qui constituent des moyens
                    complémentaires d’interprétation au sens de l’article 32 de la convention
                    de Vienne sur le droit des traités.
                        66. Compte tenu de ce qui précède, la Cour n’a pas, en principe, besoin
                    de recourir à des moyens complémentaires d’interprétation, tels que les
                    ­travaux préparatoires de la déclaration de Santiago de 1952 et les circons-
                     tances dans lesquelles elle a été conclue, pour en déterminer le sens.
                     Cependant, comme dans d’autres affaires (voir, par exemple, Souveraineté
                     sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), arrêt, C.I.J.
                     Recueil 2002, p. 653, par. 53 ; Délimitation maritime et questions territoriales
                    entre Qatar et Bahreïn (Qatar c. Bahreïn), compétence et recevabilité, arrêt,
                    C.I.J. Recueil 1995, p. 21, par. 40 ; Différend territorial (Jamahiriya arabe
                    libyenne/Tchad), arrêt, C.I.J. Recueil 1994, p. 27, par. 55), la Cour a exa-
                     miné les éléments en question, qui confirment l’interprétation qu’elle a don-
                     née ci-dessus de la déclaration de Santiago de 1952.
                        67. La proposition initialement présentée par le Chili lors de la confé-
                     rence de 1952 était libellée comme suit :
                            « La zone indiquée comprend l’ensemble des eaux se trouvant à
                         l’intérieur du périmètre formé par la côte de chacun des pays et une
                         parallèle mathématique projetée en mer à 200 milles marins du conti-
                         nent, le long de la frange côtière.
                            S’agissant d’un territoire insulaire, la zone de 200 milles marins
                         s’étendra autour de l’île ou du groupe d’îles.
                            Si une île ou un groupe d’îles appartenant à l’un des pays signa-
                         taires de la présente Déclaration se trouve à moins de 200 milles
                         marins de la zone maritime générale relevant, en conformité avec le
                         premier paragraphe du présent article, de la juridiction d’un autre
                         d’entre eux, la zone maritime engendrée par l’île ou le groupe d’îles
                         en question sera limitée, dans la portion en cause, à la distance qui la
                         sépare de la zone maritime de l’autre Etat ou pays. »
                    La Cour remarque que cette proposition initiale du Chili semblait desti-
                    née à opérer une délimitation générale des zones maritimes suivant des
                    limites latérales. Toutefois, cette proposition ne fut pas adoptée.

                                                                                                  31




5 CIJ1057.indb 59                                                                                       1/12/14 08:59

                                            différend maritime (arrêt)                          31

                      68. En outre, le procès-verbal de la conférence de 1952 indique que le
                    délégué de l’Equateur avait alors fait observer ce qui suit :
                           « [I]l serait souhaitable de clarifier l’article 3 [devenu le para-
                         graphe IV du texte final de la déclaration de Santiago de 1952] afin
                         d’éviter toute erreur d’interprétation concernant la zone de chevau-
                         chement en présence d’îles, et [il est proposé] que la déclaration pose
                         en principe que la ligne frontière délimitant l’espace maritime de cha-
                         cun des pays corresponde au parallèle passant par le point où aboutit
                         en mer la frontière terrestre le séparant des autres. »

                    Le procès-verbal ajoute que cette proposition a recueilli l’assentiment de
                    tous les délégués.
                       Le souci de clarification exprimé par l’Equateur, auquel les Parties se
                    sont ralliées, étant limité à la « présence d’îles », la Cour considère que
                    cette intervention peut être interprétée comme n’indiquant rien de plus
                    que ce qui figure déjà dans le texte final du paragraphe IV. Au vu de ce
                    qui précède, elle estime que les travaux préparatoires confirment la
                    conclusion selon laquelle la déclaration de Santiago de 1952 n’a pas opéré
                    de délimitation maritime générale.
                       69. Cela dit, divers facteurs mentionnés aux paragraphes précédents,
                    comme la proposition initiale du Chili et l’utilisation du parallèle comme
                    limite de la zone maritime générée par une île appartenant à l’un des Etats
                    parties et située à moins de 200 milles marins de la zone maritime géné-
                    rale d’un autre Etat partie, laissent supposer que les Etats parties ont pu,
                    dans une certaine mesure, partager une manière commune et plus géné-
                    rale d’envisager la question de leurs frontières maritimes. La Cour revien-
                    dra sur cette question plus loin.
                       70. La Cour a conclu que, contrairement à ce que soutient le Chili, ce
                    dernier et le Pérou n’étaient pas convenus, en signant la déclaration de
                    Santiago de 1952, d’établir entre eux une frontière maritime latérale sui-
                    vant vers le large le parallèle passant par le point terminal de leur fron-
                    tière terrestre. Toutefois, pour soutenir que cette ligne constitue la
                    frontière maritime, le Chili invoque également les accords et les arrange-
                    ments qu’il a signés ultérieurement avec, d’une part, l’Equateur et le
                    Pérou, et, d’autre part, le seul Pérou.

                                           3. Les divers accords de 1954
                       71. Parmi les accords adoptés en 1954, le Chili signale en particulier la
                    convention complémentaire à la déclaration de Santiago de 1952 et l’accord
                    relatif à une zone frontière maritime spéciale. Il replace les rencontres qui y
                    ont donné lieu, ainsi que les accords eux-mêmes, dans le contexte des contes-
                    tations que six puissances maritimes avaient élevées à l’encontre de la décla-
                    ration de Santiago de 1952 au cours de la période allant du mois d’août à la
                    fin du mois d’octobre 1954, ainsi que d’un projet de chasse à la baleine dont
                    l’exécution avait été confiée à une flotte opérant sous pavillon panaméen.

                                                                                                32




5 CIJ1057.indb 61                                                                                     1/12/14 08:59

                                           différend maritime (arrêt)                          32

                       72. Préalablement à la conférence interétatique de décembre 1954, la
                    CPPS a tenu une session du 4 au 8 octobre 1954. Aux points figurant à
                    l’ordre du jour provisoire de celle-ci correspondent cinq des six accords
                    qui ont été rédigés et adoptés à la conférence interétatique : la convention
                    complémentaire à la déclaration de Santiago de 1952, la convention sur le
                    système de sanctions, la convention sur l’assemblée annuelle de la CPPS,
                    la convention relative aux mesures de surveillance et de contrôle, et la
                    convention sur l’octroi de permis pour l’exploitation des ressources du
                    Pacifique Sud.
                       73. L’accord de 1954 relatif à une zone frontière maritime spéciale est
                    lui aussi le fruit des réunions de 1954. Outre les points mentionnés plus
                    haut qui figuraient à l’ordre du jour, a également été examinée à la réu-
                    nion de la CPPS d’octobre 1954 une proposition présentée par les déléga-
                    tions de l’Equateur et du Pérou en vue d’établir une « zone neutre... de
                    part et d’autre du parallèle passant par le point sur la côte qui marque la
                    frontière entre les deux pays ». La Commission permanente a approuvé la
                    proposition à l’unanimité et a, « en conséquence, confié à son secrétaire
                    général le soin de transmettre sa recommandation aux Etats signataires
                    de sorte qu’ils mettent en pratique cette norme de tolérance concernant
                    les activités de pêche ». Lors de la séance inaugurale de « la deuxième
                    conférence sur l’exploitation et la conservation des ressources maritimes
                    du Pacifique Sud », le projet figurait donc à l’ordre du jour, au dernier
                    rang des six accords soumis à examen et à signature en décembre 1954. Le
                    texte proposant l’établissement de cette « zone neutre » le long du paral-
                    lèle a été amendé à certains égards. Ainsi, l’expression « zone neutre » a
                    été remplacée par « zone frontière maritime spéciale », et la formule « paral-
                    lèle passant par le point sur la côte qui marque la frontière entre les deux
                    pays », par « parallèle qui constitue la frontière maritime entre les deux
                    pays ». C’est ainsi qu’est libellé le premier paragraphe du texte définitif de
                    l’accord de 1954 relatif à une zone frontière maritime spéciale, qui a été
                    adopté avec les cinq autres accords mentionnés au paragraphe précédent.
                    Tous les accords contenaient une clause type, ajoutée tardivement au
                    cours du processus de rédaction et sans autre explication consignée au
                    procès-verbal, qui stipulait que leurs dispositions étaient « réputées faire
                    partie intégrante et complémentaire » des résolutions et accords adoptés
                    en 1952 et ne les « abroger en aucun cas ». Parmi ces six accords, seuls la
                    convention complémentaire et l’accord de 1954 relatif à une zone spéciale
                    ont, au cours de la présente procédure, véritablement retenu l’attention
                    des Parties, à l’exception de brèves références faites par le Chili à la
                    convention relative aux mesures de surveillance et de contrôle (voir le
                    paragraphe 78 ci-dessous). La Cour note que l’accord de 1954 relatif à
                    une zone frontière maritime spéciale est encore en vigueur.

                     A. La convention complémentaire à la déclaration de Santiago de 1952
                      74. Selon le Chili, « le principal instrument » élaboré lors de la confé-
                    rence interétatique de 1954 était la convention complémentaire, « qui

                                                                                               33




5 CIJ1057.indb 63                                                                                    1/12/14 08:59

                                                     différend maritime (arrêt)                                                      33

                    avait pour principal objectif de réaffirmer la revendication de souverai-
                    neté et de juridiction formulée deux ans auparavant à Santiago et d’en
                    assurer la défense conjointe contre les protestations d’Etats tiers ». Il cite
                    son ministre des relations extérieures, prenant la parole à la séance inau-
                    gurale de la session de 1954 de la CPPS :
                            « Le droit de proclamer notre souveraineté sur la zone maritime
                        qui s’étend sur une distance de deux cents milles marins à partir de la
                        côte est donc indéniable et inaliénable. Si nous sommes ici réunis,
                        c’est pour réaffirmer notre décision de défendre à tout prix cette sou-
                        veraineté et de l’exercer conformément aux intérêts nationaux supé-
                        rieurs des pays signataires de la déclaration.
                        �����������������������������������������������������������������������������������������������������������������
                            Nous sommes fermement convaincus que le principe de droit que
                        nous avons énoncé dans l’accord de 1952 [la déclaration de Santiago]
                        trouvera progressivement sa place en droit international et finira par
                        être accepté par tous les gouvernements qui souhaitent préserver,
                        pour l’humanité, les ressources qui sont aujourd’hui impitoyablement
                        détruites par des activités d’exploitation sauvage répondant à des
                        intérêts individuels de portée limitée et non à ceux de la collectivité. »
                       75. Le Pérou affirme lui aussi que l’objectif de la convention complé-
                    mentaire de 1954 était de renforcer la solidarité régionale face à l’opposi-
                    tion exprimée par des Etats tiers à l’égard de la revendication de la zone
                    de 200 milles marins. Il fait remarquer que, en 1954, comme en 1952, les
                    trois Etats tenaient avant tout à faire front commun à l’endroit des autres
                    Etats, « et non à mettre au point entre eux un régime définissant leurs
                    droits réciproques ». Il avance en outre que les textes adoptés en 1954
                    l’ont été dans le cadre de la solidarité régionale face aux Etats tiers et
                    qu’ils faisaient pour l’essentiel partie intégrante des accords et résolutions
                    adoptés en 1952. La conférence interétatique s’est en fait tenue moins
                    d’un mois après que la marine péruvienne, avec l’aide de ses forces
                    aériennes, eut immobilisé des navires de la flotte baleinière Onassis, qui
                    battait pavillon panaméen, à plus de 100 milles marins des côtes (pour
                    des extraits en anglais du jugement péruvien imposant des amendes, voir
                    American Journal of International Law, 1955, vol. 49, p. 575). Le Pérou
                    fait observer que, lorsqu’il a rejeté la protestation du Royaume-Uni
                    contre l’immobilisation des navires Onassis, le ministre chilien des rela-
                    tions extérieures a adressé un message de félicitations à son homologue
                    péruvien, ce qui, selon le Pérou, constituait un « témoignage de la solida-
                    rité régionale dont la zone était l’incarnation ». Dans sa réplique, le Pérou
                    rappelle par ailleurs que le Chili, dans son contre-mémoire, présente la
                    convention complémentaire de 1954 comme « le principal instrument »
                    élaboré lors de la conférence interétatique de 1954.
                       76. Les Parties font également référence aux réponses que, après une
                    longue préparation dans les premiers mois de 1955, elles ont décidé d’un
                    commun accord de faire aux protestations élevées par certaines puis-
                    sances maritimes contre la déclaration de Santiago de 1952. Ces réactions

                                                                                                                                      34




5 CIJ1057.indb 65                                                                                                                            1/12/14 08:59

                                           différend maritime (arrêt)                         34

                    s’inspiraient de la convention complémentaire de 1954, même si le Chili
                    n’y était pas partie à l’époque et ne devait jamais le devenir. De même,
                    une réaction commune a été adoptée en mai 1955 à la suite de proposi-
                    tions connexes émanant des Etats-Unis d’Amérique.

                                                         *
                       77. De l’avis de la Cour, il est bien établi que le projet de convention
                    complémentaire était le principal texte auquel s’intéressaient le Chili,
                    l’Equateur et le Pérou à la veille de la session de la CPPS et de la confé-
                    rence interétatique de Lima, dans les derniers mois de 1954. Etant donné
                    les protestations élevées par plusieurs Etats à l’encontre de la déclaration
                    de Santiago de 1952, l’objectif premier de cette convention consistait à
                    affirmer, en particulier à l’endroit des principales puissances maritimes, la
                    revendication de souveraineté et de juridiction faite conjointement
                    en 1952. Elle visait également à aider à la préparation d’une défense com-
                    mune de cette revendication à l’encontre des protestations de ces Etats, ce
                    qui constituait l’objet du deuxième point à l’ordre du jour de la confé-
                    rence interétatique de 1954. Il ne s’ensuit pas, toutefois, que l’« objectif
                    premier » était le seul, et encore moins qu’il ait déterminé le seul résultat
                    des réunions et de la conférence interétatique de 1954.

                       B. La convention relative aux mesures de surveillance et de contrôle
                                dans les espaces maritimes des pays signataires
                      78. Le Chili tente de s’appuyer sur un autre des accords de 1954, à
                    savoir la convention relative aux mesures de surveillance et de contrôle
                    dans les espaces maritimes des pays signataires, dont il cite les deux pre-
                    miers articles :
                           « En premier lieu,
                           Il incombe à chaque pays signataire de surveiller et de contrôler
                        l’exploitation des ressources dans son espace maritime au moyen des
                        organes et des ressources qu’il estimera nécessaires.
                           En deuxième lieu,
                           La surveillance et le contrôle visés à l’article premier sont exercés
                        par chaque pays exclusivement dans les eaux relevant de sa juridic­
                        tion. » (Les italiques sont du Chili.)
                    Selon le Chili, le deuxième article repose sur le postulat selon lequel la
                    zone maritime de chaque Etat avait été délimitée. Le Pérou, quant à lui,
                    n’a fait aucune référence au contenu de cet accord. Le Chili renvoie éga-
                    lement, à cet égard, à la convention de 1955 sur la réglementation des
                    permis d’exploitation des ressources du Pacifique Sud (voir paragraphe 21
                    ci-dessus) et au décret de 1959 relatif à cette réglementation.
                       79. La Cour considère qu’à cette étape initiale il existait pour chaque
                    Etat, du moins en pratique, un espace maritime dans lequel il pouvait, en
                    vertu de la déclaration de Santiago de 1952, agir comme l’avait notam-

                                                                                              35




5 CIJ1057.indb 67                                                                                   1/12/14 08:59

                                           différend maritime (arrêt)                          35

                    ment fait le Pérou, peu avant la conférence de Lima, contre la flotte balei-
                    nière Onassis ; d’autres exemples de mesures d’exécution prises par les
                    Parties seront examinés plus loin. Toutefois, la convention relative aux
                    mesures de surveillance et de contrôle et celle sur la réglementation des
                    permis ne fournissent aucune indication quant à l’emplacement ou à la
                    nature des limites de ces espaces. Sur la question des frontières, la Cour
                    examinera à présent l’accord de 1954 relatif à une zone frontière maritime
                    spéciale.

                            C. L’accord relatif à une zone frontière maritime spéciale
                      80. Le préambule de l’accord de 1954 relatif à une zone frontière mari-
                    time spéciale est libellé comme suit :
                           « Considérant que l’expérience a montré que la frontière maritime
                        [la frontera marítima] entre des Etats adjacents était fréquemment
                        violée de manière innocente et par inadvertance parce que les navires
                        de petite taille dont l’équipage ne connaît pas suffisamment la navi-
                        gation ou qui ne sont pas équipés des instruments nécessaires ont du
                        mal à déterminer précisément leur position en haute mer ;
                           Considérant que l’application de peines en pareils cas crée tou-
                        jours un malaise chez les pêcheurs et des frictions entre les pays inté-
                        ressés, ce qui peut nuire à l’esprit de coopération et d’unité qui
                        devrait en tout temps régner entre les pays signataires des instru-
                        ments signés à Santiago ;
                           Considérant qu’il est souhaitable d’éviter que ne se produisent de
                        telles violations involontaires dont les conséquences sont principale-
                        ment ressenties par les pêcheurs. »
                      81. Les dispositions substantielles de l’accord se lisent comme suit :
                           « 1. Une zone spéciale est créée par le présent accord à une dis-
                        tance de [a partir de] 12 milles marins de la côte et avec une largeur
                        de 10 milles marins de part et d’autre du parallèle qui constitue la
                        frontière maritime [el límite marítimo] entre les deux pays.
                           2. La présence accidentelle dans cette zone d’un navire [de l’un ou
                        l’autre des] pays adjacent[s], du type décrit à l’alinéa du préambule
                        du présent accord commençant par les mots « Considérant que l’ex-
                        périence a montré », ne sera pas considérée comme une violation des
                        eaux de la zone maritime, cette disposition ne devant toutefois pas
                        être interprétée comme reconnaissant un droit quelconque de s’adon-
                        ner délibérément à la chasse ou à la pêche dans cette zone spéciale.
                           3. La pêche et la chasse dans la zone de 12 milles marins à partir de
                        la côte sont réservées exclusivement aux ressortissants de chaque pays. »
                    L’article 4 renferme la clause type, présente dans chacun des six accords
                    de 1954, aux termes de laquelle les dispositions de l’accord sont réputées
                    « faire partie intégrante et complémentaire » des textes de 1952 et ne les
                    abroger en aucun cas (voir le paragraphe 73 ci-dessus).

                                                                                               36




5 CIJ1057.indb 69                                                                                   1/12/14 08:59

                                            différend maritime (arrêt)                          36

                       82. Selon le Chili, l’accord de 1954 relatif à une zone frontière mari-
                    time spéciale est « le plus important des textes adoptés à la conférence de
                    décembre 1954 ». Il partait du « postulat » selon lequel il « existait déjà des
                    limites maritimes latérales ou « frontières » entre les trois Etats ». Le Chili
                    poursuit en citant l’arrêt rendu par la Cour dans l’affaire du Différend
                    territorial (Jamahiriya arabe libyenne/Tchad) et en exposant que, dans
                    l’accord de 1954 relatif à une zone frontière maritime spéciale, les Parties
                    « ont reconnu l’existence d’une frontière déterminée et ont agi en consé-
                    quence » (C.I.J. Recueil 1994, p. 35, par. 66). Il souligne que l’article pre-
                    mier, rédigé au présent, fait ainsi référence à une frontière maritime qui
                    existe déjà et que le premier considérant indique que ce sont des viola-
                    tions de cette frontière existante qui sont à l’origine de l’accord.
                       83. Le Pérou soutient : 1) que l’accord n’était applicable qu’à sa fron-
                    tière maritime septentrionale, c’est-à-dire celle le séparant de l’Equateur,
                    et non à sa frontière méridionale, c’est-à-dire celle avec le Chili ; 2) que la
                    ratification (en 1967) et l’enregistrement (en 2004) tardifs de l’accord par
                    le Chili montrent que celui-ci ne le considérait pas comme particulière-
                    ment important, ainsi que l’aurait été un traité établissant une frontière
                    maritime ; et 3) que l’accord avait un objectif très spécifique et tempo-
                    raire, les Parties y revendiquant une compétence fonctionnelle limitée.
                    Dans ses écritures, le Pérou fait valoir, à l’appui de son affirmation selon
                    laquelle l’accord de 1954 relatif à une zone frontière maritime spéciale ne
                    s’appliquait qu’à sa frontière avec l’Equateur et non à celle avec le Chili,
                    que la « formule assez opaque » — c’est-à-dire la mention du parallèle que
                    contient l’article premier, introduite sur la proposition de l’Equateur —
                    ne faisait référence qu’à un parallèle entre deux pays. Il apparaît claire-
                    ment, selon le Pérou, que l’accent portait sur les eaux entre lui-même et
                    l’Equateur.
                       84. En ce qui concerne le premier argument du Pérou, le Chili répond
                    que l’accord de 1954 relatif à une zone frontière maritime spéciale a été
                    conclu entre trois Etats et que l’expression « les deux pays » employée à
                    l’article premier visait, dans son sens ordinaire, les deux Etats situés de
                    part et d’autre de la frontière maritime qu’ils partagent. Il fait valoir que
                    le sens de l’expression « frontière maritime » (dans le préambule) n’est pas
                    précisé et que rien ne permet de penser que l’expression « Etats adjacents »
                    ne devait s’entendre que de l’Equateur et du Pérou. Le Chili fait égale-
                    ment observer que, en 1962, le Pérou lui avait fait part de « la fréquence à
                    laquelle les bateaux de pêche chiliens pénétraient dans les eaux péru-
                    viennes », déclarant que « le Gouvernement péruvien, tenant pleinement
                    compte de l’esprit et de la lettre de « l’accord » », souhaitait que le Gou-
                    vernement chilien prenne certaines mesures, notamment par l’intermé-
                    diaire des autorités compétentes du port d’Arica. Comme le Chili l’a
                    signalé, le Pérou n’avait fait, à ce stade, aucune allusion à l’argument
                    selon lequel l’accord de 1954 relatif à une zone frontière maritime spéciale
                    ne s’appliquait qu’à sa frontière maritime septentrionale.
                       85. Selon la Cour, il n’y a rien dans l’accord de 1954 relatif à une zone
                    frontière maritime spéciale qui pourrait limiter la portée de celui-ci à la

                                                                                                37




5 CIJ1057.indb 71                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                           37

                    seule frontière maritime entre l’Equateur et le Pérou. Par ailleurs, le Pérou
                    lui-même n’a pas donné à cet accord, en pratique, une signification qui le
                    rendrait inapplicable à sa frontière maritime méridionale avec le Chili. La
                    Cour relève en outre que cet accord a été négocié et signé par les représen-
                    tants des trois Etats, que ce soit au sein de la commission ou lors de la
                    conférence interétatique. Les trois Etats l’ont ensuite ratifié et mis au
                    nombre des douze traités qu’ils ont soumis conjointement au Secrétariat
                    de l’Organisation des Nations Unies pour enregistrement en 1973 (voir
                    le paragraphe 21 ci-dessus).

                                                           *
                       86. En ce qui concerne le deuxième argument du Pérou, le Chili répond
                    en faisant observer que les retards sont fréquents en matière de ratifica-
                    tion et affirme que, en lui-même, un tel retard n’a pas d’incidence sur la
                    valeur juridique du traité en cause, une fois qu’il est entré en vigueur. Il
                    avance en outre que le retard dans l’enregistrement d’un accord est sans
                    importance.
                       87. La Cour est d’avis que le temps mis par le Chili à ratifier l’accord de
                    1954 relatif à une zone frontière maritime spéciale puis à le présenter pour
                    enregistrement ne saurait étayer l’argument du Pérou, selon lequel le Chili
                    considérait cet accord comme présentant peu d’importance. En tout état
                    de cause, ce retard est sans incidence sur la portée et les effets de l’accord.
                    Une fois ratifié par le Chili, l’accord est devenu obligatoire à son égard.
                    S’agissant de l’argument lié au retard dans la présentation de l’accord, par
                    le Chili, en vue de son enregistrement, la Cour rappelle qu’en 1973 les
                    trois Etats ayant signé les traités de 1952 et de 1954, y compris l’accord de
                    1954 relatif à une zone frontière maritime spéciale, les ont tous présentés
                    simultanément pour enregistrement (voir les paragraphes 20-21 ci-dessus).
                       88. En ce qui concerne le troisième argument du Pérou, selon lequel,
                    d’une part, l’accord de 1954 relatif à une zone frontière maritime spéciale
                    avait un objectif spécifique et temporaire et, d’autre part, les Parties y
                    revendiquaient une juridiction fonctionnelle limitée, la thèse centrale du
                    Chili est que l’accord part du « postulat » selon lequel il « existait déjà des
                    limites maritimes latérales ou « frontières » entre les trois Etats » (voir le
                    paragraphe 82 ci-dessus). La mention d’une zone frontière maritime spé-
                    ciale, dans le titre de l’accord, et de violations de la frontière maritime
                    entre Etats adjacents, dans les considérants, démontre selon le Chili
                    qu’une frontière maritime existait déjà lorsque les trois Etats ont conclu
                    l’accord en décembre 1954. La zone de tolérance dont le bénéfice avait
                    été, aux termes du préambule, accordé aux navires de petite taille visait à
                    éviter les « frictions entre les pays intéressés, lesquelles p[ouvai]ent nuire à
                    l’esprit de coopération et d’unité qui dev[ait] en tout temps régner entre
                    les pays signataires des instruments signés à Santiago ». Il s’agissait donc,
                    selon lui, d’un problème concernant « non pas les pêcheurs itinérants »
                    mais les relations entre les Etats, qui souhaitaient éliminer les obstacles
                    susceptibles de les empêcher de coopérer pleinement à la défense de leurs

                                                                                                 38




5 CIJ1057.indb 73                                                                                      1/12/14 08:59

                                            différend maritime (arrêt)                            38

                    revendications maritimes. Le Chili souligne que l’article premier, qui est
                    la principale disposition, avait été rédigé au présent et prévoyait la créa-
                    tion de zones de dix milles marins au nord et au sud d’une frontière mari-
                    time existante. Il considère par ailleurs que l’article 2 étaye également
                    cette position. La « présence accidentelle », dans cette zone, des embarca-
                    tions visées par l’accord n’était plus à considérer comme une « violation »
                    de l’espace maritime de l’Etat adjacent. Le Chili soutient que, si lui-même
                    n’a ratifié l’accord de 1954 relatif à une zone frontière maritime spéciale
                    que quelque temps après sa signature, la frontière dont les Parties avaient
                    reconnu l’existence et à laquelle elles ont donné effet était déjà en place
                    pendant toute la période qui a précédé cette ratification.
                       89. Selon le Pérou, l’objectif de l’accord de 1954 relatif à une zone
                    frontière maritime spéciale « était étroit et spécifique », et consistait à éta-
                    blir une « zone de tolérance » pour des bateaux de pêche de petite taille et
                    mal équipés. Définir cette zone par rapport à un parallèle de latitude
                    constituait une solution pratique à l’intention des équipages de ces navires.
                    L’accord n’avait pas de but plus ambitieux, comme celui d’établir un
                    régime général pour l’exploitation des pêcheries, de préciser les attributs
                    des zones de 200 milles marins ou encore d’en fixer les limites ou les fron-
                    tières. Le Pérou soutient également que « [l]’accord de 1954 relatif à une
                    zone frontière maritime spéciale se résumait à un arrangement pratique,
                    de nature technique et de portée géographique limitée, et sans aucune
                    incidence politique ».
                       90. De l’avis de la Cour, les dispositions et l’objectif de l’accord de 1954
                    relatif à une zone frontière maritime spéciale étaient effectivement étroits
                    et spécifiques. Telle n’est cependant pas la question que la Cour doit exa-
                    miner à ce stade ; celle-ci doit plutôt s’attacher à un point essentiel, à savoir
                    l’existence d’une frontière maritime. Et, sur ce point, la formulation de
                    l’accord de 1954 relatif à une zone frontière maritime spéciale, en particu-
                    lier celle de l’article premier, considéré à la lumière du préambule, est
                    claire : elle reconnaît, dans le cadre d’un accord international contraignant,
                    qu’une frontière maritime existe déjà. Les Parties n’ayant pas fait de dis-
                    tinction dans ce contexte entre l’expression « límite marítimo », qui figure à
                    l’article premier, d’une part, et, d’autre part, l’expression « frontera marí­
                    tima », qui figure au préambule, la Cour n’en fera pas non plus.
                       91. L’accord de 1954 relatif à une zone frontière maritime spéciale
                    n’indique pas quand ni par quels moyens cette frontière a été agréée. La
                    reconnaissance expresse de son existence par les Parties repose nécessaire-
                    ment sur un accord tacite intervenu entre elles auparavant. A cet égard, la
                    Cour a indiqué précédemment que certains éléments des proclamations
                    de 1947 et de la déclaration de Santiago de 1952 laissent supposer que la
                    manière dont les Parties envisageaient leur frontière maritime avait évo-
                    lué (voir les paragraphes 43 et 69 ci-dessus). Dans une affaire précédente,
                    lorsqu’elle a reconnu que « [l]’établissement d’une frontière maritime per-
                    manente est une question de grande importance », la Cour a souligné que
                    « [l]es éléments de preuve attestant l’existence d’un accord tacite doivent
                    être convaincants » (Différend territorial et maritime entre le Nicaragua et

                                                                                                  39




5 CIJ1057.indb 75                                                                                       1/12/14 08:59

                                            différend maritime (arrêt)                          39

                    le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                    C.I.J. Recueil 2007 (II), p. 735, par. 253). En l’espèce, la Cour a devant
                    elle un accord qui montre clairement qu’il existait déjà entre les Parties
                    une frontière maritime suivant un parallèle. L’accord de 1954 est un élé-
                    ment décisif à cet égard. Il a pour effet de consacrer l’accord tacite en
                    question.
                       92. L’accord de 1954 relatif à une zone frontière maritime spéciale ne
                    donne aucune indication de la nature de la frontière maritime. Il n’en
                    précise pas davantage l’étendue, mais ses dispositions montrent claire-
                    ment qu’elle se poursuit au-delà de 12 milles marins depuis la côte.

                                                          *
                       93. Dans ce contexte, les Parties se sont référées à l’avis rédigé en 1964
                    par Raúl Bazán Dávila, chef du service juridique du ministère chilien des
                    relations extérieures, en réponse à une demande de la direction de la déli-
                    mitation concernant « la délimitation de la frontière entre les mers territo-
                    riales respectives du Chili et du Pérou ». Après avoir rappelé les règles de
                    droit international applicables, M. Bazán abordait la question de savoir
                    s’il existait un accord spécifique sur la délimitation maritime entre les
                    deux Etats. Il estimait que tel était le cas, sans toutefois être en mesure de
                    déterminer « quand et comment cet accord était intervenu ». Il exposait
                    que le paragraphe IV de la déclaration de Santiago de 1952 ne constituait
                    pas « un pacte exprès » concernant la frontière, mais « suppos[ait] que
                    cette frontière coïncid[ait] avec le parallèle passant par le point où la fron-
                    tière terrestre aboutit en mer ». Il était selon lui permis de présumer que
                    cet accord sur la frontière avait précédé et conditionné la signature de la
                    déclaration de Santiago de 1952.
                       94. Selon le Pérou, le fait qu’une telle demande d’avis ait été adressée
                    au chef du service juridique montre que le Gouvernement chilien n’était
                    pas convaincu que la frontière maritime existait déjà. Le Chili souligne la
                    conclusion formulée par M. Bazán, selon laquelle la frontière maritime
                    séparant les Parties correspondait au parallèle passant par le point où la
                    frontière terrestre aboutit en mer. Il note également que l’avis en question
                    était un document public et que le Pérou y aurait répondu s’il avait été en
                    désaccord avec la conclusion qu’il énonçait, ce qu’il n’a pas fait.
                       95. La Cour ne trouve rien, que ce soit dans l’avis rédigé par M. Bazán
                    ou dans le fait qu’un tel avis ait été demandé, qui l’incite à revenir sur la
                    conclusion à laquelle elle est parvenue ci-dessus (voir les paragraphes 90-91),
                    à savoir qu’en 1954 les Parties reconnaissaient qu’il existait une frontière
                    maritime convenue.

                              4. Les arrangements de 1968-1969 relatifs aux phares
                      96. En 1968-1969, les Parties ont conclu des arrangements prévoyant la
                    construction d’un phare par chacune d’elles, « au point où la frontière
                    commune aboutit en mer, près de la borne numéro un ». La Cour observe

                                                                                                40




5 CIJ1057.indb 77                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                          40

                    à ce stade que, le 26 avril 1968, à l’issue d’échanges intervenus plus tôt la
                    même année entre le ministère péruvien des relations extérieures et le
                    chargé d’affaires chilien, les représentants des deux Parties ont signé un
                    document par lequel ils s’engageaient à effectuer « une étude de site en vue
                    de l’installation de marques d’alignement visibles depuis la mer pour
                    matérialiser le parallèle constituant la frontière maritime à partir de la
                    borne numéro un (no 1) ».
                      Le même document s’achevait par cette conclusion :
                           « Enfin, puisque le parallèle devant être matérialisé est celui corres-
                         pondant à la position géographique mentionnée pour la borne no 1
                         dans l’acte signé à Lima le 1er août 1930, les représentants suggèrent
                         qu’une commission mixte vérifie la position de cette pyramide pré­
                         alablement à l’exécution des travaux qu’ils recommandent. »
                       97. Selon le Chili, les Parties ont, ce faisant, expressément consigné
                    qu’elles estimaient qu’une « frontière maritime » existait entre elles et que
                    celle-ci suivait le parallèle passant par la borne frontière no 1 (désignée en
                    espagnol par le terme « Hito no 1 »). Il ajoute que les représentants des
                    Parties ont « consigné qu’ils s’accordaient à penser que leur mission
                    consistait à signaler la frontière maritime existante ». Il cite les termes que
                    le secrétaire général du ministère péruvien des relations extérieures a
                    employés en août 1968 lorsqu’il a approuvé le procès-verbal d’une précé-
                    dente réunion, selon lequel les repères de signalisation devaient matériali-
                    ser (materializar) le parallèle constituant la frontière maritime. Il s’appuie
                    en outre sur une note péruvienne datant d’août 1969, selon laquelle la
                    commission mixte chargée de la démarcation allait devoir vérifier la posi-
                    tion de la borne no 1 et « fixer l’emplacement définitif des deux phares
                    devant signaler la frontière maritime ». La mission de la commission est
                    exposée en termes identiques dans le rapport conjoint de celle-ci.
                       98. Selon le Pérou, les phares érigés au titre de ces arrangements consti-
                    tuaient manifestement un dispositif pragmatique visant à régler les difficul-
                    tés pratiques associées aux incidents survenus dans les années 1960 en
                    matière de pêche côtière. Il signale la portée limitée de ces phares, laquelle
                    ne dépassait pas 15 milles marins vers le large, ce qui laisse selon lui suppo-
                    ser qu’ils ne visaient manifestement pas à établir une frontière maritime. Il
                    ajoute que rien dans le déroulement de l’opération n’indique que, à quelque
                    moment que ce soit, les deux Etats auraient entrepris de délimiter une fron-
                    tière internationale définitive et permanente, et la correspondance ne fait
                    état d’aucun traité de limites préexistant. L’accent avait été mis de façon
                    constante et exclusive sur la tâche pratique consistant à éviter les accro-
                    chages entre pêcheurs péruviens et chiliens, et à résoudre un problème très
                    spécifique dans la limite des 15 milles marins qu’avait la portée des phares.

                                                          *
                     99. La Cour estime que l’objectif et la portée géographique des arrange-
                    ments étaient limités, comme le reconnaissent d’ailleurs les Parties. Elle

                                                                                                41




5 CIJ1057.indb 79                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                          41

                    observe également que la documentation relative au processus ayant
                    conduit à la conclusion des arrangements et à la construction des phares ne
                    contient aucune référence à un quelconque traité de limites préexistant. Ce
                    que la Cour juge important, toutefois, c’est que les arrangements sont fon-
                    dés sur la préexistence d’une frontière maritime suivant le parallèle au-delà
                    de 12 milles marins. A l’instar de l’accord de 1954 relatif à une zone fron-
                    tière maritime spéciale, ils confirment l’existence d’une telle frontière mari-
                    time, mais, pas plus que cet accord, ils n’en indiquent l’étendue ou la nature.
                    Ces arrangements visaient à lui donner effet à une fin spécifique.

                                  5. La nature de la frontière maritime convenue
                       100. Comme la Cour vient de le dire, le fait est que l’accord de 1954
                    relatif à une zone frontière maritime spéciale mentionne la frontière exis-
                    tante à une fin particulière ; il en va de même des arrangements de 1968-
                    1969 relatifs aux phares. La Cour doit maintenant déterminer la nature
                    de la frontière maritime dont l’existence a été reconnue dans l’accord
                    de 1954, à savoir s’il s’agit d’une frontière maritime unique valant pour la
                    colonne d’eau comme pour les fonds marins et leur sous-sol, ou si elle
                    vaut seulement pour la colonne d’eau.
                       101. Le Chili affirme que la frontière a vocation générale, c’est-à-dire
                    qu’elle vaut pour les fonds marins, leur sous-sol et les eaux surjacentes,
                    ainsi que l’exploitation des ressources y contenues, conformément au
                    droit coutumier, ainsi qu’il est reflété dans la convention des Nations Unies
                    sur le droit de la mer (CNUDM). Le Pérou soutient pour sa part que la
                    limite à laquelle l’accord de 1954 relatif à une zone frontière maritime
                    spéciale fait référence ne concerne que certains aspects du maintien de
                    l’ordre dans les zones de pêche côtières, et sert à faciliter la sécurité du
                    transport maritime et de la pêche dans les eaux côtières.
                       102. A ce stade, la Cour ne s’intéressera à l’accord de 1954 relatif à une
                    zone frontière maritime spéciale qu’en ce qu’il a reconnu l’existence d’une
                    frontière maritime. L’accord tacite constaté par l’accord de 1954 doit être
                    compris dans le contexte des proclamations de 1947 et de la déclaration
                    de Santiago de 1952, qui portaient revendication des fonds marins, ainsi
                    que des eaux surjacentes et de leurs ressources. A cet égard, aucune dis-
                    tinction n’était faite par les Parties, à l’époque ou par la suite, entre ces
                    espaces. La Cour conclut que la frontière maritime a vocation générale.


                                  6. L’étendue de la frontière maritime convenue
                       103. La Cour en vient maintenant à la question de l’étendue de la fron-
                    tière maritime convenue. Elle rappelle que l’accord de 1954 avait un
                    objectif étroit et spécifique (voir le paragraphe 90 ci-dessus) : la frontière
                    maritime existante y est mentionnée à une fin particulière, à savoir l’éta-
                    blissement d’une zone de tolérance pour les activités de pêche pratiquées
                    au moyen de navires de petite taille. En conséquence, il faut considérer

                                                                                                42




5 CIJ1057.indb 81                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                          42

                    que la frontière maritime dont il reconnaît l’existence, suivant un paral-
                    lèle, s’étend nécessairement au moins jusqu’à la distance de la côte corres-
                    pondant, à l’époque considérée, aux activités en question. Ces activités
                    constituent l’un des éléments de la pratique des Parties dont la Cour tien-
                    dra compte, mais ce n’est pas le seul à devoir être pris en considération.
                    La Cour s’intéressera à d’autres éléments de la pratique suivie par les
                    Parties au début et au milieu des années 1950, ainsi qu’au contexte plus
                    large, en particulier l’évolution du droit de la mer à cette époque. Elle
                    examinera également la pratique des Parties après 1954. Cette analyse
                    pourrait aider à déterminer la teneur de l’accord tacite intervenu entre
                    elles en ce qui concerne l’étendue de leur frontière maritime.
                    A. Le potentiel et l’activité halieutiques
                       104. La Cour commencera par examiner les caractéristiques géogra-
                    phiques et biologiques du secteur de la frontière maritime. Le Pérou
                    considère Ilo, qui est situé à environ 120 kilomètres au nord-ouest de la
                    frontière terrestre, comme le port principal de cette portion de la côte. Du
                    côté chilien, la ville portuaire d’Arica se trouve à 15 kilomètres au sud de
                    la frontière terrestre, et Iquique, à quelque 200 kilomètres plus au sud
                    (voir croquis no 1 : Contexte géographique, p. 14).
                       105. Le Pérou souligne que les eaux qui baignent les côtes respectives
                    des Parties sont riches en ressources marines et que la zone litigieuse fait
                    partie du vaste écosystème marin du courant de Humboldt, ce que le Chili
                    ne conteste pas. D’après le Pérou, grâce à ce courant qui permet le déve-
                    loppement d’une vie marine abondante, cet écosystème fournit entre 18
                    et 20 % des prises de poisson mondiales. Le représentant du Pérou à la
                    conférence des Nations Unies sur le droit de la mer de 1958 (voir le para-
                    graphe 106 ci-dessous) s’est référé à l’opinion d’un expert péruvien (tirée
                    d’un ouvrage publié en 1947), selon laquelle la « limite biologique » du cou-
                    rant se trouvait à une distance allant, depuis le littoral, de 80 à 100 milles
                    marins durant l’été, et de 200 à 250 milles marins durant l’hiver.
                       Le Pérou rappelle que c’est le « potentiel baleinier et halieutique considé-
                    rable » que présentaient leurs espaces maritimes côtiers qui a amené les
                    trois Etats à revendiquer chacun une zone de 200 milles marins en 1952. La
                    pêche industrielle se pratique de nos jours à une échelle importante dans les
                    régions méridionales du pays, notamment depuis les ports d’Ilo et de Mata-
                    rani, le premier étant « l’un des principaux ports de pêche du Pérou … et le
                    centre d’activité halieutique le plus important du sud du pays ».
                       106. Au cours des préparatifs de la première conférence des Nations Unies
                    sur le droit de la mer et lors de la conférence elle-même, les représentants
                    chiliens et péruviens ont mis l’accent sur la richesse et la valeur des stocks
                    de poissons. En 1956, le représentant chilien à la Sixième Commission
                    (affaires juridiques) de l’Assemblée générale des Nations Unies, après avoir
                    déclaré qu’il était tragique de voir de grandes flottes de pêche étrangères
                    épuiser des ressources nécessaires à la subsistance des habitants des régions
                    côtières et exprimé l’espoir que le droit international en vienne à consacrer

                                                                                                43




5 CIJ1057.indb 83                                                                                     1/12/14 08:59

                                              différend maritime (arrêt)                         43

                    les règles établies par les trois Etats, dont l’Equateur, a fait remarquer que :
                    « [l]a distance de 200 milles s’explique par la nécessité de protéger l’en-
                    semble de la flore et de la faune marines qui vivent dans le courant de
                    Humboldt, car toutes les espèces dépendent les unes des autres pour leur
                    existence et constituent une unité biologique à préserver ». A la conférence
                    de 1958, le représentant péruvien (qui était ministre des relations extérieures
                    à l’époque de la déclaration de 1947) a déclaré, à l’appui de la revendication
                    de la zone des 200 milles marins, que la limite proclamée en l’occurrence
                    par les pays était de nature biologique :
                           « Les espèces telles que le thon et le barrilete se trouvent à une
                         distance située entre 20 et 80 milles de la côte ; les mêmes anchovetas
                         qui vivent à proximité de celle-ci s’en écartent parfois de 60 milles ou
                         davantage, et le cachalot et la baleine ont coutume [de migrer]
                         au-delà de 100 milles. »
                    Il ajouta ce qui suit :
                            « [L]es demandes formulées par le Pérou remplissent les conditions
                         nécessaires pour qu’elles soient reconnues valables en droit et suscep-
                         tibles d’application car : 1) elles sont l’expression de principes admis
                         en droit ; 2) elles sont fondées scientifiquement ; 3) elles répondent à
                         des nécessités vitales de la nation. »
                       107. Le Chili a renvoyé la Cour aux statistiques émanant de l’Organisa-
                    tion des Nations Unies pour l’alimentation et l’agriculture (FAO), afin
                    d’établir l’étendue des activités halieutiques auxquelles lui et le Pérou
                    s’adonnaient au début des années 1950 et durant les années qui ont suivi,
                    en vue de démontrer les avantages que, de son point de vue, le Pérou
                    aurait tirés de la déclaration de Santiago de 1952. Ces statistiques révèlent
                    deux éléments factuels que la Cour considère comme utiles pour détermi-
                    ner l’étendue des espaces maritimes dont les Parties se préoccupaient au
                    cours de la période où elles ont reconnu l’existence de leur frontière mari-
                    time. Le premier est l’activité relativement limitée des deux pays en matière
                    de pêche au début des années 1950. En 1950, les prises du Chili s’élevaient
                    à environ 90 000 tonnes, soit un peu plus que celles du Pérou, qui étaient
                    de 74 000 tonnes. Au début des années 1950, le volume des captures d’an-
                    chois par les Parties était inférieur à celui d’autres espèces. En 1950, par
                    exemple, les prises du Pérou s’élevaient à 500 tonnes pour l’anchois et à
                    44 600 tonnes pour le thon et la bonite ; les prises chiliennes se chiffraient
                    à 600 tonnes pour l’anchois et à 3300 tonnes pour le thon et la bonite.
                       Deuxièmement, jusqu’en 1954, les captures respectives des Parties dans
                    l’océan Pacifique étaient en grande partie composées de bonite/barrilete et
                    de thon. S’il est vrai que, au cours des années 1950, les prises d’anchois
                    ont augmenté très rapidement, en particulier pour le Pérou, les captures
                    d’autres espèces sont restées élevées et n’ont pas cessé de croître. En 1954,
                    les prises péruviennes s’élevaient à 65 900 tonnes pour le thon et la bonite,
                    et à 43 100 tonnes pour l’anchois, tandis que le Chili réalisait des prises de
                    5200 et 1300 tonnes, respectivement, pour les mêmes espèces.

                                                                                                 44




5 CIJ1057.indb 85                                                                                      1/12/14 08:59

                                            différend maritime (arrêt)                          44

                       Les Parties ont également fait mention, parmi les facteurs ayant conduit
                    à l’adoption des instruments de 1947 et de 1952, des activités de chasse à
                    la baleine auxquelles se livraient leurs flottes et les flottes étrangères. Les
                    statistiques de la FAO fournissent certaines informations concernant le
                    volume des captures de baleines réalisées par les Parties, sans toutefois
                    indiquer où ces captures ont été effectuées.
                       108. Il ressort des éléments susmentionnés que les espèces pêchées au
                    début des années 1950 se trouvaient généralement dans un rayon de
                    60 milles marins de la côte. Dans ce contexte, la Cour prend note de
                    l’orientation de la côte dans cette région et de l’emplacement des princi-
                    paux ports des Parties à l’époque. Le port d’Ilo, qui est situé à environ
                    120 kilomètres au nord-ouest du point terminal de la frontière terrestre,
                    est considéré par le Pérou comme étant « l’un de [ses] principaux ports de
                    pêche … et le centre d’activité halieutique le plus important du sud du
                    pays ». Sur la côte chilienne, le port d’Arica est situé à 15 kilomètres seu-
                    lement au sud du point terminal de la frontière terrestre. Selon le Chili,
                    « une part importante des bateaux de pêche de petite ou moyenne taille du
                    pays, lesquels revêtent une importance cruciale pour l’économie de la
                    région, sont immatriculés à Arica », tandis que le deuxième port d’impor-
                    tance est celui d’Iquique, situé à 200 kilomètres plus au sud.
                       L’objet de l’accord de 1954 relatif à une zone frontière maritime spé-
                    ciale était d’établir une zone de tolérance le long du parallèle pour les
                    petites embarcations de pêche ne disposant que d’équipements insuffi-
                    sants (voir les paragraphes 88-90 et 103). Les bateaux partant d’Arica
                    dans une direction ouest-nord-ouest afin de pêcher les espèces susmen-
                    tionnées dans un rayon de 60 milles marins de la côte, laquelle suit essen-
                    tiellement une direction nord-sud en cet endroit, franchiraient le parallèle
                    de latitude en un point situé à une distance maximale d’environ 57 milles
                    marins du point de départ de la frontière maritime. Dans cette région, la
                    côte s’infléchit nettement vers le nord-ouest (voir croquis nos 1 et 2, p. 14
                    et 17), de sorte que, du côté péruvien, les bateaux de pêche quittant Ilo et
                    se dirigeant vers le sud-ouest dans le rayon où se trouvent lesdites espèces
                    franchiraient pour leur part le parallèle de latitude en un point situé à une
                    distance maximale d’environ 100 milles marins du point de départ de la
                    frontière maritime.
                       109. La Cour a conscience, aux fins de déterminer l’étendue de la fron-
                    tière maritime latérale dont l’existence a été reconnue par les Parties
                    en 1954, de l’importance que la pêche a revêtue pour les populations
                    côtières des deux Parties. Elle n’attache que peu d’importance à la
                    connaissance que celles-ci avaient de l’étendue probable ou éventuelle des
                    ressources jusqu’à 200 milles ou à l’ampleur qu’allait prendre pour elles
                    l’industrie de la pêche au cours des années à venir. Les données précitées
                    montrent que les activités halieutiques menées au début des années 1950
                    se résumaient principalement à la pêche pratiquée au moyen de navires de
                    petite taille tels que les embarcations spécifiquement mentionnées dans
                    l’accord de 1954 relatif à une zone frontière maritime spéciale et censées
                    bénéficier des arrangements de 1968-1969 sur les phares.

                                                                                                45




5 CIJ1057.indb 87                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                          45

                       110. Au début des années 1950, les trois Etats se préoccupaient princi-
                    palement de la pêche lointaine pratiquée par les navires étrangers, à
                    laquelle ils souhaitaient mettre fin. C’est cette préoccupation, conjuguée à
                    la prise de conscience, par les Parties, de la richesse des stocks que recelait
                    le courant de Humboldt au large de leurs côtes, qui a motivé au premier
                    chef la décision prise par le Chili et le Pérou de proclamer unilatéralement
                    leur zone de 200 milles marins en 1947 puis, avec l’Equateur, d’adopter la
                    déclaration de Santiago et d’autres textes en 1952, et de prendre les
                    mesures qui suivirent en 1954 et en 1955. Il convient de rappeler que, à
                    cette époque, et surtout à l’égard des eaux les plus éloignées, l’accent était,
                    comme l’affirme le Chili, mis sur « [l]’exclusion des navires étrangers non
                    autorisés [en vue de] favoriser l’essor des industries de la pêche [des trois
                    Etats] ».
                       111. La Cour rappelle que, étant donné la vocation générale de la fron-
                    tière maritime (voir le paragraphe 102 ci-dessus), les éléments de preuve
                    relatifs aux activités halieutiques ne sauraient, en eux-mêmes, être décisifs
                    en ce qui concerne l’étendue de cette frontière. Ce nonobstant, ces activi-
                    tés semblent indiquer qu’il est peu probable que les Parties, à l’époque où
                    elles ont reconnu l’existence d’une frontière maritime convenue entre
                    elles, envisageaient celle-ci comme s’étendant jusqu’à la limite des
                    200 milles marins.
                    B. L’évolution du droit de la mer à l’époque considérée
                       112. Après avoir examiné ce contexte spécifique régional, la Cour
                    abordera le contexte plus large des années 1950, à l’époque de la recon-
                    naissance par les Parties de l’existence de la frontière maritime. Ce
                    contexte est formé de la pratique des Etats, des études réalisées par la
                    Commission du droit international et des réactions des Etats ou groupes
                    d’Etats aux propositions formulées par celle-ci concernant l’instauration
                    d’espaces maritimes au-delà de la mer territoriale et la délimitation de ces
                    espaces. S’agissant de la pratique des années 1950, il y a lieu de signaler
                    plusieurs proclamations unilatérales.
                       113. Ces proclamations, qui ont toutes été faites entre 1945 et 1956,
                    peuvent être réparties en deux catégories. Font partie de la première
                    ­catégorie les proclamations limitées à la revendication des fonds marins,
                     de leur sous-sol, du plateau continental et des ressources s’y trouvant.
                     Tel était le cas de celles émanant des Etats-Unis d’Amérique (28 sep-
                     tembre 1945), du Mexique (29 octobre 1945), de l’Argentine (11 oc-
                     tobre 1946), de l’Arabie saoudite (28 mai 1949), des Philippines (18 juin
                     1949), du Pakistan (9 mars 1950), du Brésil (8 novembre 1950), d’Israël
                     (3 août 1952), de l’Australie (11 septembre 1953), de l’Inde (30 août
                     1955), du Portugal (21 mars 1956), ainsi que de celles faites en ce qui
                     concerne plusieurs territoires relevant alors de l’autorité du Royaume-
                     Uni : Jamaïque (26 novembre 1948), Bahamas (26 novembre 1948), Hon-
                     duras britannique (9 octobre 1950), Bornéo du Nord (1953),
                     Guyane britannique (1954), Brunei (1954) et Sarawak (1954), de même

                                                                                                46




5 CIJ1057.indb 89                                                                                     1/12/14 08:59

                                            différend maritime (arrêt)                          46

                    que neuf Emirats arabes alors placés sous protectorat britannique
                    (Abou Dhabi (10 juin 1949), Adjman (20 juin 1949), Bahreïn (5 juin 1949),
                    Doubaï (14 juin 1949), Koweït (12 juin 1949), Qatar (8 juin 1949), Ras
                    al-Khaïmah (17 juin 1949), Chardjah (16 juin 1949) et Oumm al-Qaïwaïn
                    (20 juin 1949)). Les proclamations de la seconde catégorie visaient en outre
                    les eaux surplombant le plateau continental ou les fonds marins, ou encore
                    les ressources qu’elles contenaient. Outre les trois proclamations qui sont
                    en cause dans la présente affaire, il y a lieu de mentionner celles qui ont été
                    faites par les Etats-Unis d’Amérique (28 septembre 1945), le Panama
                    (17 décembre 1946), l’Islande (5 avril 1948), le Costa Rica (5 ­novembre 1949),
                    le Honduras (7 mars 1950), El Salvador (7 septembre 1950) et le Nicara-
                    gua (1er novembre 1950). Les textes en question sont reproduits dans la
                    collection des Nations Unies intitulée Laws and Regulations on the High
                    Seas, vol. I (1951), partie I, chap. 1, et son supplément (1959), partie I,
                    chap. 1, ainsi que dans les pièces de procédure des Parties.
                       114. Certaines proclamations abordaient la question de l’établissement
                    de frontières maritimes. La première est la déclaration des Etats-Unis
                    d’Amérique relative au plateau continental, qui disposait que, dans les cas
                    où le plateau continental s’étendait jusqu’au rivage d’un autre Etat ou
                    était partagé avec un Etat adjacent, la frontière serait déterminée par les
                    Etats-Unis et l’Etat concerné, sur le fondement des principes d’équité.
                    Celles du Mexique et du Costa Rica (comme celle du Chili, voir le para-
                    graphe 37 ci-dessus) précisaient qu’elles ne devaient pas être interprétées
                    comme exprimant, de la part du gouvernement dont elles émanaient, l’in-
                    tention d’empiéter sur les droits légitimes des autres Etats, à charge de
                    réciprocité. Le libellé du décret argentin reconnaissait pour sa part à cha-
                    cune des autres nations, à titre conditionnel, les mêmes droits que ceux
                    revendiqués par l’Argentine. Toutes les proclamations émanant des Etats
                    arabes alors placés sous protectorat britannique prévoyaient en des termes
                    analogues que la juridiction et le contrôle exclusifs de l’Etat sur les fonds
                    marins et leur sous-sol s’étendaient jusqu’à des limites à déterminer plus
                    précisément, lorsque l’occasion s’en présenterait, après consultation des
                    Etats voisins, sur la base des principes d’équité ou, dans un cas, des prin-
                    cipes de justice.
                       115. Ces déclarations font partie du contexte dans lequel la Commis-
                    sion du droit international a élaboré, en 1956, le projet d’articles qu’elle a
                    présenté à la conférence des Nations Unies sur le droit de la mer qui a eu
                    lieu en 1958. Sur le fondement, entre autres, des textes dont il est fait état
                    ci-dessus, du rapport d’une commission d’experts et des observations
                    reçues d’un vaste éventail d’Etats, la Commission a proposé que, en l’ab-
                    sence d’accord ou de circonstances spéciales, il soit fait usage d’une ligne
                    d’équidistance pour délimiter à la fois la mer territoriale et le plateau
                    continental. La Commission a notamment rejeté l’idée que, en l’absence
                    d’accord à cet effet, le parallèle géographique passant par le point où la
                    frontière terrestre atteint la côte serve de frontière. Dans les observations
                    qu’ils ont soumises à la Commission, le Chili et l’Equateur faisaient valoir
                    que les droits de l’Etat côtier sur le plateau continental allaient au-delà

                                                                                                47




5 CIJ1057.indb 91                                                                                     1/12/14 08:59

                                           différend maritime (arrêt)                          47

                    des seuls « contrôle » et « juridiction » ; le Chili défendait en outre l’idée
                    d’une « souveraineté » sur le plateau continental et les eaux surjacentes.
                    Toutefois, ni l’un ni l’autre des deux Etats n’a abordé la question de la
                    délimitation. Le Pérou, pour sa part, s’est abstenu de toute observation.
                    Ces éléments viennent renforcer l’hypothèse selon laquelle, à cette époque,
                    la principale préoccupation des trois Etats était de défendre, contre les
                    Etats tiers, la revendication de zones de 200 milles marins. Les proposi-
                    tions de la Commission ont été adoptées à la conférence de 1958 et inté-
                    grées, après certaines modifications d’ordre rédactionnel, à la convention
                    sur la mer territoriale et la zone contiguë (art. 12) et à la convention sur
                    le plateau continental (art. 6). Pour la Commission du droit international,
                    et sans doute aussi pour la plupart des pays à cette époque, la mer terri-
                    toriale ne s’étendait pas au-delà de six milles marins et la limite du pla-
                    teau continental ne valait que pour les fonds marins et leur sous-sol,
                    jusqu’à une profondeur de 200 mètres ou jusqu’à la limite d’exploitabilité,
                    à l’exclusion des ressources contenues dans les eaux surjacentes.
                       116. La Cour remarque que, pendant la période considérée, la propo-
                    sition relative aux droits de l’Etat sur les eaux baignant ses côtes qui a été
                    le plus près d’être généralement acceptée sur le plan international était
                    celle qui prévoyait une mer territoriale de six milles marins, à laquelle
                    s’ajoutait une zone de pêche de six milles marins et certaines réserves
                    concernant les droits de pêche établis. Comme la Cour l’a fait observer
                    précédemment, la notion de zone économique exclusive de 200 milles
                    marins « allait encore mettre de longues années à s’imposer » (Délimitation
                    maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                    p. 87, par. 70), et il a fallu attendre environ trente ans avant qu’elle soit
                    acceptée de manière générale dans la pratique et dans la convention des
                    Nations Unies sur le droit de la mer de 1982. En réponse à une question
                    d’un membre de la Cour, les Parties ont toutes deux reconnu que la reven-
                    dication qu’elles avaient formulée dans la déclaration de Santiago de 1952
                    n’était pas conforme au droit international d’alors et ne pouvait être
                    opposée aux Etats tiers, du moins pas à l’époque.
                       117. Eu égard aux activités halieutiques des Parties à l’époque, les-
                    quelles s’exerçaient jusqu’à une distance d’environ 60 milles marins à par-
                    tir des principaux ports de la région, ainsi qu’à la pratique d’autres Etats
                    et aux travaux de la Commission du droit international en matière de
                    droit de la mer, la Cour estime que les éléments dont elle dispose sont
                    insuffisants pour lui permettre de conclure que la frontière maritime
                    convenue, qui suivait le parallèle, s’étendait au-delà de 80 milles marins
                    depuis son point de départ.

                                                          *
                       118. A la lumière de cette conclusion provisoire, la Cour examinera
                    maintenant d’autres éléments de la pratique, pour l’essentiel postérieurs à
                    1954, qui sont susceptibles de présenter un intérêt pour la question de
                    l’étendue de la frontière maritime convenue.

                                                                                               48




5 CIJ1057.indb 93                                                                                    1/12/14 08:59

                                            différend maritime (arrêt)                            48

                    C. La pratique législative
                      119. Dans le cadre de son examen de la pratique législative, la Cour se
                    penchera tout d’abord sur la résolution suprême relative à la zone maritime
                    de 200 milles marins, adoptée par le Pérou en 1955, dont le préambule
                    évoque la nécessité de préciser, dans les travaux cartographiques et géo­
                    désiques, la méthode de détermination de la zone maritime péruvienne de
                    200 milles marins visée par le décret de 1947 et la déclaration de Santiago
                    de 1952. Aux termes de l’article premier, ladite zone devait être limitée en
                    mer par une ligne parallèle à la côte péruvienne et située à une distance
                    constante de 200 milles marins de celle-ci. L’article 2 est ainsi libellé :
                            « Conformément à la clause IV [el inciso IV] de la déclaration de
                         Santiago, ladite ligne ne peut dépasser le parallèle de latitude passant
                         par le point où aboutit en mer la frontière terrestre du Pérou [la
                         frontera del Perú]. »
                    Le Pérou soutient que l’article premier repose sur l’utilisation de la
                    méthode des arcs de cercle, ce qui serait également le cas de la loi sur le
                    pétrole de 1952. Le Chili conteste cette interprétation des deux textes, qui,
                    selon lui, appliquent la méthode du tracé parallèle, ce qui irait dans le
                    sens du recours à un parallèle géographique dans la détermination de la
                    frontière maritime. Il attache aussi beaucoup d’importance à la référence
                    que fait la résolution au paragraphe IV de la déclaration de Santiago
                    de 1952.
                       120. A cet égard, la Cour a déjà conclu que le paragraphe IV de la
                    déclaration de Santiago de 1952 n’opérait pas la délimitation de la fron-
                    tière maritime séparant les zones maritimes générales du Pérou et du Chili.
                    Il est donc inutile qu’elle examine plus avant cette question dans le présent
                    contexte. Par ailleurs, elle n’est pas convaincue que, en disposant que la
                    ligne en question serait située « à une distance constante de 200 milles
                    marins de [la côte] » et parallèle à celle-ci, l’article premier de la résolution
                    suprême de 1955 indiquait que la méthode du tracé parallèle avait été rete-
                    nue, comme semble le comprendre le Chili. Si la ligne avait été tracée sui-
                    vant cette méthode (au moyen des parallèles géographiques), certains de
                    ses points se trouveraient, surtout dans le secteur frontalier des eaux
                    côtières péruviennes, à une distance d’à peine 100 milles marins du point le
                    plus proche sur la côte, ce qui ne serait pas conforme aux termes mêmes de
                    la résolution suprême de 1955. Par conséquent, la résolution suprême
                    péruvienne de 1955 n’est d’aucune utilité pour déterminer l’étendue de la
                    frontière maritime dont les Parties ont reconnu l’existence en 1954.
                       121. En ce qui concerne la législation chilienne, le Pérou souligne l’ab-
                    sence de référence à une frontière maritime latérale dans cinq textes : le
                    décret du 25 juillet 1953 définissant le ressort de la direction générale du
                    territoire maritime et de la marine marchande, le message du 26 juil-
                    let 1954 adressé au Parlement par le pouvoir exécutif chilien aux fins de
                    ratification des accords de 1952, le décret suprême du 23 septembre 1954
                    portant ratification de la déclaration de Santiago de 1952, le décret

                                                                                                  49




5 CIJ1057.indb 95                                                                                       1/12/14 08:59

                                            différend maritime (arrêt)                           49

                    du 11 février 1959 relatif à la délivrance aux navires étrangers de permis de
                    pêche dans les eaux territoriales chiliennes, et le décret du 4 juin 1963 rela-
                    tif à la nomination de l’autorité chargée de délivrer les permis de pêche aux
                    navires battant pavillon étranger dans les eaux chiliennes. Le Chili répond
                    que la déclaration de Santiago de 1952 est devenue partie intégrante du
                    droit chilien au moment où il l’a ratifiée, et qu’il n’était donc pas nécessaire
                    de réaffirmer l’existence de la frontière maritime dans un texte ultérieur.
                       122. La Cour considère que ces cinq textes chiliens ne lui sont d’au-
                    cune utilité pour déterminer l’étendue de la frontière maritime dont les
                    Parties ont reconnu l’existence en 1954, et ce, pour les raisons suivantes.
                    Le décret de 1953 se rapporte à la mer territoriale de 12 milles marins. Le
                    message de 1954 rappelle la revendication de la zone de 200 milles marins
                    présentée par les trois Etats en 1952, mais ne fait allusion à aucune fron-
                    tière entre eux. Le décret suprême de 1954 reproduit simplement le
                    contenu des textes adoptés à la conférence de Lima sans aucun commen-
                    taire quant à leur portée. Le décret de 1959 renvoie à plusieurs reprises
                    aux « eaux territoriales chiliennes » sans en définir les limites latérales ou
                    vers le large. Enfin, le décret de 1963 fait référence à la zone de
                    200 milles marins établie au titre de la déclaration de Santiago de 1952,
                    mais ne mentionne aucune frontière latérale à l’intérieur de cette zone.
                    D. Le protocole d’adhésion de 1955
                       123. En 1955, les trois Etats adoptèrent un protocole à la déclaration
                    de Santiago de 1952, dans lequel ils convenaient « d’ouvrir à l’adhésion
                    des Etats d’Amérique latine la déclaration [de] 1952, à l’égard de ses prin-
                    cipes fondamentaux » énoncés au préambule. Ils en reproduisaient ensuite
                    les paragraphes I, II, III et V, mais non le paragraphe IV. Sur la question
                    des frontières, ils déclaraient ce qui suit :

                            « L’exercice du droit de chaque Etat de déterminer l’étendue et les
                         limites de son espace maritime est sans préjudice de l’adhésion au
                         principe selon lequel les Etats riverains ont le droit et l’obligation de
                         protéger, de conserver et d’utiliser les ressources de la mer le long de
                         leurs côtes. Par conséquent, au moment de son adhésion, chaque
                         Etat peut déterminer l’étendue et la forme de délimitation de son
                         espace respectif, qu’il baigne un segment ou la totalité de ses côtes,
                         en tenant compte des caractéristiques géographiques particulières, de
                         l’étendue de chaque mer et des facteurs géologiques et biologiques
                         qui conditionnent l’existence, la conservation et le développement de
                         la faune et de la flore marines dans ses eaux. »
                    La seule autre disposition de la déclaration de Santiago de 1952 à être
                    expressément exclue du protocole de 1955 est le paragraphe VI, qui
                    concernait la signature éventuelle d’accords pour l’application de ces
                    principes. Si cette disposition a été exclue, c’est parce qu’elle « était déter-
                    minée par la similitude géographique et biologique des espaces maritimes

                                                                                                 50




5 CIJ1057.indb 97                                                                                      1/12/14 08:59

                                           différend maritime (arrêt)                          50

                    côtiers des pays signataires » de la déclaration. Il est constant qu’en fait
                    aucun Etat ne s’est jamais prévalu du protocole d’adhésion de 1955.
                       124. Le Pérou voit, dans la possibilité offerte aux Etats adhérant à la
                    déclaration de Santiago de 1952 de déterminer l’étendue et les limites de
                    leur espace maritime, la confirmation de ce que celle-ci n’avait pas réglé la
                    question des frontières maritimes entre les Etats parties, tandis que, sur le
                    fondement de son interprétation des positions des deux Parties concer-
                    nant le paragraphe IV, le Chili arrive à la conclusion inverse, à savoir
                    que, si ce paragraphe a été exclu, c’est qu’il était entendu entre elles que
                    la frontière maritime avait déjà été déterminée.
                       125. Compte tenu de la conclusion à laquelle elle est parvenue en ce qui
                    concerne le paragraphe IV, de l’exclusion de cette disposition du texte du
                    protocole de 1955 et du fait qu’aucun Etat ne s’est prévalu de celui-ci, la
                    Cour ne considère pas ce protocole comme ayant un intérêt particulier.
                    L’on pourrait toutefois estimer qu’il tend à accréditer la position du Pérou
                    selon laquelle le recours à des frontières maritimes latérales dépendait des
                    circonstances propres aux Etats souhaitant adhérer à la déclaration de
                    Santiago de 1952. Mais le protocole de 1955 semble avant tout représenter
                    une tentative de renforcer la solidarité, comme en témoignent les raisons
                    exposées par le Pérou, le Chili et l’Equateur dans leur propre législation
                    interne et dans la déclaration de Santiago de 1952, ainsi que d’autres
                    mesures prises par eux en 1955, en réaction aux protestations élevées par
                    certaines puissances maritimes (voir les paragraphes 76-77 ci-dessus).

                    E. Les mesures d’exécution
                       126. Pour l’essentiel, la pratique relative aux mesures d’exécution
                    concernant la frontière maritime peut s’analyser en fonction de la distinc-
                    tion entre celle qui concerne les navires d’Etats tiers et les situations
                    impliquant les deux Parties, mais aussi en fonction de la chronologie. En
                    ce qui concerne ce second aspect, la Cour rappelle qu’elle s’intéressera
                    essentiellement, mais non exclusivement, à la pratique ayant eu cours au
                    début des années 1950, époque où les Parties ont reconnu l’existence de
                    leur frontière maritime.
                       127. S’agissant des navires d’Etats tiers, le Chili se fonde sur un rap-
                    port de 1972 du secrétariat général de la CPPS concernant les infractions
                    commises dans la zone maritime entre 1951 et 1971. D’après ce rapport,
                    qui précise que les données sont incomplètes en ce qui concerne les
                    dix premières années, le Pérou aurait intercepté 53 navires au cours de la
                    période de vingt ans considérée, le Chili cinq, et l’Equateur 122, ce dernier
                    chiffre s’expliquant par le fait que l’intérêt des flottes de pêche étrangères
                    s’était concentré, notamment au cours des dernières années, sur le thon,
                    dont la capture était plus importante dans les eaux équatoriennes. Les
                    53 navires arraisonnés dans les eaux péruviennes étaient immatriculés aux
                    Etats-Unis d’Amérique, à six exceptions près : cinq (de la flotte Onassis)
                    battaient pavillon panaméen et l’autre, pavillon japonais. Dans 20 des
                    53 cas, le rapport indique plus ou moins précisément les lieux d’intercep-

                                                                                               51




5 CIJ1057.indb 99                                                                                    1/12/14 08:59

                                         différend maritime (arrêt)                            51

                 tion, à chaque fois situés loin au nord du parallèle de latitude prolongeant
                 la frontière terrestre entre le Pérou et le Chili, et plus près de la frontière
                 entre le Pérou et l’Equateur. Pour 36 d’entre eux, la distance par rapport
                 à la côte est précisée : ainsi des navires de la flotte Onassis, dont l’intercep-
                 tion a eu lieu, dans un cas, à 126 milles marins de la côte (voir le para-
                 graphe 75 ci-dessus). Pour le reste, une seule interception a été effectuée
                 (en 1965) à plus de 60 milles marins de la côte péruvienne et deux seule-
                 ment (en 1965 et 1968), au-delà de 35 milles marins ; les trois navires ainsi
                 interceptés l’ont tous été à plus de 500 milles marins au nord de ce paral-
                 lèle de latitude.
                    128. Jusqu’au milieu des années 1980, l’ensemble des incidents impli-
                 quant les deux Parties se sont produits à moins d’une soixantaine de
                 milles marins des côtes, et généralement plus près encore. En 1954 et
                 en 1961, le Chili a proposé que les bateaux de pêche des Etats parties
                 soient autorisés à mener leurs activités dans certaines parties de l’espace
                 maritime de l’autre, jusqu’à 50 milles marins de part et d’autre du paral-
                 lèle. Toutefois, les échanges entre les Parties ne précisent pas la portée
                 vers le large de l’arrangement proposé, qui, en tout état de cause, a été
                 rejeté par le Pérou. En décembre 1962, le Pérou se plaignait des « nom-
                 breuses incursions de navires de pêche chiliens dans les eaux péruviennes,
                 parfois jusqu’à 300 mètres du rivage ». En mars 1966, il a été rapporté
                 qu’un patrouilleur péruvien, le Diez Canseco, avait intercepté deux navires
                 de pêche chiliens et tiré contre eux des coups de semonce, mais cet inci-
                 dent s’était déroulé dans sa totalité à moins de 2 milles marins de la côte.
                 Les deux épisodes survenus en septembre 1967, lors desquels le Pérou a
                 constaté la présence de plusieurs chalutiers chiliens « au nord de la limite »
                 des eaux relevant du Chili, et ce dernier, celle d’un patrouilleur péruvien
                 « au sud du parallèle frontière entre le Chili et le Pérou », se sont produits
                 à moins de 10 milles marins du point Concordia. A la suite d’un troisième
                 incident survenu le même mois, le Pérou s’est plaint d’avoir trouvé un filet
                 de pêche chilien à 2 milles marins à l’ouest de ce point. En ce qui concerne
                 ces incidents, la Cour rappelle que la zone de tolérance établie au titre de
                 l’accord de 1954 relatif à une zone frontière maritime spéciale s’étend le
                 long du parallèle de latitude à partir de 12 milles marins depuis la côte.
                    129. La pratique qui vient d’être examinée ne fournit aucun motif per-
                 mettant de remettre en cause la conclusion provisoire à laquelle la Cour
                 est parvenue sur le fondement des activités halieutiques des Parties et de
                 l’évolution qu’a connue le droit de la mer au début et au milieu des
                 années 1950.
                 F. Les arrangements de 1968-1969 relatifs aux phares
                    130. La Cour rappelle son analyse des arrangements relatifs aux
                 phares de 1968-1969 (voir les paragraphes 96-99 ci-dessus). Les éléments
                 dont elle dispose indiquent que les phares devaient être visibles à une
                 ­distance maximale d’environ 15 milles marins. Comme le reconnaît le
                  Chili, les Parties se souciaient avant tout de leur portée dans un rayon

                                                                                               52




5 CIJ1057.indb 101                                                                                   1/12/14 08:59

                                         différend maritime (arrêt)                            52

                 de 12 milles marins depuis la côte, soit jusqu’au point où commençait la
                 zone de tolérance définie par l’accord de 1954 relatif à une zone frontière
                 maritime spéciale, dans laquelle bon nombre d’incursions avaient été
                 signalées. Selon certains éléments soumis à la Cour, les tours étaient équi-
                 pées de réflecteurs radars, mais aucune précision n’y figure quant à leur
                 portée réelle ou à leur usage dans la pratique. La Cour estime que ces
                 arrangements ne lui sont d’aucune aide pour ce qui est de la question de
                 l’étendue de la frontière maritime.
                 G. Les négociations avec la Bolivie (1975-1976)
                    131. En 1975-1976, le Chili a entamé des négociations avec la Bolivie à
                 propos d’un projet d’échange de territoires destiné à assurer à celle-ci un
                 « accès à la mer » et un espace maritime adjacent. Ont été versés au dossier
                 la proposition faite par le Chili à la Bolivie en décembre 1975, la réponse
                 du Pérou de janvier 1976, les procès-verbaux dressés par le Chili (mais pas
                 ceux du Pérou) des discussions tenues par les Parties en juillet 1976 et la
                 contre-proposition du Pérou de novembre 1976. La proposition chilienne
                 de décembre 1975 indiquait que la cession visait non seulement une bande
                 de terre située entre Arica et la frontière terrestre péruvo-chilienne, mais
                 aussi « le territoire maritime compris entre les parallèles passant par les
                 extrémités du segment de la côte ainsi cédée (mer territoriale, zone écono-
                 mique exclusive et plateau continental) ». Cette proposition était soumise à
                 la condition, entre autres, que la Bolivie cède au Chili un espace territorial
                 à titre de compensation. Les échanges qui ont eu lieu entre la Bolivie et le
                 Chili en décembre 1975 n’ont pas été versés au dossier. Comme l’exigeait
                 l’article premier du protocole complémentaire au traité de Lima de 1929,
                 le Pérou a été officiellement consulté sur ces négociations. En janvier 1976,
                 il a accusé réception de documents chiliens relatifs au projet de cession et
                 y a répondu avec prudence, soulevant un certain nombre de « points subs-
                 tantiels », notamment les conséquences de « la transformation radicale de
                 la situation juridique, de la répartition territoriale et de l’organisation
                 socioéconomique de toute une région ». Selon les procès-verbaux chiliens
                 des discussions tenues entre les Parties, le Chili aurait informé le Pérou en
                 juillet 1976 qu’il chercherait à obtenir de la Bolivie l’assurance que celle-ci
                 respecterait l’accord de 1954 relatif à une zone frontière maritime spéciale,
                 et le Pérou aurait confirmé ne pas avoir décelé, dans la proposition
                 chilienne, « de difficultés majeures concernant les espaces maritimes ». Le
                 18 novembre 1976, le Pérou a adressé au Chili une contre-proposition qui
                 prévoyait un aménagement territorial différent consistant dans la cession à
                 la Bolivie, par le Chili, d’un couloir de souveraineté situé au nord d’Arica,
                 l’instauration d’une zone de souveraineté partagée entre le Chili, le Pérou
                 et la Bolivie sur un territoire situé entre ce couloir et la mer, et la souverai-
                 neté exclusive de la Bolivie sur les eaux adjacentes au territoire placé sous
                 souveraineté partagée.
                    132. D’après le Chili, ses négociations avec la Bolivie reposaient expli-
                 citement sur l’idée selon laquelle la frontière maritime existante, suivant le

                                                                                               53




5 CIJ1057.indb 103                                                                                   1/12/14 08:59

                                         différend maritime (arrêt)                             53

                 parallèle de latitude, délimiterait par rapport au Pérou l’espace maritime
                 devant revenir à la Bolivie. Il soutient que le Pérou a été expressément
                 consulté sur cette question et n’a formulé ni objection ni réserve, mais a
                 « reconnu l’existence et le tracé de la frontière maritime péruvo-chilienne »
                 lors d’une des réunions que les Parties ont tenues en 1976. Le Pérou sou-
                 ligne quant à lui qu’il n’a jamais fait référence au parallèle de latitude ou
                 suggéré quelque autre méthode de délimitation maritime pour l’espace
                 bolivien, que ce soit dans sa note de janvier 1976 ou dans sa contre-­
                 proposition de novembre de la même année. Il ajoute que les procès-­
                 verbaux chiliens des discussions de 1976 sont sujets à caution et incomplets,
                 et que, de toute évidence, il considérait à l’époque que la répartition des
                 territoires dans la région devait encore faire l’objet de négociations.
                    133. De l’avis de la Cour, ces négociations sont dépourvues de perti-
                 nence aux fins de déterminer l’étendue de la frontière maritime entre les
                 Parties. Même si la proposition chilienne visait la mer territoriale, la zone
                 économique exclusive et le plateau continental, le Pérou ne l’a pas accep-
                 tée. Sa réponse de janvier 1976 ne contenait aucune référence à une fron-
                 tière maritime existante entre les Parties, tandis que sa contre-proposition
                 de novembre de la même année n’indiquait ni l’étendue ni la nature de
                 l’espace maritime dont il proposait l’attribution à la Bolivie.
                 H. 
                    Les positions des Parties au cours de la troisième conférence des
                    Nations Unies sur le droit de la mer
                    134. Les Parties ont également porté à l’attention de la Cour certaines
                 déclarations faites par leurs représentants au cours de la troisième confé-
                 rence des Nations Unies sur le droit de la mer. Pour commencer, elles se
                 sont toutes deux référées à celle, faite conjointement le 28 avril 1982 par
                 le Chili, l’Equateur et le Pérou, ainsi que la Colombie qui avait rejoint la
                 CPPS en 1979, dans laquelle ces Etats faisaient observer que :
                      « la reconnaissance universelle de la souveraineté et de la juridiction
                      de l’Etat côtier dans la limite des 200 milles marins consacrée par le
                      projet de convention représente un acquis essentiel des pays membres
                      de la Commission permanente du Pacifique Sud, conforme aux objec-
                      tifs fondamentaux énoncés dans la déclaration de Santiago de 1952 ».
                 La Cour remarque qu’il n’est pas question, dans cette déclaration, de déli-
                 mitation ou de frontières maritimes existantes entre ces Etats.
                   135. Les Parties ont ensuite soulevé la question du rôle joué par le Pérou
                 dans les négociations concernant la délimitation maritime entre les Etats
                 dont les côtes étaient adjacentes ou se faisaient face. La position péruvienne
                 à cet égard a été exprimée à plusieurs reprises au cours des négociations.
                 Ainsi, le chef de la délégation péruvienne déclarait ce qui suit le 27 août 1980 :
                        « A défaut d’un accord exprès portant spécifiquement sur la déli-
                      mitation de la mer territoriale, de la zone économique exclusive et du
                      plateau continental entre Etats dont les côtes sont adjacentes ou se
                      font face et lorsqu’il n’existe pas de circonstances spéciales ou de

                                                                                                54




5 CIJ1057.indb 105                                                                                    1/12/14 08:59

                                        différend maritime (arrêt)                          54

                     droits historiques reconnus par les parties, la méthode de la ligne
                     médiane devrait être de règle, … car c’est la meilleure manière de
                     parvenir à une solution équitable. »
                 Le Pérou affirme que le « rôle actif » qu’il a joué dans les négociations por-
                 tant sur ce point montre que ses propres questions de délimitation res-
                 taient encore à résoudre. Quoi qu’il en soit, à la lumière des conclusions
                 qui précèdent, la Cour ne juge pas nécessaire d’examiner ce point. Les
                 déclarations faites par les représentants péruviens à la troisième conférence
                 des Nations Unies sur le droit de la mer se rapportent à d’éventuels traités
                 de limites maritimes entre Etats (et aux arrangements, provisoires, à
                 conclure avant leur signature) ; elles n’apportent aucun éclairage quant à
                 l’étendue de la frontière maritime existante entre le Pérou et le Chili.
                 I. Le mémorandum Bákula de 1986
                    136. Il convient d’examiner ici le mémorandum transmis le 23 mai 1986
                 au ministre chilien des relations extérieures par S. Exc. M. Bákula, ambas-
                 sadeur du Pérou, à l’issue de l’entretien qu’avaient eu les deux hommes plus
                 tôt le même jour (le « mémorandum Bákula »). Le Pérou soutient que, dans
                 ce mémorandum, il « invit[ait] le Chili à convenir d’une frontière maritime
                 internationale ». Le Chili, au contraire, avance que le mémorandum Bákula
                 marquait une tentative de renégocier la frontière maritime existante.
                    137. D’après le mémorandum, l’ambassadeur Bákula avait remis au
                 ministre chilien un message personnel de son homologue péruvien, aux
                 termes duquel le renforcement des liens d’amitié entre les deux pays devait
                     « être complété par le règlement direct et ponctuel de problèmes
                     résultant de l’évolution des circonstances, afin d’améliorer le climat
                     de confiance mutuelle qui doit sous-tendre toute politique construc-
                     tive.
                        L’une des questions qui mérite une attention immédiate est celle de
                     la délimitation officielle et définitive des espaces maritimes, qui sont
                     à l’image de la contiguïté géographique du Pérou et du Chili et font,
                     depuis longtemps, l’objet d’une fructueuse collaboration. »
                 Désormais, y lisait-on encore, la zone spéciale établie par l’accord de 1954
                 
                     « ne satisfait plus aux exigences de la sécurité ni à celles de la bonne
                     gestion des ressources marines, sans compter, surtout, qu’une inter-
                     prétation large pourrait en faire la source d’injustices et de risques
                     flagrants, au détriment des intérêts légitimes du Pérou, lesquels en
                     sortiraient gravement lésés ».
                 Faisant référence aux divers espaces reconnus par la CNUDM, le mémo-
                 randum se poursuivait en ces termes :
                       « La zone maritime actuelle de 200 milles, telle qu’elle a été définie
                     en 1954 à la session de la Commission permanente du Pacifique Sud,

                                                                                            55




5 CIJ1057.indb 107                                                                                1/12/14 08:59

                                         différend maritime (arrêt)                             55

                      constitue sans aucun doute un espace différent de tous ceux mention-
                      nés ci-dessus, pour lesquels la législation nationale est pratiquement
                      inexistante en ce qui concerne la délimitation internationale. La seule
                      exception est peut-être, dans le cas du Pérou, la loi sur le pétrole
                      (no 11780 du 12 mars 1952), qui établit comme limite extérieure de
                      l’exercice des compétences de l’Etat sur le plateau continental « une
                      ligne imaginaire tracée en mer à une distance de 200 milles marins ».
                      Cette loi est en vigueur et il convient de noter qu’elle fut adoptée
                      cinq mois avant la déclaration de Santiago.
                         Point n’est besoin de souligner l’avantage qu’il y a à prévenir les
                      difficultés qui pourraient se poser en l’absence d’une démarcation
                      maritime expresse et satisfaisante, ou en conséquence de quelque
                      insuffisance en la matière susceptible d’avoir une incidence sur les
                      relations amicales entre le Chili et le Pérou. »
                   138. Le 13 juin 1986, le ministère chilien des relations extérieures écri-
                 vait, dans un communiqué officiel :
                        « L’ambassadeur Bákula a fait état de la volonté du Gouverne-
                      ment péruvien d’entreprendre de futurs échanges de vues entre les
                      deux pays sur la question de la délimitation maritime.
                        Compte tenu des bonnes relations existant entre les deux pays, le
                      ministre des relations extérieures en a dûment pris note, en précisant
                      que la question serait étudiée en temps utile. »
                    139. Le Pérou soutient que le mémorandum Bákula est parfaitement
                 clair : il y était expressément fait état de la nécessité de procéder à « la déli-
                 mitation officielle et définitive » des espaces maritimes des deux pays,
                 laquelle était à distinguer des arrangements ad hoc destinés à répondre à des
                 besoins spécifiques, tels que l’établissement, en 1954, d’une zone de tolé-
                 rance en matière de pêche ; c’était donc à des négociations, et non à des
                 « renégociations », qu’il appelait. Au surplus, affirme-t-il, le Chili n’a pas
                 objecté qu’une telle démarche était inutile au motif que la limite aurait déjà
                 été fixée, mais il a répondu que « la question serait étudiée ». Le Pérou, à la
                 lumière du mémorandum et de cette réponse, avance que la pratique posté-
                 rieure à cette date, dont se réclame le Chili, se trouve ainsi privée d’intérêt.
                    140. Le Chili soutient que, dans le mémorandum Bákula, le Pérou
                 demandait que soit renégociée une frontière qui existait déjà, et le faisait
                 en partant du postulat (erroné) selon lequel la reconnaissance de nou-
                 veaux espaces maritimes par la CNUDM exigeait de revoir les délimita-
                 tions existantes. Du reste, le Pérou n’a jamais renouvelé son invitation.
                 Quant au fait qu’il cherchait à renégocier la frontière, il ressortirait, selon
                 le Chili, de propos tenus à l’époque par le ministre péruvien des relations
                 extérieures et rapportés dans les presses chilienne et péruvienne.

                                                         *
                   141. La Cour voit dans le mémorandum Bákula une demande tendant
                 non pas à renégocier une frontière maritime existante, mais à procéder à

                                                                                                56




5 CIJ1057.indb 109                                                                                    1/12/14 08:59

                                        différend maritime (arrêt)                          56

                 « la délimitation officielle et définitive des espaces maritimes ». Le Pérou,
                 tout en reconnaissant l’existence de la zone spéciale, considérait qu’elle ne
                 satisfaisait plus aux exigences de la sécurité et ne permettait pas une
                 bonne gestion des ressources marines, et qu’une interprétation large de
                 l’accord de 1954 relatif à une zone frontière maritime spéciale pouvait
                 nuire à ses intérêts légitimes. Pour la Cour, le libellé de ce mémorandum
                 confirme l’existence d’une frontière maritime, sans donner d’information
                 précise sur son étendue. Quant aux articles de presse, la Cour ne consi-
                 dère pas qu’ils soient utiles. Leurs auteurs ne prétendaient pas reproduire
                 l’intégralité des propos du ministre péruvien.
                    142. L’argument du Chili relatif à l’absence de suite donnée en temps
                 utile, par le Pérou, aux questions soulevées dans le mémorandum Bákula
                 ne manque pas de poids : selon les éléments soumis à la Cour, le Pérou
                 n’aurait abordé à nouveau la question avec le Chili sur le plan diploma-
                 tique que le 20 octobre 2000, avant de réitérer sa position dans une note
                 adressée en janvier 2001 au Secrétaire général de l’Organisation des
                 Nations Unies et, de nouveau, dans une note à l’intention du Chili en
                 juillet 2004. La Cour considère néanmoins que la visite de l’ambassa-
                 deur Bákula et son mémorandum tendent nettement à réduire la valeur de
                 la pratique ultérieure des Parties. Il y a lieu de rappeler également que la
                 Cour s’intéresse principalement à la pratique plus ancienne des Parties,
                 celle remontant aux années 1950, en tant qu’elle témoigne de l’étendue de
                 la frontière maritime dont les Parties s’accordaient alors à reconnaître
                 l’existence.
                 J. La pratique postérieure à 1986
                    143. La Cour a déjà examiné la pratique législative des Parties au cours
                 des années 1950 et 1960 (voir les paragraphes 119-122 ci-dessus). Le Chili
                 s’appuie par ailleurs sur deux textes de 1987 : un décret suprême péruvien
                 daté du 11 juin 1987 et un décret suprême chilien en date du 26 octobre
                 de la même année, qui démontrent selon lui que, lorsqu’elles ont défini le
                 ressort de leurs marines respectives, les Parties ont respecté la frontière
                 maritime.
                    144. La Cour constate que ces textes servent à délimiter les circonscrip-
                 tions maritimes des Parties sur le plan interne. Toutefois, comme le fait
                 observer le Pérou s’agissant de son propre décret, même si ces textes défi-
                 nissent assez précisément les limites septentrionale et méridionale de ces
                 circonscriptions (par rapport aux parallèles géographiques), tel n’est pas
                 le cas de celles qui bordent les frontières internationales entre lui et
                 l’Equateur ou le Chili, ou entre ce dernier et l’Argentine. Ils définissent le
                 ressort de certaines autorités nationales à l’intérieur du Chili et du Pérou,
                 mais n’ont pas pour objectif de déterminer les frontières internationales
                 de l’un ou l’autre Etat. Compte tenu également des considérations tempo-
                 relles mentionnées ci-dessus, la Cour ne juge pas ces textes pertinents.
                    145. Le Pérou renvoie en outre la Cour à un décret chilien de 1998, qui
                 définit les zones de gestion des ressources benthiques de la côte chilienne

                                                                                            57




5 CIJ1057.indb 111                                                                                1/12/14 08:59

                                        différend maritime (arrêt)                          57

                 et repose, à cet égard, sur une frontière septentrionale suivant une direc-
                 tion sud-ouest. Or, comme l’affirme le Chili, le décret portait uniquement
                 sur l’exploitation des ressources biologiques du fond de la mer et de son
                 sous-sol, à l’intérieur de la « mer territoriale ». La Cour n’accordera donc
                 pas de valeur à ce décret en l’espèce.
                    146. La Cour revient maintenant aux exemples de mesures visant à
                 assurer le respect de la frontière maritime entre les Parties. Le premier
                 dont fasse état le dossier après mai 1986 date de 1989, lorsque le Pérou a
                 intercepté et arraisonné dans ses eaux deux bateaux de pêche chiliens,
                 à 9,5 milles marins de la côte et à 1,5 mille marin au nord du parallèle.
                    147. Le Chili a également fourni, sous forme de tableau, des informa-
                 tions sur les navires péruviens interceptés, en 1984 puis à partir de 1994,
                 dans les eaux qui, d’après lui, se trouvent de son côté de la frontière mari-
                 time. Les navires arraisonnés en 1984 étaient au nombre de 14, mais tous
                 l’avaient été à moins de 20 milles marins des côtes. En 1994 et 1995, ce
                 nombre s’élevait à 15, mais toutes les interceptions avaient eu lieu en deçà
                 de 40 milles marins. Ce n’est qu’à partir de 1996 que des navires ont été
                 arraisonnés avec une certaine fréquence au-delà de 60 milles marins. Ces
                 incidents sont tous largement postérieurs aux années 1950, et même
                 à 1986. La Cour observe toutefois que les interceptions de navires péru-
                 viens effectuées par le Chili au sud du parallèle, qu’elles aient eu lieu dans
                 la zone spéciale ou plus au sud, étayent dans une certaine mesure la posi-
                 tion du Chili, mais uniquement pour autant qu’elles n’ont donné lieu à
                 aucune protestation de la part du Pérou, conclusion qui vaut également
                 pour les interceptions intervenues après 1986.
                    148. Etant donné la date qu’il porte, la Cour ne juge pas pertinent le
                 croquis censément tiré des règles d’engagement de la marine chilienne du
                 début des années 1990 et représentant la zone frontière maritime spéciale
                 comme s’étendant jusqu’à la limite des 200 milles marins ; il en va de
                 même des informations fournies par le Chili et relatives aux bâtiments
                 commerciaux étrangers qui se sont signalés aux autorités péruviennes
                 entre 2005 et 2010, ou aux navires de pêche péruviens qui en ont fait
                 autant auprès des autorités chiliennes au moment de franchir le parallèle.
                 K. L’étendue de la frontière maritime convenue : conclusion
                   149. La Cour a constaté ci-dessus, à titre provisoire, que les éléments
                 dont elle dispose ne lui permettaient pas de conclure que la frontière
                 maritime, dont les Parties avaient à l’époque reconnu l’existence, s’éten-
                 dait au-delà de 80 milles marins le long du parallèle de latitude à partir de
                 son point de départ, et la pratique ultérieure qu’elle a examinée ne la
                 conduit pas à changer de position à cet égard. La Cour a également pris
                 en considération le fait que la simple reconnaissance, en 1954, de l’exis-
                 tence d’une « frontière maritime » constituerait une base trop faible pour
                 fonder la conclusion selon laquelle ladite frontière s’étendrait bien au-delà
                 de la distance à laquelle les Parties avaient, à l’époque, la capacité d’ex-
                 ploiter les ressources de la mer et de prendre des mesures d’exécution.

                                                                                            58




5 CIJ1057.indb 113                                                                                1/12/14 08:59

                                         différend maritime (arrêt)                          58

                    150. Des considérations plus générales concernant les positions adop-
                 tées au début des années 1950 par les trois Etats parties à l’accord de 1954
                 relatif à une zone frontière maritime spéciale, en particulier les deux Par-
                 ties en l’espèce, démontrent que, s’agissant des eaux les plus lointaines, le
                 souci principal des Etats parties, manifesté en 1947, en 1952, en 1954
                 (aussi bien dans le cadre de leurs mesures d’exécution en mer que dans
                 celui de leurs négociations), en 1955 et tout au long du processus qui a
                 conduit aux conventions des Nations Unies de 1958 sur le droit de la mer,
                 était de présenter une position solidaire, notamment à l’endroit des prin-
                 cipaux Etats tiers pratiquant la pêche hauturière. Alors qu’ils s’em-
                 ployaient à développer leurs capacités en matière de pêche, les Etats
                 parties s’inquiétaient de voir ces flottes étrangères épuiser les ressources.
                    L’interception de la flotte baleinière Onassis, mesure prise par le Pérou
                 pour défendre les revendications formulées par les trois Etats signataires
                 de la déclaration de Santiago de 1952 (voir le paragraphe 75 ci-dessus),
                 était révélatrice de ces inquiétudes. L’interception a eu lieu à 126 milles
                 marins de la côte péruvienne, après que la flotte eut demandé en vain au
                 Pérou l’autorisation de chasser dans la zone située entre 15 et 100 milles
                 marins au large de la côte péruvienne.
                    151. Les éléments soumis à la Cour concernant l’importance qu’atta-
                 chaient les Parties à la solidarité, s’agissant de la pêche hauturière, ne lui
                 fournissent pas d’information précise quant à l’étendue exacte de la frontière
                 maritime qui existait entre elles. On aurait pu s’attendre à ce que cette ques-
                 tion soit réglée par les Parties dans le contexte de leur accord tacite, puis
                 exprimée dans le traité qui reconnaît cet accord, c’est-à-dire l’accord de 1954
                 relatif à une zone frontière maritime spéciale. Or, cela n’a pas été le cas, ce
                 qui a laissé subsister quelque incertitude quant à la longueur exacte de la
                 frontière maritime convenue ; toutefois, après examen de l’ensemble des élé-
                 ments de preuve pertinents qui lui ont été présentés, la Cour conclut que la
                 frontière maritime convenue entre les Parties s’étendait sur une distance de
                 80 milles marins le long du parallèle à partir de son point de départ.


                       V. Le point de départ de la frontière maritime convenue

                    152. Ayant conclu à l’existence d’une frontière maritime entre les Par-
                 ties, la Cour doit à présent définir l’emplacement du point de départ de
                 cette frontière.
                    153. Les deux Parties reconnaissent que la frontière terrestre qui les
                 sépare a été établie et délimitée il y a plus de quatre-vingts ans, conformé-
                 ment à l’article 2 du traité de Lima de 1929 (voir le paragraphe 18), qui
                 précise que « la frontière entre les territoires du Chili et du Pérou … par-
                 tira[it] d’un point de la côte qui sera[it] appelé « Concordia », à une dis-
                 tance de dix kilomètres au nord du pont qui enjambe la Lluta ». L’article 3
                 du traité de Lima de 1929 stipulait que la démarcation de la frontière
                 serait confiée à une commission mixte composée de deux membres, cha-
                 cune des Parties désignant l’un d’eux.

                                                                                             59




5 CIJ1057.indb 115                                                                                 1/12/14 08:59

                                         différend maritime (arrêt)                          59

                    154. Selon le Pérou, les représentants des Parties au sein de la commis-
                 sion mixte n’ont pas pu s’entendre sur l’emplacement exact du
                 point Concordia ; il rappelle que la question a été réglée par des directives
                 que le ministère des relations extérieures de chacun des Etats a adressées
                 à son représentant en avril 1930 (ci-après les « directives conjointes »), les-
                 quelles précisaient que le point Concordia devait correspondre à l’inter-
                 section entre l’océan Pacifique et un arc d’un rayon de dix kilomètres
                 ayant pour centre le pont qui enjambait la Lluta. La frontière terrestre
                 parvenait ainsi à la mer en formant un arc incurvé vers le sud. Le Pérou
                 signale que les directives conjointes prévoyaient également qu’une « borne
                 frontière sera[it] placée en un quelconque point de l’arc, aussi près que
                 possible de la mer mais à l’abri de l’action destructrice des flots ».
                    155. Le Pérou rappelle que, dans le rapport final de la commission de
                 démarcation, daté du 21 juillet 1930 et entériné par les Parties (ci-après le
                 « rapport final »), où est spécifié l’emplacement des bornes frontières, il est
                 dit que « la ligne frontière abornée part de l’océan Pacifique, en un point
                 du littoral situé à dix kilomètres au nord-ouest du premier pont sur la
                 Lluta de la ligne de chemin de fer reliant Arica et La Paz » (les italiques
                 sont de la Cour). D’après lui, le rapport final précise ensuite que la pre-
                 mière borne servant à la démarcation de la frontière terrestre était la
                 borne no 1 (Hito no 1), laquelle est située par 18° 21´ 03˝ de latitude sud
                 et 70° 22´ 56˝ de longitude ouest, assez loin de la laisse de basse mer pour
                 ne pas être emportée par les flots. Le Pérou considère ainsi que le rapport
                 final opère une distinction entre le « point » abstrait correspondant à l’ex-
                 trémité géographique de la frontière terrestre (c’est-à-dire le point Concor-
                 dia) et les « bornes », qui sont des objets concrets servant à marquer cette
                 dernière. Il avance que, puisque le rapport final fait référence à la fois au
                 point établi à l’article 2 du traité de Lima de 1929 et à la borne no 1, ces
                 deux emplacements sont nécessairement distincts. Ainsi, s’appuyant à la
                 fois sur les directives conjointes et sur le rapport final, le Pérou soutient
                 que la borne no 1 n’était pas destinée à marquer le point de départ de la
                 frontière terrestre convenue, mais simplement à indiquer concrètement un
                 point de l’arc constituant cette frontière. Il invoque par ailleurs des cro-
                 quis de l’époque qui démontrent clairement, selon lui, que la borne no 1
                 ne marque pas le point de départ de la frontière terrestre. Il affirme en
                 outre que la référence faite, dans le rapport final, à l’emplacement de la
                 borne no 1 sur le « littoral » n’est qu’une mention générale, conforme à cet
                 égard à la description des autres bornes énumérées dans le même docu-
                 ment. Enfin, il précise que les Parties étaient convenues, dans le rapport
                 final, de baptiser symboliquement « Concordia » la borne no 9 située près
                 de la ligne de chemin de fer, ce que reconnaît le Chili.
                    156. Le Chili avance pour sa part que, par suite du traité de Lima de 1929
                 et du processus de démarcation de 1930, les Parties étaient d’accord pour
                 considérer que la borne no 1 avait été placée sur le littoral, en un point dont
                 les coordonnées astronomiques étaient de 18° 21´ 03˝ de latitude sud et de
                 70° 22´ 56˝ de longitude ouest, et marquait le point de départ de la frontière
                 terrestre. D’après lui, les directives conjointes demandaient que la frontière

                                                                                             60




5 CIJ1057.indb 117                                                                                 1/12/14 08:59

                                         différend maritime (arrêt)                            60

                 terrestre parte d’un point sur la côte, les représentants des Parties étant char-
                 gés de veiller à l’installation d’une borne pour indiquer ce point de départ. Il
                 fait valoir que, dans un procès-verbal faisant suite à une réunion de plénipo-
                 tentiaires, daté du 5 août 1930 et signé par l’ambassadeur du Chili au Pérou
                 et par le ministre péruvien des relations extérieures, les Parties avaient consi-
                 gné « l’emplacement et les caractéristiques définitifs » de chacune des bornes,
                 et reconnu que celles-ci marquaient, dans l’ordre de leur numérotation à
                 partir de l’océan Pacifique, la frontière terrestre les séparant.
                    157. Le Pérou estime que l’affirmation du Chili selon laquelle la
                 borne no 1 constitue le point de départ de la frontière terrestre se heurte à
                 deux difficultés insurmontables. En premier lieu, cela signifierait selon lui
                 qu’un segment de la frontière terrestre d’approximativement 200 mètres de
                 long n’aurait pas été délimité, ce qui n’était prévu ni par le traité de Lima
                 de 1929 ni par le rapport final. En second lieu, se réclamant de ce qu’il
                 qualifie de « principe fondamental » en matière de droits à des espaces mari-
                 times, à savoir que « la terre domine la mer », le Pérou fait valoir qu’une
                 frontière maritime ne saurait commencer sur la terre ferme, à quelque
                 200 mètres de la côte. A titre subsidiaire, il signale que l’interprétation
                 chilienne exigerait que la frontière maritime commence là où le parallèle
                 passant par la borne no 1 aboutit en mer, ce qui irait à l’encontre du traité
                 de Lima de 1929 et des directives conjointes, dans lesquelles la frontière
                 terrestre est clairement présentée comme suivant un arc incurvé vers le sud
                 à partir de la borne no 1. Il avance que, au moins jusque dans les années 1990,
                 la propre pratique du Chili, notamment cartographique, montrait claire-
                 ment qu’il reconnaissait que le point de départ de la frontière terrestre était
                 le point Concordia, et que ce point était distinct de la borne no 1.
                    158. Le Chili avance que les arrangements relatifs aux phares de 1968-
                 1969 sont aussi pertinents en ce qu’ils se sont accompagnés d’une vérifica-
                 tion conjointe de l’emplacement exact de la borne no 1. Selon lui, la
                 déclaration de Santiago de 1952 ne précisait pas quel était le parallèle pas-
                 sant par le point où la frontière terrestre aboutissait en mer. Il était diffi-
                 cile, pour les marins, de reconnaître et de respecter le parallèle, ce qui
                 occasionna des difficultés pratiques entre les Parties et les amena à conve-
                 nir de le signaler par deux phares alignés sur la borne no 1. Le Chili fait
                 référence à un document daté du 26 avril 1968 et signé par les deux Par-
                 ties, qui constate, selon lui, l’accord intervenu entre celles-ci sur le fait que
                 le parallèle à signaler par les phares était bien celui qui constituait la fron-
                 tière maritime. Ainsi, le Chili soutient que « [l]es accords de 1968-1969 et
                 le processus de signalisation dans son ensemble ont confirmé que la
                 borne no 1 était le point de référence pour déterminer le parallèle de lati-
                 tude devant servir de frontière maritime entre les Parties ». Il ajoute que
                 celles-ci ont par ailleurs eu recours au parallèle passant par ce point
                 comme frontière maritime pour décider de l’interception de navires étran-
                 gers et de l’engagement de poursuites à leur encontre. Il avance en outre
                 que la pratique péruvienne entre 1982 et 2001 va dans le même sens et
                 confirme l’hypothèse suivant laquelle le parallèle passant par la borne no 1
                 était considéré comme la limite méridionale du territoire péruvien.

                                                                                               61




5 CIJ1057.indb 119                                                                                   1/12/14 08:59

                                        différend maritime (arrêt)                          61

                    159. Le Pérou rappelle que, lorsqu’il a, en 1968, proposé au Chili de
                 conclure les arrangements relatifs aux phares, il a fait valoir qu’il pourrait
                 être « utile pour les deux pays d’installer, au point où la frontière com-
                 mune aboutit en mer, près de la borne numéro un, des poteaux ou autres
                 marques de taille suffisante, visibles de loin ». Il affirme que l’expression
                 « près de la borne numéro un » indiquait clairement que ce point était dis-
                 tinct du point terminal de la frontière terrestre correspondant au
                 point Concordia. Il ajoute que l’érection du phare péruvien à la borne no 1
                 était motivée par des finalités pratiques, avançant que les arrangements
                 visaient non à délimiter une frontière maritime, mais à permettre aux
                 embarcations pêchant près des côtes de s’orienter, et qu’il suffisait pour
                 cela d’aligner les phares le long du parallèle passant par la borne no 1.

                    160. La loi péruvienne no 28621 du 3 novembre 2005 relative aux lignes
                 de base du domaine maritime définit le point Concordia comme étant
                 situé par 18° 21´ 08˝ de latitude sud et 70° 22´ 39˝ de longitude ouest, sui-
                 vant le système géodésique WGS 84. Elle énonce les coordonnées géogra-
                 phiques des 266 points utilisés pour tracer les lignes de base péruviennes,
                 lesquelles prennent fin au « point 266 », qui coïnciderait, selon le Pérou,
                 avec le point Concordia.
                    161. Le Pérou affirme par ailleurs que, au cours des dernières années,
                 le Chili a cherché à remettre en question ce qu’il considère comme ayant
                 été convenu entre eux, à savoir que le point Concordia constituait le point
                 de départ de la frontière terrestre. Il mentionne à cet égard un incident
                 survenu début 2001, à l’occasion duquel le Chili aurait installé un poste
                 de surveillance entre la borne no 1 et le littoral, provoquant ainsi une
                 réaction immédiate du Pérou, laquelle a abouti au retrait dudit poste. Le
                 Chili soutient que cette décision découle en fait des recommandations des
                 armées des deux Parties, qui proposaient qu’il n’y ait pas de patrouille de
                 surveillance à moins de 100 mètres de la frontière terrestre internationale,
                 et qu’il avait dûment réservé sa position sur le tracé de celle-ci. Le Pérou
                 renvoie également à cet égard aux tentatives faites par le Chili en 2006-
                 2007 pour adopter une législation interne faisant partir la frontière ter-
                 restre non pas du point Concordia, mais de l’intersection du parallèle
                 passant par la borne no 1 avec le littoral. Le Chili affirme que, si la légis-
                 lation envisagée ne put être adoptée dans sa forme initiale, c’est pour des
                 raisons qui n’avaient aucun rapport avec le point de départ de la frontière
                 terrestre.

                                                       *
                    162. La Cour observe que, le 20 octobre 2000, le Pérou a signalé au
                 Chili l’existence d’un désaccord entre eux concernant la vocation du paral-
                 lèle passant par la borne no 1 à servir de frontière maritime. Le 9 jan-
                 vier 2001, il a informé le Secrétaire général de l’Organisation des
                 Nations Unies de son désaccord avec l’interprétation chilienne selon
                 laquelle la frontière maritime séparant les deux Etats serait constituée par

                                                                                            62




5 CIJ1057.indb 121                                                                                1/12/14 08:59

                                         différend maritime (arrêt)                          62

                 le parallèle de 18° 21´ 00˝ de latitude sud. Le 19 juillet 2004, il a décrit la
                 situation comme étant de celles dans lesquelles les échanges entre les Par-
                 ties avaient révélé des « positions juridiques totalement divergentes et
                 opposées concernant la délimitation maritime, ce qui, conformément au
                 droit international, atteste l’existence d’un différend juridique ». Dans ces
                 conditions, la Cour n’examinera pas les arguments des Parties relatifs à
                 l’incident de 2001 concernant le poste de surveillance, à la loi du
                 3 novembre 2005 relative aux lignes de base du domaine maritime péru-
                 vien et aux mesures législatives amorcées par le Chili en 2006-2007, car, ces
                 faits étant postérieurs au constat de l’existence d’un différend concernant
                 la délimitation maritime, les réactions des Parties pourraient être considé-
                 rées comme une conséquence de leurs positions respectives à cet égard.
                    163. La Cour fait observer que nombre des arguments présentés par les
                 Parties concernent une question qui ne lui est manifestement pas posée, à
                 savoir celle de l’emplacement du point de départ de la frontière terrestre,
                 appelé « Concordia » à l’article 2 du traité de Lima de 1929. En effet, la
                 tâche qui incombe à la Cour est celle de rechercher si les Parties sont
                 convenues d’un point de départ pour leur frontière maritime. La compé-
                 tence de la Cour pour connaître de la question de la frontière maritime
                 n’est pas contestée.
                    164. La Cour constate que, en avril 1968, à l’aube du processus ayant
                 abouti aux arrangements relatifs aux phares (examinés au paragraphe 96
                 ci-dessus), les représentants des deux Parties avaient compris qu’ils s’ap-
                 prêtaient à matérialiser le parallèle passant par la borne no 1, parallèle qui
                 constituait selon eux la frontière maritime, ce dont ils faisaient part à
                 leurs gouvernements respectifs.

                   165. Les Gouvernements des deux Parties ont par la suite confirmé
                 qu’ils l’avaient ainsi envisagé. La note du 5 août 1968 adressée au chargé
                 d’affaires chilien par le secrétaire général aux relations extérieures du
                 Pérou est rédigée en ces termes :
                         « J’ai le plaisir de vous informer que le Gouvernement péruvien
                      approuve dans son intégralité le document signé à la frontière entre
                      le Pérou et le Chili le 26 avril 1968 par les représentants de nos deux
                      pays en vue de l’installation de marques d’alignement destinées à
                      matérialiser le parallèle constituant la frontière maritime.
                         Nous nous réjouissons à l’idée d’entamer, dès que vous m’aurez
                      communiqué l’accord du Gouvernement chilien, les discussions néces-
                      saires pour déterminer la date à laquelle la Commission mixte se réu-
                      nira, afin de procéder à la vérification de la position de la borne no 1
                      et d’indiquer l’emplacement définitif des tours ou des repères… »
                 La Cour note que le Pérou a approuvé intégralement le document en date
                 du 26 avril 1968.
                    166. La réponse du Chili, datée du 29 août 1968 et adressée au minis-
                 tère des relations extérieures du Pérou par l’ambassade du Chili, est libel-
                 lée comme suit :

                                                                                             63




5 CIJ1057.indb 123                                                                                 1/12/14 08:59

                                        différend maritime (arrêt)                          63

                        « L’ambassade du Chili présente ses compliments au ministère des
                     relations extérieures et a l’honneur de se référer à la réunion de la
                     Commission mixte Chili-Pérou, tenue les 25 et 26 avril 1968, qui por-
                     tait sur l’étude réalisée en vue de l’installation de marques d’aligne-
                     ment visibles depuis la mer pour matérialiser le parallèle constituant
                     la frontière maritime à partir de la borne no 1.
                        Sur ce point, l’ambassade du Chili a le plaisir d’accepter, au nom
                     du Gouvernement chilien, les propositions formulées par les représen-
                     tants techniques des deux pays dans le document qu’ils ont signé le
                     28 [sic] avril 1968, en vue de prendre les mesures destinées à la signa-
                     lisation susmentionnée pour qu’elle serve de mise en garde à l’inten-
                     tion des navires de pêche fréquentant la zone maritime frontalière.
                        Etant donné que le parallèle devant être matérialisé est celui qui
                     correspond à la position géographique indiquée par la borne no 1,
                     conformément au procès-verbal signé à Lima le 1er août 1930, le
                     Gouvernement chilien accepte qu’une commission mixte ad hoc soit
                     constituée dès que possible dans le but de vérifier la position de cette
                     pyramide et, par ailleurs, que ladite commission détermine l’empla-
                     cement des lieux où les repères doivent être installés. »

                    167. Dans son rapport conjoint, daté du 22 août 1969 (ci-après le
                 « rapport conjoint de 1969 ») et signé par les représentants des deux Par-
                 ties, la commission mixte Chili-Pérou chargée de vérifier l’emplacement
                 de la borne no 1 et de signaler la frontière maritime énonçait sa mission
                 dans les termes suivants :
                        « Les soussignés, représentants du Chili et du Pérou nommés par
                     leurs gouvernements respectifs aux fins de vérifier la position géogra-
                     phique d’origine de la borne en béton numéro un (no 1) marquant la
                     frontière commune aux deux pays et de déterminer l’emplacement
                     des marques d’alignement que les deux Etats, sont convenus de pla-
                     cer afin de signaler la frontière maritime et de donner matériellement
                     effet au parallèle passant par ladite borne no 1… » (Les italiques sont
                     de la Cour.)
                    168. Dans le même rapport, la commission mixte recommandait de
                 reconstruire en son emplacement initial, demeuré visible, la borne no 1
                 endommagée. Le document contenait également une section intitulée
                 « rapport conjoint » et signée par les chefs des délégations de chacune des
                 Parties, dans laquelle leur mission était exposée comme suit :
                        « Les soussignés, chefs des délégations du Chili et du Pérou, pré-
                     sentent à leurs gouvernements respectifs le présent rapport relatif à
                     l’état des bornes frontières sur la section de la frontière entre le Pérou
                     et le Chili qu’ils ont eu l’occasion d’inspecter dans le cadre des tra-
                     vaux qu’ils étaient chargés d’effectuer afin de vérifier l’emplacement
                     de la borne numéro un et de signaler la frontière maritime. »


                                                                                            64




5 CIJ1057.indb 125                                                                                1/12/14 08:59

                                         différend maritime (arrêt)                           64

                     169. La Cour fait observer que les deux Parties ont ainsi clairement
                  reconnu qu’elles entendaient procéder conjointement à la matérialisation
                  du parallèle constituant la frontière maritime existante, étant convenues
                  que ce parallèle était celui qui passait par la borne no 1.
                     170. Afin de déterminer le point de départ de la frontière maritime, la
                  Cour a examiné certains éléments de preuve cartographiques soumis par les
                  Parties. Elle remarque que le Pérou présente plusieurs cartes officielles
                  d’Arica datant de 1965 et 1966, et du Chili datant de 1955, 1961 et 1963,
                  publiées par l’Instituto Geográfico Militar de Chile, ainsi qu’un extrait
                  de la carte marine chilienne no 101 de 1989. Toutefois, ces documents
                  concernent dans une large mesure l’emplacement du point « Concordia »
                 sur la côte et ne sont pas censés représenter une quelconque frontière
                 ­maritime.
                     171. De même, la Cour constate que plusieurs des exemples sur les-
                  quels s’appuie le Chili pour établir la pratique péruvienne postérieure
                  à 1968 manquent de pertinence en ce qu’ils concernent la question du
                  tracé de la frontière terrestre.
                     172. La seule carte chilienne mentionnée par le Pérou qui semble repré-
                  senter la frontière maritime le long du parallèle passant par la borne no 1
                  est un extrait de la carte marine chilienne no 1111 de 1998. Cette carte
                  confirme toutefois l’accord intervenu en 1968-1969 entre les Parties. La
                  Cour estime qu’elle n’est pas en mesure de déduire quoi que ce soit des
                  trente années que le Chili a mises pour élaborer cette carte.
                     173. Les éléments de preuve concernant la pêche et les autres activités
                  en mer dans la région ne sont pas suffisamment détaillés pour être utiles
                  dans une situation où, comme en l’espèce, les points de départ de la fron-
                  tière maritime revendiqués par chacune des Parties ne sont séparés que
                  par huit secondes de latitude et que ces éléments de preuve n’ont guère de
                  poids.
                     174. La Cour considère que la frontière maritime que les Parties enten-
                  daient signaler au moyen des arrangements relatifs aux phares était consti-
                  tuée par le parallèle passant par la borne no 1. Les deux Parties ont, par la
                  suite, mis en œuvre les recommandations contenues dans le rapport
                  conjoint de 1969 en érigeant les phares, comme elles en étaient convenues,
                  et ainsi signalé le parallèle passant par la borne no 1. Dès lors, les arrange-
                  ments de 1968-1969 relatifs aux phares attestent de manière convaincante
                  que la frontière maritime convenue suit le parallèle passant par la borne
                  no 1.
                     175. La Cour n’est pas appelée à se prononcer sur l’emplacement du
                  point Concordia, où commence la frontière terrestre. Elle relève que
                  ce dernier point pourrait ne pas coïncider avec le point de départ de la
                  frontière maritime, tel qu’il vient d’être défini. La Cour note cependant
                  qu’une telle situation serait la conséquence des accords intervenus entre
                  les Parties.
                     176. La Cour conclut donc que le point de départ de la frontière mari-
                  time entre les Parties est situé à l’intersection du parallèle de latitude pas-
                  sant par la borne no 1 avec la laisse de basse mer.

                                                                                              65




5 CIJ1057.indb 127                                                                                  1/12/14 08:59

                                         différend maritime (arrêt)                          65

                      VI. Le tracé de la frontière maritime à partir du point A

                    177. Ayant conclu qu’il existe entre les Parties une frontière maritime
                 unique agréée et que celle-ci part de l’intersection entre le parallèle de
                 latitude passant par la borne frontière no 1 et la laisse de basse mer, pour
                 suivre ce parallèle sur 80 milles marins, la Cour déterminera à présent le
                 tracé de la frontière maritime au-delà de cette distance.
                    178. Si le Chili a signé et ratifié la CNUDM, le Pérou n’est pas partie à
                 cette convention. Les Parties revendiquent l’une et l’autre des droits à des
                 espaces maritimes s’étendant sur 200 milles marins. Aucune d’elles ne pré-
                 tend à un plateau continental étendu dans la zone qui est en cause en la
                 présente affaire. Le Chili revendique une mer territoriale de 12 milles marins,
                 ainsi qu’une zone économique exclusive et un plateau continental jusqu’à une
                 distance de 200 milles marins depuis la côte. Le Pérou prétend à un « domaine
                 maritime » de 200 milles marins. L’agent du Pérou a formellement déclaré,
                 au nom de son gouvernement, que « l’expression « domaine maritime » qui
                 figure dans [l]a Constitution [péruvienne] est utilisée en conformité avec la
                 définition des espaces maritimes prévus par la convention de 1982 ». La Cour
                 prend note de cette déclaration qui exprime un engagement formel du Pérou.
                    179. La Cour se fondera sur les dispositions du paragraphe 1 des
                 articles 74 et 83 de la CNUDM, lesquels, comme elle l’a reconnu, reflètent
                 le droit international coutumier (Délimitation maritime et questions terri­
                 toriales entre Qatar et Bahreïn (Qatar c. Bahreïn), fond, arrêt, C.I.J.
                 Recueil 2001, p. 91, par. 167 ; Différend territorial et maritime (Nicaragua
                 c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 674, par. 139). Le libellé
                 de ces dispositions est identique, à cette différence près que l’article 74
                 concerne la zone économique exclusive et l’article 83, le plateau continen-
                 tal. Elles se lisent comme suit :
                         « La délimitation de la zone économique exclusive [du plateau
                      continental] entre Etats dont les côtes sont adjacentes ou se font face
                      est effectuée par voie d’accord conformément au droit international
                      tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
                      Justice, afin d’aboutir à une solution équitable. »
                    180. Pour parvenir à une solution équitable, la Cour a habituellement
                 recours à une méthode comportant trois étapes. Premièrement, elle trace,
                 sauf raisons impératives contraires, une ligne d’équidistance provisoire.
                 Dans un deuxième temps, elle examine s’il existe des circonstances perti-
                 nentes pouvant appeler l’ajustement de cette ligne pour parvenir à un
                 résultat équitable. La troisième étape consiste à rechercher si la ligne, une
                 fois ajustée, a pour effet de créer une disproportion marquée entre les
                 espaces maritimes attribués à chacune des parties dans la zone pertinente,
                 par rapport à la longueur de leurs côtes pertinentes (Délimitation mari­
                 time en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                 p. 101‑103, par. 115-122 ; Différend territorial et maritime (Nicaragua
                 c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 695‑696, par. 190-193).
                    181. En la présente affaire, le Pérou a proposé de suivre cette démarche en
                 trois étapes pour effectuer la délimitation de la frontière maritime entre les

                                                                                             66




5 CIJ1057.indb 129                                                                                 1/12/14 08:59

                                          différend maritime (arrêt)                             66

                  deux Etats. Le Pérou formule les trois observations suivantes. Premièrement,
                  les côtes pertinentes, qui circonscrivent la zone pertinente dans laquelle la
                  délimitation doit être effectuée entre les Parties, sont celles qui s’étendent sur
                  une distance de 200 milles marins de part et d’autre du point initial de leur
                  frontière terrestre. Dans cette région, la ligne d’équidistance provisoire est
                  facile à tracer. Deuxièmement, il n’existe aucune circonstance spéciale appe-
                 lant l’ajustement de la ligne d’équidistance provisoire, de sorte que celle-ci
                 constitue une délimitation maritime équitable : la ligne qui en résulte emporte,
                 pour les Parties, un partage égal des espaces maritimes auxquels elles peuvent
                 prétendre dans la zone de chevauchement, et ne donne lieu à aucun empiéte-
                 ment indu sur les projections de leurs côtes respectives et à aucun effet
                 ­d’amputation. Troisièmement, l’application ex post facto du critère de pro-
                  portionnalité confirme le caractère équitable de la ligne d’équidistance.
                     182. Le Chili n’a quant à lui présenté aucune argumentation sur ce
                  point. Tout au long de la procédure, sa position a consisté à dire que,
                  dès 1952, les Parties avaient délimité par voie d’accord l’intégralité de la
                  zone maritime en litige et que, en conséquence, la Cour ne devait opérer
                  aucune délimitation maritime.
                     183. En l’espèce, la délimitation de la zone maritime doit partir du point
                  terminal de la frontière maritime convenue, laquelle s’étend, ainsi que la
                  Cour l’a dit, sur 80 milles marins (point A). Dans la pratique, un certain
                  nombre de délimitations ont été opérées à partir d’un point situé non pas
                  sur la laisse de basse mer mais au large, en raison d’un accord préexistant
                  entre les parties (Délimitation de la frontière maritime dans la région du golfe
                  du Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984,
                  p. 332‑333, par. 212 ; Frontière terrestre et maritime entre le Cameroun et le
                  Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
                  C.I.J. Recueil 2002, p. 431‑432, par. 268-269 ; Délimitation maritime en mer
                  Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 130, par. 218).
                  La situation qui se présente à la Cour en l’espèce est toutefois inhabituelle
                  en ce que le point de départ de la délimitation est beaucoup plus éloigné du
                  littoral, soit à 80 milles marins du point le plus proche sur la côte chilienne
                  et à environ 45 milles marins du point le plus proche sur la côte péruvienne.
                     184. La méthode habituellement appliquée par la Cour vise à parvenir
                  à une solution équitable. Suivant cette méthode, la Cour procédera main-
                  tenant à la construction d’une ligne d’équidistance provisoire à partir du
                  point terminal de la frontière maritime existante (point A).
                     185. Pour construire cette ligne, la Cour doit tout d’abord choisir des
                  points de base appropriés. Compte tenu de l’emplacement du point A, situé
                  sur le parallèle à une distance de 80 milles marins de la côte, le point de base
                  initial le plus proche sur la côte chilienne se trouve près du point de départ
                  de la frontière maritime entre le Chili et le Pérou et, sur la côte péruvienne,
                  au point où un arc de cercle de 80 milles marins de rayon tracé à partir du
                  point A croise la côte péruvienne. Pour la construction de la ligne d’équidis-
                  tance provisoire, seuls les points de la côte péruvienne qui se trouvent à plus
                  de 80 milles marins du point A peuvent être mis en rapport avec des points
                  situés à une distance équivalente sur la côte chilienne. L’arc de cercle repré-

                                                                                                 67




5 CIJ1057.indb 131                                                                                     1/12/14 08:59

                                         différend maritime (arrêt)                            67

                 senté sur le croquis no 3 sert à déterminer le premier point de base péruvien.
                 Les autres points de base devant servir à la construction de la ligne d’équi-
                 distance provisoire sont ceux qui sont les plus avancés vers le large parmi les
                 points de la côte « les plus proches de la zone à délimiter » (Délimitation
                 maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009,
                 p. 101, par. 117). Ces points de base sont situés au nord-ouest du point de
                 base initial sur la côte péruvienne et au sud du point de base initial sur la
                 côte chilienne. Aucun des points de la côte péruvienne situés au sud-est du
                 point initial sur celle-ci ne peut être mis en rapport avec un point sur la côte
                 chilienne, puisqu’ils se trouvent à moins de 80 milles marins du point A (voir
                 croquis no 3 : Construction de la ligne d’équidistance provisoire, p. 68).
                    186. La ligne d’équidistance provisoire ainsi construite est presque droite,
                 reflétant le caractère régulier des deux côtes, et suit une direction générale
                 sud-ouest jusqu’à atteindre la limite des 200 milles marins mesurée à partir
                 des lignes de base chiliennes (point B). Au-delà de ce point, les projections des
                 côtes des Parties sur une distance de 200 milles marins ne se chevauchent plus.
                    187. Avant de poursuivre l’application de la méthode habituelle, la
                 Cour rappelle que, au second point de ses conclusions, le Pérou la prie de
                 dire et juger que, au-delà du point terminal de la frontière maritime com-
                 mune, il peut prétendre à l’exercice de droits souverains sur l’espace mari-
                 time s’étendant jusqu’à 200 milles marins depuis ses lignes de base (voir les
                 paragraphes 14 et 15 ci-dessus). Cette prétention concerne la zone repré-
                 sentée sur le croquis no 2 en bleu plus foncé (voir le paragraphe 22 ci-dessus).
                    188. Le Pérou affirme que, dans la zone maritime située au-delà de la
                 limite des 200 milles marins depuis la côte chilienne, mais en deçà de cette
                 distance par rapport à sa propre côte, il jouit des droits reconnus aux
                 Etats côtiers par le droit international général et que le Chili n’a aucun
                 droit de cette nature dans cette zone.
                    Le Chili répond que la déclaration de Santiago de 1952 établit une fron-
                 tière latérale unique pour tous les espaces maritimes, existants ou à venir,
                 des Etats parties, invoquant à cet égard la référence, au paragraphe II de
                 ladite déclaration, à une distance de « 200 milles marins au moins ».
                    189. La Cour ayant déjà conclu que la ligne frontière convenue qui suit
                 le parallèle de latitude s’arrête à 80 milles marins des côtes, l’argument du
                 Chili est dépourvu de fondement. En outre, puisqu’elle a décidé qu’elle
                 délimiterait les espaces maritimes auxquels les Parties peuvent prétendre
                 dans la zone de chevauchement en traçant une ligne d’équidistance, le
                 second point des conclusions du Pérou est devenu sans objet et il n’est pas
                 nécessaire pour la Cour d’y statuer.
                    190. Au-delà du point B (voir le paragraphe 186 ci-dessus), les limites
                 des 200 milles marins des espaces auxquels les Parties peuvent prétendre,
                 délimités sur la base de l’équidistance, ne se chevauchent plus. La Cour
                 observe que, à partir du point B, la limite des 200 milles marins des
                 espaces maritimes auxquels le Chili peut prétendre suit une direction
                 générale sud. Le dernier segment de la frontière maritime s’étend donc du
                 point B au point C, soit l’intersection des limites des 200 milles marins des
                 espaces maritimes auxquels les Parties peuvent prétendre.

                                                                                               68




5 CIJ1057.indb 133                                                                                   1/12/14 08:59

5 CIJ1057.indb 135
                                      Croquis n° 3:
                                   Construction de la
                           ligne d'équidistance provisoire                               PÉROU
                                     Ce croquis a été établi
                                    à seule fin d'illustration.
                              Projection de Mercator (18° 20' S)
                                           WGS 84                                                                BOLIVIE
                                                                                   Ilo

                                                                                             Tacna



                                                                               A
                                                                                                 Arica
                                                                                                                                      - 64 -
                                                                                                                           différend maritime




                          Limite des 200 milles marins
                            depuis la côte du Pérou
                                                                           B
                                                                                                                                              (arrêt)




                                         OCÉAN
                                                                           C                             CHILI
                                      PACIFIQUE

                                           Limite des 200 milles marins
                                             depuis la côte du Chili

                                       Arc de cercle de 80 milles marins
                                       de rayon à partir du point A
                                       Frontière maritime convenue
                                                                                                                           68




                     69




1/12/14 08:59

                                         différend maritime (arrêt)                            69

                    191. Il incombe à présent à la Cour de rechercher s’il existe des circons-
                 tances pertinentes exigeant l’ajustement de la ligne d’équidistance provi-
                 soire afin, comme il y a lieu de le rappeler, de parvenir à un résultat
                 équitable. En l’espèce, la ligne d’équidistance évite toute amputation
                 excessive des projections en mer de l’un ou l’autre des Etats. Le dossier
                 soumis à la Cour ne révèle aucune circonstance pertinente. Il n’existe
                 donc aucune raison d’ajuster la ligne d’équidistance provisoire.
                    192. L’étape suivante consiste à rechercher si la ligne d’équidistance
                 provisoire tracée à partir du point A produit une disproportion marquée
                 dans le partage de la zone pertinente par rapport à la longueur des côtes
                 pertinentes, l’objectif étant de vérifier le caractère équitable du résultat.
                    193. Comme la Cour l’a relevé précédemment (voir le paragraphe 183
                 ci-dessus), l’existence d’une frontière convenue suivant le parallèle de lati-
                 tude sur une distance de 80 milles marins constitue une situation inhabi-
                 tuelle. L’existence de cette ligne rendrait difficile, voire impossible, le
                 calcul de la longueur des côtes pertinentes et de l’étendue de la zone per-
                 tinente si la Cour devait, comme elle le fait habituellement, procéder à un
                 calcul mathématique de proportionnalité. Elle rappelle qu’il lui est arrivé
                 par le passé, en raison des difficultés pratiques posées par les circonstances
                 particulières de l’affaire, de ne pas procéder à ce calcul. C’est ce qu’elle a
                 précisé en l’affaire du Plateau continental (Jamahiriya arabe libyenne/
                 Malte) (arrêt, C.I.J. Recueil 1985, p. 53, par. 74), avant de poursuivre en
                 ces termes :
                      « si la Cour envisage maintenant l’étendue des zones de plateau de
                      part et d’autre de la ligne, il lui est possible de se faire une idée
                      approximative de l’équité du résultat sans toutefois essayer de l’ex-
                      primer en chiffres » (ibid., p. 55, par. 75).
                 Plus récemment, la Cour a observé que, à cette dernière étape du processus
                 de délimitation, le calcul ne vise pas à la précision et reste approximatif, et
                 que « [l]’objet de la délimitation est — de parvenir à un résultat équitable et
                 non à une répartition égale des espaces maritimes » (Délimitation maritime
                 en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 100,
                 par. 111 ; voir dans le même sens l’affaire de la Délimitation maritime dans la
                 région située entre le Groenland et Jan Mayen (Danemark c. Norvège), arrêt,
                 C.I.J. Recueil 1993, p. 66‑67, par. 64, et p. 68, par. 67, en ce qui concerne les
                 difficultés qui se sont posées, comme dans l’affaire du Plateau continental
                 (Jamahiriya arabe libyenne/Malte), pour définir avec suffisamment de préci-
                 sion les côtes et les zones qu’il convenait de considérer comme pertinentes ;
                 et l’affaire de la Frontière terrestre et maritime entre le Cameroun et le Nigé­
                 ria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
                 C.I.J. Recueil 2002, p. 433‑448, par. 272-307, dans laquelle la Cour, même si
                 elle a fait référence aux côtes et à la zone pertinentes, n’a pas effectué de
                 calcul précis). En pareil cas, la Cour procède à une évaluation globale de la
                 proportionnalité.
                    194. Les circonstances inhabituelles de l’espèce conduisent la Cour à
                 suivre la même voie et à conclure à l’absence de disproportion marquée

                                                                                               70




5 CIJ1057.indb 137                                                                                   1/12/14 08:59

5 CIJ1057.indb 139
                                           Croquis n° 4:
                             Tracé de la frontière maritime
                                         Ce croquis a été établi
                                        à seule fin d'illustration.                                    PÉROU
                               Projection de Mercator (18° 20' S)
                                            WGS 84


                                                                                                 Ilo
                                                                                                                               BOLIVIE

                                                                                                           Tacna



                                                                                             A
                                                                                                               Arica




                          Limite des 200 milles marins
                            depuis la côte du Pérou
                                                                                         B
                                                                                                                                         différend maritime (arrêt)




                                             OCÉAN
                                                                                         C                             CHILI
                                         PACIFIQUE

                                                Limite des 200 milles marins
                                                  depuis la côte du Chili
                              A: point terminal de la frontière maritime convenue
                              B: point terminal de la frontière maritime suivant
                                 la ligne d'équidistance
                              C: point terminal de la frontière maritime (intersection
                                 des limites des 200 milles marins des Parties)
                                                                                                                                         70




                     71




1/12/14 08:59

                                         différend maritime (arrêt)                        71

                 évidente qui soit susceptible de remettre en question le caractère équitable
                 de la ligne d’équidistance provisoire.
                    195. La Cour conclut en conséquence que, à partir du point A, la fron-
                 tière maritime entre les deux Parties suit la ligne d’équidistance jusqu’au
                 point B, et longe ensuite la limite des 200 milles marins mesurée à partir
                 des lignes de base du Chili jusqu’au point C (voir croquis no 4 : Tracé de
                 la frontière maritime, p. 70).


                                               VII. Conclusion

                   196. La Cour conclut que la frontière maritime entre les Parties part
                 du point d’intersection entre le parallèle de latitude passant par la
                 borne frontière no 1 et la laisse de basse mer, et longe ce parallèle sur une
                 distance de 80 milles marins jusqu’au point A. A partir de ce point, elle
                 suit la ligne d’équidistance jusqu’au point B, puis la limite des 200 milles
                 marins mesurée depuis les lignes de base du Chili, jusqu’au point C.

                                                          *
                    197. Etant donné les circonstances de la présente espèce, la Cour a
                 déterminé le tracé de la frontière maritime entre les Parties sans en préci-
                 ser les coordonnées géographiques exactes. Les Parties ne lui ont d’ail-
                 leurs pas demandé de le faire dans leurs conclusions finales. La Cour
                 attend d’elles qu’elles procèdent à la détermination de ces coordonnées
                 conformément au présent arrêt et dans un esprit de bon voisinage.

                                                          *
                                                      *       *
                     198. Par ces motifs,
                     La Cour,
                     1) Par quinze voix contre une,
                   Décide que le point de départ de la frontière maritime unique délimi-
                 tant les espaces maritimes respectifs de la République du Pérou et de la
                 République du Chili est situé à l’intersection du parallèle de latitude pas-
                 sant par la borne frontière no 1 avec la laisse de basse mer ;
                     pour :   M. Tomka,       président ; M. Sepúlveda-Amor,  vice-président ;
                       MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                       Yusuf, Mmes Xue, Donoghue, Sebutinde, M. Bhandari, juges ; MM. Guil-
                       laume, Orrego Vicuña, juges ad hoc ;
                     contre : M. Gaja, juge ;
                     2) Par quinze voix contre une,
                   Décide que le segment initial de la frontière maritime unique suit, en
                 direction de l’ouest, le parallèle de latitude passant par la borne frontière
                 no 1 ;

                                                                                           72




5 CIJ1057.indb 141                                                                               1/12/14 08:59

                                         différend maritime (arrêt)                          72

                     pour :   M. Tomka,     président ;  M. Sepúlveda-Amor, vice-président ;
                       MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                       Yusuf, Mmes Xue, Donoghue, MM. Gaja, Bhandari, juges ; MM. Guil-
                       laume, Orrego Vicuña, juges ad hoc ;
                     contre : Mme Sebutinde, juge ;
                     3) Par dix voix contre six,
                   Décide que ce segment initial s’étend jusqu’à un point (point A) situé à
                 une distance de 80 milles marins du point de départ de la frontière mari-
                 time unique ;
                     pour : M. Sepúlveda-Amor, vice-président ; MM. Owada, Abraham, Keith,
                       Bennouna, Skotnikov, Cançado Trindade, Yusuf, Mme Donoghue, juges ;
                       M. Guillaume, juge ad hoc ;
                     contre : M. Tomka, président ; Mme Xue, M. Gaja, Mme Sebutinde,
                       M. Bhandari, juges ; M. Orrego Vicuña, juge ad hoc ;
                     4) Par dix voix contre six,
                    Décide que, à partir du point A, la frontière maritime unique se pour-
                 suit en direction du sud-ouest, le long de la ligne équidistante des côtes de
                 la République du Pérou et de la République du Chili, calculée depuis ce
                 point, jusqu’au point (point B) où elle rencontre la limite des 200 milles
                 marins calculée depuis les lignes de base à partir desquelles est mesurée la
                 mer territoriale de la République du Chili. A partir du point B, la fron-
                 tière maritime unique se poursuit en direction du sud le long de cette
                 limite jusqu’au point d’intersection (point C) des limites des 200 milles
                 marins calculées depuis les lignes de base à partir desquelles sont mesu-
                 rées les mers territoriales respectives de la République du Pérou et de la
                 République du Chili ;
                     pour : M. Sepúlveda-Amor, vice-président ; MM. Owada, Abraham, Keith,
                       Bennouna, Skotnikov, Cançado Trindade, Yusuf, Mme Donoghue, juges ;
                       M. Guillaume, juge ad hoc ;
                     contre : M. Tomka, président ; Mme Xue, M. Gaja, Mme Sebutinde,
                       M. Bhandari, juges ; M. Orrego Vicuña, juge ad hoc ;
                     5) Par quinze voix contre une,
                    Décide que, pour les raisons énoncées au paragraphe 189 ci-dessus, il
                 n’y a pas lieu qu’elle se prononce sur le second point des conclusions
                 finales de la République du Pérou.
                     pour :    M. Tomka,      président ;  M. Sepúlveda-Amor, vice-président ;
                       MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                       Yusuf, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, M. Bhandari,
                       juges ; M. Guillaume, juge ad hoc ;
                     contre : M. Orrego Vicuña, juge ad hoc.
                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt-sept janvier deux mille quatorze, en trois exem-
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres

                                                                                             73




5 CIJ1057.indb 143                                                                                 1/12/14 08:59

                                        différend maritime (arrêt)                        73

                 seront transmis respectivement au Gouvernement de la République du
                 Pérou et au Gouvernement de la République du Chili.


                                                                        Le président,
                                                               (Signé) Peter Tomka.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                    MM. les juges Tomka, président, et Sepúlveda-Amor, vice-président,
                 joignent des déclarations à l’arrêt ; M. le juge Owada joint à l’arrêt l’ex-
                 posé de son opinion individuelle ; M. le juge Skotnikov joint une décla-
                 ration à l’arrêt ; Mme la juge Xue, MM. les juges Gaja et Bhandari ainsi
                 que M. le juge ad hoc Orrego Vicuña joignent à l’arrêt l’exposé de leur
                 opinion dissidente commune ; Mme la juge Donoghue et M. le juge Gaja
                 joignent des déclarations à l’arrêt ; Mme la juge Sebutinde joint à l’arrêt
                 l’exposé de son opinion dissidente ; M. le juge ad hoc Guillaume joint
                 une déclaration à l’arrêt ; M. le juge ad hoc Orrego Vicuña joint à l’arrêt
                 l’exposé de son opinion individuelle, en partie concordante et en partie
                 dissidente.

                                                                          (Paraphé) P.T.
                                                                         (Paraphé) Ph.C.




                                                                                           74




5 CIJ1057.indb 145                                                                              1/12/14 08:59

